Journal Officiel
de la République Tunisienne

TRADUCTION FRANÇAISE POUR INFORMATION

Vendredi 5 rajab 1428 — 20 juillet 2007 150°"* année

Sommaire

Lois

Loi n° 2007-46 du 17 juillet 2007, portant approbation du protocole de la cour de justice de
l'union africaine.
Loi n° 2007-47 du 17 jui let 2007, “portant approbation du protocole à la charte africaine des
droits de l'Homme et des peuples relatif à la création de la cour africaine des droits de
l'Homme et des peuples
Loi n° 2007-48 du 17 juillet ‘2007, “portant “approbation” de Taccord de “prêt “conclu à
Washington, le 22 mars 2007 entre la République Tunisienne et la banque internationale
pour la reconstruction et le développement destiné au financement du projet de gestion
durable des déchets municipaux
Loi n° 2007-49 du 17 juillet 2007, portant “approbation d'une “convention commerciale
préférentielle entre la République Tunisienne et la République Islamique d'Iran

2453

2453

2453

2453

Conseil Constitutionnel

Avis n° 31-2007 du conseil constitutionnel, sur un projet de loi portant approbation du
protocole de la cour de justice de l'union africaine .
Avis n° 32-2007 du conseil constitutionnel, sur un projet de loi portant approbation du
protocole à la charte africaine des droits de l'Homme et des peuples relatif à la création
d’une cour africaine des droits de l'Homme et des peuples. …
Avis n° 46-2007 du conseil constitutionnel, sur un projet de loi ‘portant approbation d'u une
convention commerciale préférentielle entre la République Tunisienne et la République
Islamique d'Iran... 2462

2454

2458

Décrets et Arrêtés

Ministère de l'intérieur et du Développement Local
Nomination d’un chef de service...

Ministère de la Justice et des Droits de l'Homme
Nomination de chefs de greffe … .
Arrêté du ministre de la justice et ‘des droits de l'Homme du 11 juillet 2007, “portant
modification de l'arrêté du 30 juillet 2002, relatif à l'organisation du cycle de formation
continue pour l'accès au grade d'administrateur de greffe de juridiction …
Arrêté du ministre de la justice et des droits de l'Homme du 11 juillet 2007, portant
modification de l'arrêté du 30 juillet 2002, relatif à l'organisation du cycle de formation
continue pour l'accès au grade de greffier principal de juridiction …
Arrêté du ministre de la justice et des droits de l'Homme du 11 juillet 2007, portant
modification de l'arrêté du 30 juillet 2002, relatif à l'organisation du cycle de formation
continue pour l'accès au grade de greffier de juridiction …
Arrêté du ministre de la justice et des droits de l'Homme du il juillet 2007, portant
modification de l'arrêté du 30 juillet 2002, relatif à l'organisation du cycle de formation
continue pour l'accès au grade de greffier adjoint de juridiction
Cessation de fonctions de deux experts judiciaires...

Ministère des Finances
Décret n° 2007-1754 du 17 juillet 2007, relatif à l'indemnité de contrôle et de
recouvrement accordée aux agents de la direction générale des impôts, de la
direction générale de la comptabilité publique et du recouvrement, de la direction
générale des avantages fiscaux et financiers et de la direction générale des études
et de la législation fiscales au ministère des finances...

Ministère du Développement et de la Coopération Internationale
Nomination d'un membre au conseil d'entreprise de l'agence tunisienne de la
coopération technique... mn De

Ministère des Domaines de l'Etat et des Affaires Foncières
Nomination d’un chef de service...

Ministère de l'Agriculture et des Ressources Hydrauliques

Nomination de membres au conseil d'administration du groupement
interprofessionnel des produits avicoles et cunicoles… DRE
Nomination de membres au conseil d' ‘administration du groupement
interprofessionnel des produits de pêche... " DRE
Nomination de membres au conseil d'administration du groupement
interprofessionnel des légumes... RES
Nomination de membres au conseil d'administration du groupement
interprofessionnel des viandes rouges et du lait...

Ministère de l'Environnement et du Développement Durable
Nomination d'un membre au conseil d'entreprise de l'agence nationale de protection
de l'environnement

Ministère de l'Industrie, de l'Energie et des Petites et Moyennes Entreprises
Nomination d'un sous-directeur.
Nomination d'un chef de service
Arrêté du ministre de l'industrie, de l'énergie et des petites et moyennes entreprises du il
juillet 2007, portant institution d'un permis de recherche de substances minérales du aire
groupe, situé dans le gouvernorat de Gafsa au lieu dit « Oum El Khecheb ».…….….
Arrêté du ministre de l'industrie, de l'énergie et des petites et moyennes entreprises du 11
juillet 2007, portant institution d'un permis de recherche de substances minérales du aire
groupe, situé dans le gouvernorat de Kasserine au lieu dit « Henchir Mseila »..….......
Arrêté du ministre de l’industrie, de l'énergie et des petites et moyennes entreprises
du 11 juillet 2007, portant institution d'un permis de recherche de substances
minérales du 3ème groupe, situé dans les gouvernorats de Sidi Bouzid et Kasserine
au lieu dit « Jebel Mghila »..…...............................

2465

2465

2465

2466

2468

2469
2470

2470

2484

2484

2484

2485

2485

2485

2485

2487

Page 2450

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Arrêté du ministre de l'industrie, de l'énergie et des petites et moyennes entreprises du 11
juillet 2007, portant institution d'un permis de recherche de substances minérales du aime
groupe, situé dans le gouvernorat de Kairouan au lieu dit « Haffouz »
Arrêté du ministre de l’industrie, de l'énergie et des petites et moyennes entreprises
du 11 juillet 2007, portant quatrième renouvellement du permis de recherche
d'hydrocarbures dit permis « Amilcar ».
Arrêté du ministre de l'industrie, de l'énergie et des petites & moyennes ‘entreprises
du 11 juillet 2007, portant institution d'un permis de prospection d'hydrocarbures dit
permis « Mahdia »..……
Arrêté du ministre de l'industrie, de l'énergie et des petites & moyennes entreprises
du 11 juillet 2007, portant autorisation de cession totale d'intérêts dans la concession
d'exploitation d'hydrocarbures dite concession « Isis »..........

Arrêté du ministère de l'industrie, de l'énergie et des petites et moyennes ‘entreprises ‘du
11 juillet 2007, portant autorisation de cessions totales d'intérêts dans le permis de
recherche d'hydrocarbures dit permis « Borj El Khadhra Sud ».
Nomination de membres au comité consultatif d'hydrocarbure.

Ministère de l'Equipement, de l'Habitat et de l'Aménagement du Territoire
Arrêtés de la ministre de l'équipement, de l'habitat et de l'aménagement du territoire du
11 juillet 2007, portant délimitation des zones requérant la révision et l'élaboration du plan
d'aménagement urbain de certaines communes aux gouvernorats de Tozeur, Mahdia et
Kébili… -

Ministère du Commerce et de l'Artisanat
Nomination d'un sous-directeur.
Nomination de chefs de service

Ministère du Transport
Nomination d'un sous-directeur….…...…...……......

Ministère des Technologies de la Communication
Nomination de sous-directeurs….
Nomination d’un ingénieur en chef.
Maintien en activité dans le secteur public. .
Nomination d'un membre au conseil d' ‘administration de nl office national fdes postes …

Ministère des Affaires de la Femme, de la Famille, de l'Enfance et des
Personnes Agées
Nomination de sous-directeurs…...................................
Nomination d’un chef de service...

Ministère de la Culture et de la Sauvegarde du Patrimoine
Nomination d'un directeur …
Nomination d'un commissaire régional
Nomination de chefs de service

Ministère de la Santé Publique
Nomination d'un directeur .
Nomination de sous-directeurs.…
Nomination de directeurs d' établissement hospitaliei
Nomination de chefs de service .
Nomination d'administrateurs en ‘chef de la santé publique

Ministère des Affaires Sociales, de la Solidarité et des Tunisiens à l'Etranger
Nomination d'un directeur . :
Nomination d'un membre au ‘conseil d entreprise de " office des Tunisiens à à v étranger.

Ministère de l'Enseignement Supérieur, de la Recherche Scientifique et de la
Technologie
Arrêté du ministre de l'enseignement supérieur, de la recherche scientifique et de la
technologie du 13 juillet 2007, fixant les conditions d'obtention du certificat
informatique et internet délivré par l'université virtuelle de Tunis...

2488

2489

2491

2492

2493
2493

2494

2496
2496

2496

2497
2497
2497
2497

2497
2497

2497
2497
2497

2498
2498
2498
2498
2498

2499
2499

2499

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2451
Arrêté du ministre de l'enseignement supérieur, de la recherche scientifique et de la
technologie du 13 juillet 2007, fixant le régime des études et des examens applicable
à l'institut supérieur des arts et métiers de Sfax en vue de l'obtention du diplôme
national de licence appliquée en arts appliqués … n
Arrêté du ministre de l'enseignement supérieur, de la recherche scientifique et de la
technologie du 13 juillet 2007, fixant le régime des études et des examens applicable
à l'institut supérieur des arts et métiers de Kairouan en vue de l'obtention du diplôme
national de licence appliquée en arts appliqués … ne
Arrêté du ministre de l'enseignement supérieur, de la recherche scientifique et de la
technologie du 13 juillet 2007, fixant le régime des études et des examens applicable
à l'institut supérieur des arts et métiers de Kairouan en vue de l'obtention du diplôme
national de licence appliquée en design mobilier et en design produit
Arrêté du ministre de l'enseignement supérieur, de la recherche scientifique et de la
technologie du 13 juillet 2007, fixant le régime des études et des examens applicable
à l'institut supérieur des sciences appliquées et de technologie de Mahdia en vue de
l'obtention du diplôme universitaire de technologie en électronique et
télécommunications, en nouveaux matériaux et capteurs et en biologie et
agroalimentaire …
Liste des agents à à à titulariser dans le grade de secrétaire d' administration & au “titre de
l’année 2006. Penn

Avis et Communications

Premier Ministère

Dix huitième rapport annuel de la cour de discipline financière 2006.

Banque Centrale de Tunisie

Situation générale décadaire de la Banque Centrale de Tunisie...

2500

2503

2505

2508

2514

2515

2550

Page 2452

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Loi n° 2007-46 du 17 juillet 2007, portant
approbation du protocole de la cour de justice de
l'union africaine (1).

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la
teneur suit :

Article unique — Est approuvé, le protocole de la cour de
justice de l’union africaine adopté à Maputo, le 11 juillet
2003, par la deuxième session ordinaire de la conférence de
lunion africaine.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.

Tunis, le 17 juillet 2007.

Zine El Abidine Ben Ali

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 10 juillet 2007.

Loi n° 2007-47 du 17 juillet 2007, portant
approbation du protocole à la charte africaine des
droits de l'Homme et des peuples relatif à la
création de la cour africaine des droits de
l'Homme et des peuples (1).

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la
teneur suit :

Article unique — Est approuvé, le protocole à la charte
africaine des droits de l'Homme et des peuples relatif à la
création de la cour africaine des droits de l'Homme et des
peuples annexé à la présente loi et adopté lors du sommet
des chefs d’Etats et de gouvernements de l’union africaine
tenue à Ouagadougou (Burkina Faso) du 8 au 10 juin 1998.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.

Tunis, le 17 juillet 2007.

Zine El Abidine Ben Ali

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 10 juillet 2007.

Loi n° 2007-48 du 17 juillet 2007, portant
approbation de l'accord de prêt conclu à
Washington, le 22 mars 2007 entre la République
Tunisienne et la banque internationale pour la
reconstruction et le développement destiné au
financement du projet de gestion durable des

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la
teneur suit :

Article unique — Est approuvé, l’accord de prêt annexé à
la présente loi, conclu à Washington, le 22 mars 2007 entre
la République Tunisienne et la banque internationale pour
la reconstruction et le développement d’un montant de seize
millions huit cent mille Euros (16.800.000 €) destiné au
financement du projet de gestion durable des déchets
municipaux.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.

Tunis, le 17 juillet 2007.
Zine El Abidine Ben Ali

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 10 juillet 2007.

Loi n° 2007-49 du 17 juillet 2007, portant
approbation d’une convention commerciale
préférentielle entre la République Tunisienne et la
République Islamique d'Iran (1).

Au nom du peuple,

La chambre des députés ayant adopté,

Le Président de la République promulgue la loi dont la
teneur suit :

Article unique — Est approuvée, la convention
commerciale préférentielle annexée à la présente loi et
conclue à Téhéran, le 16 janvier 2007 entre la République
Tunisienne et la République Islamique d’Iran.

La présente loi sera publiée au Journal Officiel de la
République Tunisienne et exécutée comme loi de l'Etat.

Tunis, le 17 juillet 2007.
Zine El Abidine Ben Ali

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa
séance du 10 juillet 2007.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2453
CONSEIL CONSTITUTIONNEL

Avis n° 31-2007 du Conseil constitutionnel sur un projet de loi
portant approbation du protocole de la Cour de justice de PUnion
africaine

Le Conseil constitutionnel,

Vu la lettre du Président de la République en date du 15 mars
2007, parvenue au Conseil constitutionnel le 16 mars 2007 et lui
soumettant un projet de loi portant approbation du protocole de la Cour
de justice de l’Union africaine,

Vu la Constitution et notamment son article premier et ses articles
32 et 72,

Vu la loi organique n° 2004-52 du 12 juillet 2004 relative au
Conseil constitutionnel,

Vu le projet de loi portant approbation du protocole de la Cour de
justice de l’Union africaine,

Vu le protocole objet de l'approbation,

Vu sa décision de proroger le délai de consultation, en application
de l’article 21 de la loi organique n° 2004-52 précitée,

Oui le rapport relatif au projet soumis et au protocole objet de
l'approbation,

Après délibération,

Sur la saisine du Conseil :

Considérant qu’aux termes du deuxième paragraphe de l’article
32 de la Constitution, les traités relatifs à l’organisation internationale ne
peuvent être ratifiés qu’après leur approbation par la Chambre des
députés ;

Considérant que le protocole annexé au projet de loi
d'approbation, constitue un traité international relatif à l’organisation
internationale ; qu’il nécessite, par conséquent, qu’il soit approuvé par la
Chambre des députés, par une loi ;

Considérant qu'aux termes de l’article 72 de la Constitution, le
Conseil constitutionnel examine les projets de lois qui lui sont soumis
par le Président de la République quant à leur conformité ou leur
compatibilité avec la Constitution ;

Page 2454

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Considérant que le projet soumis s’insère, eu égard à l’objet du
protocole qui lui est annexé, dans le cadre des dispositions précitées de
l’article 72 de la Constitution ;

Sur le fond :

Considérant que le projet de loi soumis a pour objet l’approbation
par la Chambre des députés du protocole de la Cour de justice de l’Union
africaine, adopté à Maputo le 11 Juillet 2003 par la deuxième session
ordinaire de la Conférence de l’Union africaine ;

Considérant que l’article 19 du protocole examiné détermine la
compétence de la Cour de justice de l’Union africaine, créée par l’article
18 de l’Acte de l’Union, comme suit :

«1-La Cour a compétence sur tous les différends et requêtes qui

lui sont soumis conformément à l’Acte et au présent protocole

ayant pour objet :

a) l'interprétation et l’application de l’Acte,

b) l'interprétation, l’application ou la validité des traités de
lUnion et de tous les instruments juridiques subsidiaires
adoptés dans le cadre de l’Union,

c) toute question relative au droit international,

d)tous actes, décisions, règlements et directives des organes de
T’Union,

e) toutes questions prévues dans tout autre accord que les Etats
parties pourraient conclure entre eux ou avec l’Union et qui
donne compétence à la Cour,

f) l’existence de tout fait qui, s’il est établi, constituerait une
rupture d’une obligation envers un Etat partie ou l’Union,

g) la nature ou l’étendue de la réparation due pour la rupture d’un
engagement,

2-La Conférence peut donner compétence à la Cour pour

connaître des litiges autres que ceux visés dans le présent

article. » ;

Considérant que ledit protocole comprend, également, des
dispositions relatives à l’organisation de la Cour, notamment, quant à sa
composition, au recrutement de ses juges, à la durée de leur mandat, aux
immunités et aux rémunérations dont ils bénéficient, à la saisine de la
Cour, à la procédure suivie devant elle, à la nature des jugements et des
arrêts qu’elle rend, aux recours contre ses décisions et aux voies
d'exécution desdites décisions et aux sanctions en cas de leur
inéxécution ;

Considérant que l’article premier de la Constitution consacre la

souveraineté de l’Etat ;

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2455
Considérant que la Constitution prévoit un ensemble de
prérogatives permettant à l’Etat d’exercer sa souveraineté sur le plan
international, tel ce que prévoit son article 32 qui permet l’engagement de
l'Etat tunisien dans le cadre de traités adoptés selon une procédure
déterminée ;

Considérant que l’article 32 précité prévoit que les traités ratifiés
par le Président de la République et approuvés par la Chambre des
députés ont une autorité supérieure à celle des lois ;

Considérant que la primauté des traités par rapport aux lois ainsi
reconnue, ne les élève pas pour autant au rang de la Constitution, que
cette primauté ne peut alors avoir pour conséquence ni d’affecter les
principes fondamentaux consacrés par la Constitution ni de limiter les
prérogatives conférées aux institutions constitutionnelles de façon à
altérer l’essence de la compétence de P’Etat à l’intérieur de son territoire,
telle que prévue par la Constitution ;

Considérant que le fait pour l'Etat de s’obliger par des
engagements internationaux, tel qu’il est précisé, ne constitue pas un
abandon de sa souvraineté mais plutôt une manifestation de l’exercice de
cette souveraineté ;

Considérant qu’ainsi, eu égard aux attributions conférées à la Cour
de justice de l’Union africaine et sur la base du préambule de la
Constitution proclamant la volonté du peuple de demeurer fidèle aux
valeurs humaines qui constituent le patrimoine commun des peuples
attachés à la dignité de l'Homme, de coopérer avec les peuples africains
pour édifier un avenir meilleur et d’œuvrer pour la paix, le protocole objet
de l’approbation et relatif à cette cour s’insère, conformément à tout ce
qui précède, dans le cadre de la réalisation de ces objectifs sans affecter
la souveraineté de l’Etat tunisien,

Considérant qu’il apparaît de l’étude du projet de loi soumis et des
prescriptions du protocole qui lui est annexé que les articles du protocole
objet de l’approbation ne sont pas contraires aux dispositions de la
Constitution et sont compatibles avec celle-ci ; que le projet de loi

approuvant ledit protocole est, par conséquent, conforme à la
Constitution ;

Emet l’avis suivant :

Le projet de loi portant approbation du protocole de la Cour de
justice de l’Union africaine, ainsi que le protocole objet de l’approbation,
ne soulèvent aucune inconstitutionnalité.

Page 2456

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Délibéré par le Conseil constitutionnel dans la séance tenue à son
siège au Bardo le samedi 28 avril 2007 sous la présidence de monsieur
Fathi ABDENNADHER et en présence des membre madame Faïza
KEFI, messieurs Mohamed LEJMI, Ghazi JRIBI, Mohamed Ridha BEN
HAMMED, Mohamed Kamel  CHARFEDDINE, madame Jaouida
GUIGA et monsieur Néjib BELAID.

Pour le Conseil constitutionnel
Le président

Fathi ABDENNADHER

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2457
Avis n° 32-2007 du Conseil constitutionnel
sur un projet de loi portant approbation
du protocole à la charte africaine des droits de Phomme
et des peuples relatif à la création d’une Cour africaine
des droits de l’homme et des peuples

Le Conseil constitutionnel,

Vu la lettre du Président de la République en date du 15 mars 2007,
parvenue au Conseil constitutionnel le 16 mars 2007 et Jui soumettant un
projet de loi portant approbation du protocole à la charte africaine des
droits de l’homme et des peuples relatif à la création d’une Cour africaine
des droits de l’homme et des peuples,

Vu la Constitution et notamment son article premier et ses articles
5,32 et 72,

Vu la loi organique n° 2004-52 du 12 juillet 2004 relative au
Conseil constitutionnel,

Vu le projet de loi portant approbation du protocole à la charte
africaine des droits de l’homme et des peuples relatif à la création d’une
Cour africaine des droits de l’homme et des peuples,

Vu le protocole objet de l’approbation,

Vu sa décision de proroger le délai de consultation, en application
de l’article 21 de la loi organique n° 2004-52 précitée,

Ouï le rapport relatif au projet de loi examiné et au protocole objet
de l'approbation,

Après délibération

Sur la saisine du Conseil :

Considérant qu'aux termes du deuxième paragraphe de l’article 32
de la Constitution, les traités relatifs à l’organisation internationale ne
peuvent être ratifiés qu’après leur approbation par la Chambre des
députés ;

Considérant que le protocole annexé au projet de loi d'approbation
constitue un traité international relatif à l’organisation internationale ;
qu’il nécessite, par conséquent, qu’il soit approuvé par la Chambre des
députés, par une loi ;

Page 2458

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Considérant que l’article 72 de la Constitution prévoit que le
Conseil constitutionnel examine les projets de loi qui lui sont soumis par
le Président de la République quant à leur conformité ou leur
compatibilité avec la Constitution ;

Considérant que le projet soumis s’insère, eu égard à l’objet du
protocole qui lui est annexé, dans le cadre des dispositions précitées de
l’article 72 de la Constitution ;

Sur le fond :

Considérant que le projet de loi soumis a pour objet l’approbation
par la Chambre des députés du protocole à la charte africaine des droits
de l’homme et des peuples relatif à la création d’une Cour africaine des
droits de l’homme et des peuples, adopté lors du sommet des Chefs
d'Etats et de Gouvernements de l’Organisation de l'Unité africaine réuni
à Ouagadougou (Burkina Faso) du 8 au 10 juin 1998 ;

Considérant que l’article 3 du protocole objet de l’approbation
détermine la compétence de la Cour africaine des droits de l’homme et
des peuples comme suit : |

«1- La Cour a compétence pour connaître de toutes les affaires et
de tous les différends dont elle est saisie concernant l'interprétation et
Vapplication de la Charte, du présent protocole et de tout autre instrument
pertinent relatif aux droits de l’homme et ratifié par les Etats concernés .

2 — En cas de contestation sur le point de savoir si la Cour est
compétente, la Cour décide . » ;

Considérant que l’article 4 du même protocole permet à ladite
Cour, à la demande d’un Etat de l'OUA, de l'OUA, de tout organe de
POUA ou d’une organisation africaine reconnue par l'OUA, de donner
un avis sur toute question juridique concernant la Charte ou tout autre
instrument pertinent relatif aux droits de l’homme, à condition que l’objet
de l’avis consultatif ne se rapporte pas à une requête peñdante devant la
Commission (la Commission africaine des droits de l’homme et des
peuples) ;

Considérant que le protocole organise les questions relatives à la
composition de la Cour, aux conditions de candidature pour en être
membre, au mode d'élection de ses membres et à la durée de leur
mandat ; qu’il fixe, également, la procédure de l'introduction des requêtes
auprès de la Cour et les parties y ayant droit, tout en prenant en
considération des conditions et des procédures prévues, à ce sujet, à
Varticle 34 du protocole ; que le protocole examiné prévoit, également,
les modalités selon lesquelles les arrêts de la Cour sont rendus, prononcés
et exécutés ;

Considérant que l’article premier de la Constitution consacre le
principe de la souveraineté de l’Etat ;

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2459
Considérant que la Constitution prévoit un ensemble de
prérogatives permettant à l'Etat d’exercer sa souveraineté sur le plan
international, tel ce que prévoit son article 32 qui permet l’engagement de
VPEtat tunisien dans le cadre de traités adoptés selon une procédure
déterminée ;

Considérant que l’article 32 précité prévoit que les traités ratifiés
par le Président de la République et approuvés par la Chambre des
députés ont une autorité supérieure à celle des lois ;

Considérant que la primauté des traites par rapport aux lois aussi
reconnue, de les éleve pas pour autant au rang de la constitution, que cette
primauté ne peut alors avoir pour conséquence ni d’affecter les principes
fondamentaux consacrés par la Constitution ni de limiter les prérogatives
conférées aux institutions constitutionnelles de façon à altérer l'essence
de la compétence de l’Etat à l’intérieur de son territoire, telle que prévue
par la Constitution ;

Considérant que le fait pour l'Etat de s’obliger par des
engagements internationaux, tel qu’il est précisé, ne constitue pas un
abandon de sa souveraineté mais plutôt une manifestation de l'exercice
de cette souveraineté ;

Considérant qu’ainsi, eu égard aux attributions conférées à la Cour
africaine des droits de l’homme et des peuples et sur la base aussi bien du
préambule de la Constitution proclamant la volonté du peuple de
demeurer fidèle aux valeurs humaines qui constituent le patrimoine
commun des peuples attachés à la dignité de l’homme, de coopérer avec
les peuples africains pour édifier un avenir meilleur et d’oeuvrer pour la
paix, que de l’article 5 de la Constitution prévoyant la garantie par la
République tunisienne des libertés fondamentales et des droits de
l'Homme dans leur acception universelle, globale, complémentaire et
interdépendante, le protocole objet de l'approbation s’insère,
conformément à tout ce qui précède, dans le cadre de la réalisation de ces
objectifs sans affecter la souveraineté de l’Etat tunisien ;

Considérant qu’il apparaît de l’étude du projet soumis et des
prescriptions du protocole qui lui est annexé, que les articles du protocole
objet de l'approbation ne sont pas contraires aux dispositions de la
Constitution et sont compatibles avec celle-ci; que le projet de loi
approuvant ledit protocole est, par conséquent, conforme à la
Constitution ;

Emet l’avis suivant :

Le projet de loi portant approbation du protocole à la charte
africaine des droits de l’homme et des peuples relatif à la création d’une
Cour africaine des droits de l’homme et des peuples, ainsi que le

Page 2460

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
protocole objet de  l’approbation, ne soulèvent aucune
inconstitutionnalité.

Délibéré par le Conseil constitutionnel dans la séance tenue à son
siège au Bardo le samedi 28 avril 2007 sous la présidence de monsieur
Fathi ABDENNADHER et en présence des membres madame Faïza
KEFI messieurs Mohamed LEJMI, Ghazi JRIBI, Mohamed Ridha BEN
HAMMED, Mohamed Kamel CHARFEDDINE, madame Jaouida
GUIGA et monsieur Néjib BELAID . |

Pour le Conseil constitutionnel
Le président

Fathi ABDENNADHER

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2461
Avis n° 46-2007 du Conseil constitutionnel sur un projet de loi
portant approbation d’une convention commerciale préférentielle
entre la République tunisienne et la République islamique d’Iran

Le Conseil constitutionnel ,

Vu la lettre du Président de la République en date du 20 mai 2007,
parvenue au Conseil Constitutionnel le 21 mai 2007 et lui soumettant un
projet de loi portant approbation d’une convention commerciale
préférentielle entre la République tunisienne et la République islamique
d'Iran,

Va la Constitution et notamment ses articles 32,34,et72 ,

Vu la loi organique n°2004-52 du 12 juillet 2004 relative au
Conseil constitutionnel ,

Vu Je projet de loi portant approbation d’une convention
commerciale préférentielle entre la République tunisienne et la
République islamique d’Iran ,

Vu la convention objet de l’approbation,

Ouï le rapport relatif au projet soumis et à la convention objet de
Papprobation ,

Après délibération ,

Sur la saisine du Conseil :

Considérant qu’aux termes du deuxième paragraphe de l’article 32
de la Constitution , les traités commerciaux et les traités contenant des
dispositions à caractère législatif , ne peuvent être ratifiés qu'après leur
approbation par la Chambre des députés ;

Considérant que le convention soumise à l’examen du Conseil
constitutionnel s’insère dans le cadre des traités commerciaux ; qu’elle
nécessite, par conséquent, qu’elle soit approuvée par la Chambre des
députés , par une loi ;

Considérant que l’article 72 de la Constitution prévoit ,
notamment, que le Conseil constitutionnel examine les projet de loi qui
lui sont soumis par le Président de la République quant à leur conformité
ou leur compatibilité avec la Constitution et que la saisine du Conseil est
obligatoire pour les projets de loi relatifs à la procédure devant les
différents ordres de juridictions ;

Page 2462

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Considérant que le traité commercial en question comprend des
dispositions ayant trait à la procédure devant les différents ordres de
juridictions ;

Considérant que le projet de loi soumis et la convention qui lui est
annexée s’insèrent , eu égard à l’objet de ladite convention, dans le cadre
de la saisine obligatoire ;

Sur le fond :

Considérant que le projet de loi soumis a pour objet l’approbation
par la Chambre des députés d’une convention commerciale préférentielle
entre la République tunisienne et la République islamique d’Iran , conclue
à Téhéran le 16 janvier 2007 ;

Considérant que la dite convention comprend, notamment, des
dispositions ayant trait au traitement commercial préférentiel, aux taxes
douanières et impôts à effet équivalent , au bénéfice mutuel du traitement
de la-nation la-plus favorisée à la-détermination-desrègles-d’origine -—
applicables dans le cadre des privilèges commerciaux préférentiels
consentis entre les deux parties , aux mesures préventives pour faire face
à des cas exceptionnels et aux cas de dumping , aux dispositions relatives
à ces cas , aux règles d’origine , à la procédure du traitement de situations
prévisionnelles de la balance des paiements , à la réexportation et le
transfert des paiements , aux consultations bilatérales et à la procédure
relative au règlement des différends par l'arbitrage ;

Considérant que la convention comprend trois annexes qui fixent la
liste des produits tunisienne et des produits iraniens qui bénéficient des
réductions et de l’application des règles d’origine, qu’elle dispose
qu’elles en constituent une partie intégrante :

Considérant qu’il apparaît de l'étude des dispositions du projet de
loi soumis et de celles de la convention objet de l’approbation qu’elles ne
sont pas contraires à la Constitution et sont compatibles avec celle-ci ;

Emet l’avis suivant :

Le projet de loi portant approbation d’une convention commerciale
préférentielle entre la République tunisienne et la République islamique
d’Iran , ainsi que la convention objet de l’approbation ne soulèvent
aucune inconstitutionnalité .

Délibéré par le Conseil constitutionnel dans la séance tenue à son
siège au Bardo le mercredi 13 juin 2007 sous la présidence de monsieur
Fathi ABDENNADHER et en présence des membres madame Faïza
KEFL messieurs Mohamed LEJMI, Ghazi JRIBI, Mohamed ZINE,

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2463
Mohamed Ridha BEN HAMMED, madame Jaouida GUIGA et monsieur
Néjib BELAID.

Pour le Conseil constitutionnel
Le président

Fathi ABDENNADHER

Page 2464 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
MINISTERE DE L'INTERIEUR
ET DU DEVELOPPEMENT LOCAL

NOMINATION

Par décret n° 2007-1750 du 13 juillet 2007.

Monsieur Abdessalem Abbes, administrateur, est chargé
des fonctions de chef de service des finances et des marchés
à la sous-direction des affaires administratives et
financières à la commune de Moknine.

MINISTERE DE LA JUSTICE
ET DES DROITS DE L'HOMME

NOMINATIONS
Par décret n° 2007-1751 du 13 juillet 2007.
Monsieur Nabil Ejjmal, administrateur conseiller de

greffe de juridiction, est chargé des fonctions de chef de
greffe du tribunal de première instance de Sfax.

Par décret n° 2007-1752 du 13 juillet 2007.

Monsieur Mustapha Rehaiem, administrateur de greffe
de juridiction, est chargé des fonctions de chef de greffe du
tribunal de première instance de Mahdia.

Par décret n° 2007-1753 du 13 juillet 2007.

Monsieur Abdessatar Zhani, administrateur de greffe de
juridiction, est chargé des fonctions de chef de greffe du
tribunal de première instance de Kairouan.

Arrêté du ministre de la justice et des droits de
l'Homme du 11 juillet 2007, portant modification de
l'arrêté du 30 juillet 2002, relatif à l’organisation du
cycle de formation continue pour l'accès au grade
d’administrateur de greffe de juridiction.

Le ministre de la justice et des droits de l'Homme,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l’Etat, des collectivités locales et

ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 97-83 du 20 décembre 1997 et la loi n°
2003-20 du 17mars 2003,

Vu la loi n° 85-80 du 11 août 1985, portant création de
l'institut supérieur de la magistrature et son organisation,
telle que modifiée par la loi n° 92-70 du 27 juillet 1992,

Vu le décret n° 93-1220 du 7 juin 1993, portant
organisation de la formation continue des fonctionnaires et
des ouvriers de l’Etat, des collectivités publiques locales et
des établissements publics à caractère administratif, tel qu’il
a été modifié par le décret n° 95-299 du 20 février 1995,

Vu le décret n° 99-12 du 4 janvier 1999, portant
définition des catégories auxquelles appartiennent les
différents grades des fonctionnaires de l'Etat, des
collectivités locales et des établissements publics à
caractère administratif, tel qu’il a été modifié par le décret
n° 2003-2338 du 11 novembre 2003,

Vu le décret n° 99-1290 du 7 juin 1999, fixant
l’organisation de l'institut supérieur de la magistrature, le
régime des études et des examens et le règlement intérieur,

Vu le décret n° 99-1623 du 26 juillet 1999, fixant le

statut particulier du personnel du corps des greffes des
juridictions de l’ordre judiciaire,

Vu l'arrêté du 30 juillet 2002, portant organisation du
cycle de formation continue pour l'accès au grade
d'administrateur de greffe de juridiction,

Vu l’avis de la commission nationale de coordination
des actions de formation continue,

Vu l'avis du directeur général de l'institut supérieur de
la magistrature.

Arrête :

Article premier. - Sont abrogées, les dispositions des
articles 4 et 14 de l’arrêté susvisé du 30 juillet 2002 et
remplacées comme suit :

Article 4. (nouveau). - La liste des unités de valeurs
préparatoires ouvrant droit à l’accès au cycle de formation
continue pour la promotion au grade d’administrateur de
greffe de juridiction et les crédits qui leurs sont alloués sont

des établissements publics à caractère administratif, fixés ainsi qu’il suit :
Matière Unité de valeur préparatoire
Nombre Libellé Nombre Libellé Crédit
alloué
I Droit civil 11 |Lacapacité 2
12 [Les moyens de preuve 2
Il Droit foncier IT | Les causes d'acquisition de la propriété : la prescription et l'indivision 2
12 L’immatriculation immobilière facultative 2
13 L’immatriculation immobilière obligatoire 2
N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2465
Matière Unité de valeur préparatoire
Nombre Libellé Nombre Libellé
Il Statut personnel TITI | La transcription des décisions de divorce
1112 | La rectification des actes de l’état civil
1113 | L'émancipation et l'interdiction
1114 | L'établissement de l'acte de décès
Ir 5 La nationalité
IV Droit commercial IVI Les effets du commerce
IV2 | Le registre du commerce
V Droit social VI [Le conseil de prud'hommes
V2 | La saisine et les voies de recours auprès du conseil de prud'hommes
VI Droit pénal VII | La responsabilité pénale
VI2 | Les peines principales et accessoires
VII Procédure civile et | VIII | La compétence territoriale et d'attribution des différentes juridictions
commerciale VII2 | La saisine, l’enrôlement et la citation des parties
VII3 | L’action possessoire
VII4 | L'expertise
VILS | Les voies de recours ordinaires et extraordinaires
VIL6 | Le référé, les ordonnances sur requêtes et les injonctions de payer
V7 La saisie conservatoire
VIIS | La saisie-arrêt
VIL9 | La saisie-arrêt et la cession sur les salaires
VIL10 | L'enregistrement des jugements et la délivrance de copies
VIT Procédure pénale | VIII |La compétence des juridictions pénales
VIII2 | La police judiciaire
VIIL3  |Le ministère public
VIII 4 | L'instruction
VIS La chambre d'accusation
VIII6 |Les mandats de justice
VIII 7 | Les convocations, la comparution des délinquants et le déroulement des audiences
VIIL8 | Les voies de recours ordinaires et extraordinaires
VIIL9 | L’exécution des sentences pénales
VIII 10 | La grâce, la libération conditionnelle et la réhabilitation
VII 11 |Le casier judiciaire

Article 14. (nouveau). - Les matières enseignées durant
le cycle de formation continue pour l'accès au grade
d’administrateur de greffe de juridiction portent,
principalement, sur :

- la procédure civile et commerciale,

- la procédure pénale,

- le droit foncier,

- la fonction publique,

- les statistiques,

- l'informatique.

Le nombre d'heures des cours durant le cycle de formation
continue est fixé, en moyenne, à six cents (600) heures.

Art. 2. - Le directeur général de l'institut supérieur de la
magistrature est chargé de l’exécution du présent arrêté qui
sera publié au Journal Officiel de la République Tunisienne.

Tunis, le 11 juillet 2007.

Le ministre de la justice
et des droits de l'Homme

Béchir Tekari
Vu
Le Premier ministre

Mohamed Ghannouchi

Arrêté du ministre de la justice et des droits de
l'Homme du 11 juillet 2007, portant modification de
larrêté du 30 juillet 2002, relatif à l’organisation du
cycle de formation continue pour l'accès au grade
de greffier principal de juridiction.

Le ministre de la justice et des droits de l'Homme,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l’Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 97-83 du 20 décembre 1997 et la loi n°
2003-20 du 17 mars 2003,

Vu la loi n° 85-80 du 11 août 1985, portant création de
l'institut supérieur de la magistrature et son organisation,
telle que modifiée par la loi n° 92-70 du 27 juillet 1992,

Vu le décret n° 93-1220 du 7 juin 1993, portant
organisation de la formation continue des fonctionnaires et
des ouvriers de l’Etat, des collectivités publiques locales et
des établissements publics à caractère administratif, tel qu’il
a été modifié par le décret n° 95-299 du 20 février 1995,

Vu le décret n° 99-12 du 4 janvier 1999, portant
définition des catégories auxquelles appartiennent les
différents grades des fonctionnaires de l'Etat, des
collectivités locales et des établissements publics à
caractère administratif, tel qu’il a été modifié par le décret
n° 2003-2338 du 11 novembre 2003,

Page 2466

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Vu le décret n° 99-1290 du 7 juin 1999, fixant l’organisation de l'institut supérieur de la magistrature, le régime des études
et des examens et le règlement intérieur,

Vu le décret n° 99-1623 du 26 juillet 1999, portant statut particulier au personnel du corps des greffes des juridictions de
l’ordre judiciaire,

Vu l’arrêté du 30 juillet 2002, portant organisation du cycle de formation continue pour l’accès au grade de greffier adjoint
de juridiction,

Vu l’avis de la commission nationale de coordination des actions de formation continue.

Vu l’avis du directeur général de l’institut supérieur de la magistrature.

Arrête :

Article premier. - Sont abrogées, les dispositions des articles 4 et 14 de l’arrêté susvisé du 30 juillet 2002 et remplacées
comme suit :

Article 4. (nouveau). - La liste des unités de valeurs préparatoires ouvrant droit à l’accès au cycle de formation continue
pour la promotion au grade de greffier principal de juridiction et les crédits qui leurs sont alloués sont fixés ainsi qu’il suit :

Matière Unité de valeur préparatoire
Nombre Libellé Nombre Libellé Crédit
alloué
I Droit civil 11 | Les moyens de preuve : la preuve littérale et le témoignage 2
12 |La capacité 2
il Droit foncier 111 | Les causes d'acquisition de la propriété : la possession 2
112 | L’'immatriculation immobilière facultative 2
113 | L’immatriculation immobilière obligatoire 2
mn Statut personnel 111 | La transcription des décisions de divorce 1
1112 | La rectification des actes de l’état ci 1
1113 | L'émancipation et l'interdiction 1
1114 | L'établissement de L'acte de décès 1
IV Droit commercial IVI1 | Les effets du commerce 2
IV2 | Le registre du commerce 1
V Droit social VI ÎLe conseil de prud'hommes 2
V2 | La saisine du conseil de prud'hommes et les voies de recours 1
VI Droit pénal VII | La responsabilité pénale 2
VI2 | Les peines principales et les peines complémentaires 2
VI Procédure civile et | VII 1 | La compétence territoriale et d'attribution des différentes juridictions 2
commerciale VII2 | La saisine, l’enrôlement et la citation des parties 2
VII3 | L’action possessoire 1
VIL4 | Les voies de recours ordinaires et extraordinaires 2
VILS | Le référé, les ordonnances sur requêtes et les injonctions de payer 2
VIT6 La saisie conservatoire 2
VII 7 | La saisie-arrêt et la cession sur les salaires 2
VIL8 | L'enregistrement des jugements et la délivrance de copies 1
VII Procédure pénale | VIII | La compétence des juridictions pénales 2
VII2 | La police judiciaire 2
VII3 | Le ministère public 2
VIII 4 | La communication des pièces de la procédure aux parties 1
VIII 5 | Les convocations, la comparution des délinquants et le déroulement des audiences 1
VIIL6 | Les voies de recours ordinaires et extraordinaires 2
VIN 7 L’exécution des sentences pénales ll
VIILS | La grâce, la libération conditionnelle et la réhabilitation 2
VII19 _ | Le casier judiciaire 1
N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2467
Article 14. (nouveau). - Les matières enseignées durant le
cycle de formation continue pour l'accès au grade de greffier
principal de juridiction portent, principalement, sur :

- la procédure civile et commerciale,

- la procédure pénale,

- la fonction publique,

- les statistiques,

- l'informatique.

Le nombre d'heures des cours durant le cycle de formation
continue est fixé, en moyenne, à quatre cents (400) heures.

Art. 2. - Le directeur général de l'institut supérieur de la
magistrature est chargé de l’exécution du présent arrêté qui
sera publié au Journal Officiel de la République Tunisienne

Tunis, le 11 juillet 2007.

Le ministre de la justice
et des droits de l'Homme
Béchir Tekari
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de la justice et des droits de
l'Homme du 11 juillet 2007, portant modification de
l'arrêté du 30 juillet 2002, relatif à l’organisation du
cycle de formation continue pour l'accès au grade
de greffier de ju: n.

Le ministre de la justice et des droits de l'Homme,

Vu la loi n° 83-112 du 12 décembre 1983 portant statut
général des personnels de l’Etat ,des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 97-83 du 20 décembre 1997 et la loi n°
2003-20 du 17 mars 2003,

Vu la loi n° 85-80 du 11 août 1985, portant création de
l'institut supérieur de la magistrature et son organisation,
telle que modifiée par la loi n° 92-70 du 27 juillet 1992,

Vu le décret n° 93-1220 du 7 juin 1993, portant
organisation de la formation continue des fonctionnaires
et des ouvriers de l'Etat, des collectivités publiques
locales et des établissements publics à caractère
administratif, tel qu’il a été modifié par le décret n° 95-
299 du 20 février 1995,

Vu le décret n° 99-12 du 4 janvier 1999, portant
définition des catégories auxquelles appartiennent les
différents grades des fonctionnaires de l'Etat, des
collectivités locales et des établissements publics à
caractère administratif, tel qu’il a été modifié par le décret
n° 2003-2338 du 11 novembre 2003,

Vu le décret n° 99-1290 du 7 juin 1999, fixant
l’organisation de l'institut supérieur de la magistrature, le
régime des études et des examens et le règlement intérieur,

Vu le décret n° 99-1623 du 26 juillet 1999, portant statut
particulier au personnel du corps des greffes des juridictions
de l’ordre judiciaire,

Vu l'arrêté du 30 juillet 2002, portant organisation du
cycle de formation continue pour l’accès au grade de
greffier de juridiction,

Vu l’avis de la commission nationale de coordination
des actions de formation continue,

Vu l'avis du directeur général de l'institut supérieur de
la magistrature.

Arrête :

Article premier. - Sont abrogées, les dispositions des
articles 4 et 14 de l’arrêté susvisé du 30 juillet 2002 et
remplacées comme suit :

Article 4. (nouveau). - La liste des unités de valeurs
préparatoires ouvrant droit à l’accès au cycle de formation
continue pour la promotion au grade de greffier de
juridiction et les crédits qui leurs sont alloués sont fixés
ainsi qu’il suit :

Matière Unité de valeur préparatoire

. té oué Cré
Nombre Libellé Nombre Libellé A
alloué

I Droit civil Il |Lacapacié 2

12 | Les moyens de preuve : le témoignage 2

il Droit foncier 1 |L'immatriculation immobilière facultative 2

112 _|L’immatriculation immobilière obligatoire 2

il Droit pénal IT | Les peines principales 1

112 Les peines accessoires 1

VI Procédure civile et | IV1 | La compétence territoriale et d'attribution des différentes juridictions 2

commerciale IV2 | La saisine, l’enrôlement et la citation des parties 2

IV3 | Les voies de recours ordinaires et extraordinaires 2

IV4 | La saisie-arrêt et la cession sur les salaires et traitements 2

IV 5 _ | L'enregistrement des jugements et la délivrance de copies 1

V Procédure pénale VI | La compétence d'attribution du tribunal de première instance 2

V2 |Le ministère public 2

V3 | La communication des pièces de la procédure aux parties 1

V4 | La libération conditionnelle et la réhabilitation 2

Page 2468

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Article 14. (nouveau). - Les matières enseignées durant
le cycle de formation continue pour l’accès au grade de
greffier de juridiction portent, principalement, sur :

- la procédure civile et commerciale,

- la procédure pénale,

- la fonction publique,

- les statistiques,

- l'informatique.

Le nombre d'heures des cours durant le cycle de

formation continue est fixé, en moyenne, à trois cents (300)
heures.

Art. 2. - Le directeur général de l’institut supérieur de la
magistrature est chargé de l’exécution du présent arrêté qui
sera publié au Journal Officiel de la République Tunisienne

Tunis, le 11 juillet 2007.

Le ministre de la justice
et des droits de l'Homme

Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de la justice et des droits de
l'Homme du 11 juillet 2007, portant modification de
l'arrêté du 30 juillet 2002, relatif à l’organisation du
cycle de formation continue pour l'accès au grade
de greffier - adjoint de juridiction.

Le ministre de la justice et des droits de l'Homme,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l’Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 97-83 du 20 décembre 1997 et la loi n°
2003-20 du 17 mars 2003,

Vu la loi n° 85-80 du 11 août 1985, portant création
de l'institut supérieur de la magistrature et son
organisation, telle que modifiée par la loi n° 92-70 du 27
juillet 1992,

Vu le décret n° 93-1220 du 7 juin 1993, portant
organisation de la formation continue des fonctionnaires
et des ouvriers de l'Etat, des collectivités publiques
locales et des établissements publics à caractère
administratif, tel qu’il a été modifié par le décret n° 95-299
du 20 février 1995,

Vu le décret n° 99-12 du 4 janvier 1999, portant
définition des catégories auxquelles appartiennent les
différents grades des fonctionnaires de l'Etat, des
collectivités locales et des établissements publics à
caractère administratif, tel qu’il a été modifié par le décret
n° 2003-2338 du 11 novembre 2003,

Vu le décret n° 99-1290 du 7 juin 1999, fixant
l’organisation de l'institut supérieur de la magistrature, le
régime des études et des examens et le règlement intérieur,

Vu le décret n° 99-1623 du 26 juillet 1999, portant statut
particulier au personnel du corps des greffes des juridictions
de l’ordre judiciaire,

Vu l'arrêté du 30 juillet 2002, portant organisation du
cycle de formation continue pour l’accès au grade de
greffier - adjoint de juridiction,

Vu l’avis de la commission nationale de coordination
des actions de formation continue,

Vu l'avis du directeur général de l'institut supérieur de
la magistrature.

Arrête :

Article premier. - Sont abrogées, les dispositions des
articles 2, 4 et 14 de l’arrêté susvisé du 30 juillet 2002 et
remplacées comme suit :

Article 2. (nouveau). - Les huissiers de juridiction,
titulaires dans leur grade peuvent participer à la préparation
au cycle de formation continue pour l’accès au grade de
greffier - adjoint de juridiction.

Article 4. (nouveau). - La liste des unités de valeurs
préparatoires ouvrant droit à l’accès au cycle de formation
continue pour la promotion au grade de greffier adjoint de
juridiction et les crédits qui leurs sont alloués sont fixés
ainsi qu’il suit :

Matière Unité de valeur préparatoire
Crédit
Nombre Libellé Nombre Libellé }
alloué
1 Procédure civile et 11 | La compétence d'attribution du juge cantonal 2
commerciale 12 | La saisine du juge cantonal et l’enrôlement de l'affaire 2
13 | La citation des parties devant le juge cantonal 1
14 | L'enregistrement des jugements et la délivrance de copies 1
il Procédure pénale 111 | La compétence d'attribution du juge cantonal 2
112 | Le ministère public 2
113 | La communication des pièces de la procédure aux parties 1
114 | La libération conditionnelle 1
N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2469
Article 14.(nouveau). - Les matières enseignées durant
le cycle de formation continue pour l’accès au grade de
greffier adjoint de juridiction portent, principalement, sur :

- La procédure civile et commerciale,
- La procédure pénale,

- La fonction publique,

- Les statistiques,

- L'informatique.

Le nombre d’heures des cours durant le cycle de
formation continue est fixé, en moyenne, à trois cents (300)
heures.

Art. 2. - Le directeur général de l'institut supérieur de la
magistrature est chargé de l’exécution du présent arrêté qui
sera publié au Journal Officiel de la République Tunisienne

Tunis, le 11 juillet 2007.
Le ministre de la justice
et des droits de l'Homme
Béchir Tekari
Vu
Le Premier ministre

Mohamed Ghannouchi

CESSATION DE FONCTIONS

Par arrêté du ministre de la justice et des droits de
l'Homme du 13 juillet 2007.

Est radié définitivement, le nom de Monsieur Nabil
Zommit, expert judiciaire en topographie à Sousse
circonscription du tribunal de première instance dudit lieu,
de la liste des experts judiciaires pour avoir commis des
fautes professionnelles.

Par arrêté du ministre de la justice et des droits de
l'Homme du 13 juillet 2007.

Est déchargé définitivement de ses fonctions Monsieur
Fraj Ben Mohamed Lejmi, expert judiciaire en matière

d’électromécanique et génie industrielle dans la
circonscription de la cour d’appel de Monastir, pour des
raisons personnelles. Son nom est radié de la liste des
experts judiciaires.

MINISTERE DES FINANCES

Décret n° 2007-1754 du 17 juillet 2007, relatif à
l'indemnité de contrôle et de recouvrement
accordée aux agents de la direction générale des
impôts, de la direction générale de la comptabilité
publique et du recouvrement, de la direction
générale des avantages fiscaux et financiers et de
la direction générale des études et de la
législation fiscales au ministère des finances.

Le Président de la République,
Sur proposition du ministre des finances,

Vu le code de la comptabilité publique, tel que
promulgué par la loi n° 73-81 du 31 décembre 1973,
ensemble les textes qui l’ont modifié ou complété et
notamment la loi n° 96-86 du 6 novembre 1996 et la loi n°
2006-85 du 25 décembre 2006, portant loi de finances pour
l’année 2007,

Vu la loi n° 83-112 du 12 décembre 1983, portant statut
général des personnels de l'Etat, des collectivités locales et
des établissements publics à caractère administratif,
ensemble les textes qui l'ont modifiée ou complétée et
notamment la loi n° 2003-20 du 17 mars 2003,

Vu le décret n° 76-171 du 1* mars 1976, relatif à
certaines indemnités justifiées par des  sujétions
particulières de services, tel que modifié et complété par le
décret n° 92-9 du 6 janvier 1992,

Vu le décret n° 91-807 du 23 avril 1991, portant
institution d’une indemnité de contrôle et d’une prime
d’intéressement au profit du personnel des services chargés
du contrôle fiscal au ministère des finances,

Page 2470

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Vu le décret n° 91-808 du 23 avril 1991 portant institution d’une
indemnité de recouvrement et d’une prime d’intéressement au profit
du personnel des postes comptables relevant du ministère des
finances,

Vu le décret n° 91-556 du 23 avril 1991 portant organisation du
ministère des finances, ensemble les textes qui l’ont modifié ou
complété et notamment le décret n° 2007-1198 du 14 mai 2007,

Vu le décret n° 91-1016 du 1° juillet 1991 portant organisation et
attributions des services extérieurs de la direction générale du
contrôle fiscal au ministère des finances,

Vu le décret n° 99-630 du 22 mars 1999 relatif à la réorganisation des
postes comptables relevant du ministère des finances tel que complété
et modifié par le décret n° 2006- 995 du 5 avril 2006,

Vu le décret n° 2006-1245 du 24 avril 2006 fixant le régime
d’attribution et de retrait des emplois fonctionnels d’administration
centrale,

Vu l’avis du tribunal administratif,

Décrète :

CHAPITRE PREMIER : DISPOSITIONS GENERALES

Article premier. Est attribuée une indemnité annuelle dite indemnité
de contrôle et de recouvrement aux fonctionnaires, ouvriers, agents
temporaires et agents contractuels exerçant :

- à la direction générale des études et de la législation fiscales,

- à la direction générale des impôts,

- à la direction générale des avantages fiscaux et financiers,

- aux services suivants relevant de la direction générale de la

comptabilité publique et du recouvrement :

e les services centraux,

e la trésorerie générale de Tunisie,

e la paierie générale et les paieries,

e les trésoreries régionales et les recettes des finances,
e le magasin du timbre,

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2471
Art.2. Cette indemnité est liquidée sur la base d’un nombre de points

variant de 0 à 300 points répartis en deux parties comme suit :
- de 0 à 100 points pour la première partie,

- de 0 à 200 points pour la deuxième partie.

Art. 3. L’indemnité visée à l’article premier du présent décret est
plafonnée, compte tenu de la catégorie à laquelle appartient chaque
bénéficiaire et sa contribution dans les opérations de contrôle et de

recouvrement, conformément au tableau suivant :

Les montants maxima de l’indemnité

revenant aux agents de la

direction générale des impôts, de la
direction générale des études et de la
législation fiscales et de la direction
générale des avantages fiscaux et
financiers (en dinars

Les montants maxima de

l'indemnité revenant aux
agents de la direction générale
de la comptabilité publique et
du recouvrement (en dinars)

Première Deuxième Indemnité Première Deuxième || Indemnité
artie rtie lobale artie artie lobale
Catégorie A 670 1230 1900 620 1130 1750
Catégorie B 620 1130 1750 560 1040 1600
Catégorie C
Catégorie D | 460 840 1300 | 460 D 840 | 1300

PREMIERE SECTION : LES CRITERES D'ATTRIBUTION DE
LA PREMIERE PARTIE DE L’INDEMNITE

Art.4. La première partie de l’indemnité est calculée sur la base d’un

CHAPITRE 2 : LES CRITERES D’ATTRIBUTION DE
L’INDEMNITE

nombre de points sur
conformément aux critères communs suivants:

cent attribué à chaque bénéficiaire

Page 2472

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
- Une note d’évaluation variant de O0 à 40 points attribuée par les
supérieurs hiérarchiques et tenant compte de l'effort de l'agent et
l'efficacité des ses interventions.

- Une note de présence et de discipline de 60 points qui sera
réduite de:

°_1,5 points par jour ou fraction de jour d’absence irrégulière,

e 0,75 point par jour ou fraction de jour d’absence pour congé de
maladie, congé post-natal et congé sans solde.

e_5 points pour chaque avertissement infligé durant l’année,
e_10 points pour chaque blâme infligé durant l’année,

e_20 points pour chaque sanction de deuxième degré donnant lieu
à un retard d’avancement, à une mutation obligatoire avec
changement de résidence ou à une exclusion temporaire privative
de rémunération inférieure à 15 jours,

e_25 points pour chaque sanction de deuxième degré donnant lieu
à une exclusion temporaire privative de rémunération supérieure
ou égale à 15 jours et inférieure à 30 jours,

°_30 points pour chaque sanction de deuxième degré donnant lieu
à une exclusion temporaire privative de rémunération supérieure
ou égale à 30 jours et inférieure à 60 jours.

Art.5. Les absences pour congé de repos, maternité, formation
continue, missions, pèlerinage, affectation individuelle au service
militaire ou accidents de travail n’entraînent pas la réduction de la note
de présence et de discipline visé au deuxième tiret de l’article 4 du
présent décret.

SECTION 2. LES CRITERES D'ATTRIBUTION DE LA
DEUXIEME PARTIE DE L’INDEMNITE POUR LES AGENTS
DE LA DIRECTION GENERALE DE LA COMPTABILITE
PUBLIQUE ET DU RECOUVREMENT

Art.6. La deuxième partie de l’indemnité revenant aux agents de la
direction générale de la comptabilité publique et du recouvrement,
visés à l’article premier du présent décret, est liquidée sur la base

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2473
d’une note sur deux cents points attribuée à chaque bénéficiaire
conformément aux critères prévus par le tableau suivant en

appliquant :

- un coefficient un (1) pour les agents intervenant
directement aux opérations de recouvrement,

- un coefficient de zéro virgule sept (0,7) pour les agents
intervenant indirectement aux opérations de recouvrement.

D_nreritre | 2erière | Serre | ” critère lerère |

Evolution des
recettes
réalisées au profit
du budget de l'Etat
(régime intérieur) et
les budgets des
collectivités locales
(titrel hors
contribution du
fonds commun des
collectivités locales)
par rapport à la
moyenne des trois
dernières années

Evolution du
recouvrement des
créances fiscales
constatées au profit
du budget de l'Etat
et des budgets des
collectivités locales
(titrel) de l’année
par rapport à
l’année précédente

Evolution du
recouvrement des
amendes et
condamnations
pécuniaires et autres
créances non fiscales
constatées au profit
des budgets de PEtat
et des collectivités
locales de l’année par
rapport à l’année
précédente

contribution
de l'agent
dans
Note attribuée | l’activité du
poste
comptable
et dans la
réalisation
de ses
objectifs

[__20 points _[ 50 points ___ | ___10 points | 20 points | 100 points |

Evolution selon un
e :

Nombre

Evolution (A)_ | Ge points

(A) 2 8%

6% < (A< 8%

4% € (AX< 6%

2% € (A< 4%

0% < (A3 2%

{Aÿ< 0%

Art.7. Sont considérés comme

Evolution selon un
barème :

Nombre
Evolution (A) de
points

@) 2 8% 50

6%< (a 8% 35

4% < (AK 6%

2%S (A)< 4%

0% (2%

Evolution selon un
barème :

Une note
annuelle
attribuée au
poste par le
directeur
général de la
comptabilité
publique et du
recouvrement
compte tenu
des critères
fixés par la
direction
générale.

Evolution (A)

Cette note est
attribuée
conformément
aux critères
fixés à l’article
4 du présent
décret.

(8) 2 8%

6% £(A)< 8%

4% £(AX< 6%

2% S(AX< 4%

0% S (A)< 2%

(X< 0%

(ax 0%

intervenant indirectement aux

opérations de recouvrement, les agents ci-après :
- les agents des services centraux de la direction générale de
la comptabilité publique et du recouvrement à l’exception

Page 2474

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
des cadres chargés des travaux  d’encadrement,
d’inspection et de contrôle sur place,
- les agents du magasin du timbre,

- les agents des centres de recouvrement de la débite des
produits monopolisés.

Art.8. Les critères visés à l’article 6 du présent décret s’appliquent :

- aux agents affectés dans les postes comptables d’après les résultats
réalisés par lesdits postes,

- aux agents affectés dans les trésoreries régionales d’après les
résultats réalisés à l’échelle de la région,

- aux agents affectés au service central, au magasin du timbre et dans
les centres de recouvrement de la débite des produits monopolisés
d’après les résultats réalisés à l’échelle nationale.

Art.9. Pour les agents affectés à la paierie générale et aux paieries, la
deuxième partie de l’indemnité est liquidée en fonction des critères
suivants :

- Premier critère : Evolution des recettes au profit du budget de
l'Etat réalisées au niveau de la paierie générale ou aux paieries
concernées,

- Deuxième critère: Evolution du recouvrement suite à des
oppositions administratives au titre des créances fiscales,

- Troisième critère: Evolution du recouvrement suite à des
oppositions administratives au titre des créances non fiscales et
«autres sommes attribuées à l’Etat »,

et ce par application des tranches et taux fixés au tableau relatif aux
premier, deuxième et troisième critères prévus par l’article 6 du
présent décret.

Aft.10. Pour les agents affectés à la trésorerie générale, la deuxième
partie de l’indemnité est liquidée en fonction des critères suivants:

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2475
- Premier critère : Evolution des recettes au profit du budget de
l'Etat,

- Deuxième critère: Evolution du recouvrement suite à des
oppositions administratives et évolution des recettes au titre de
«autres sommes attribuées à l’Etat »,

- Troisième critère : Evolution du recouvrement au titre des prêts,

et ce par application des tranches et des taux fixés au tableau relatif
aux premier, deuxième et troisième critères prévus par l’article 6 du
présent décret.

Art.11. Pour les postes comptables dont les attributions ne concordent
pas avec les critères deux ou trois visés à l’article 6 du présent décret,
le nombre de points attribué à ces critères sera ajouté au nombre de
points spécifiques au critère existant.

SECTION 3. LES CRITERES D'ATTRIBUTION DE LA
DEUXIEME PARTIE DE L’INDEMNITE POUR LES AGENTS
DES SERVICES FISCAUX

Art.12. La deuxième partie de l’indemnité revenant aux agents de la
direction générale des impôts, de la direction générale des études et de
la législation fiscales et de la direction générale des avantages fiscaux
et financiers, est liquidée sur la base d’une note sur deux cents points
attribuée à chaque agent conformément aux critères fixés par le
tableau suivant en appliquant:

- un coefficient un (1) pour les agents intervenant
directement aux opérations de contrôle,

- un coefficient de zéro virgule sept (0,7) pour les agents
intervenant indirectement aux opérations de contrôle,

Page 2476 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
me
1“ critère 2°" critère 3!" critère 4" critère tr e
Evolution des
recettes :
réalisées au profit evolution du Taux des paiements au Evolution du
du budget de l'Etat comptant suite à rendement du contrôle pots
(régime intérieur) |, créances fiscales l'intervention des fiscal de année par contribution
et des budgets des fconstatées au profit} vices du contrôle rapport à l'année de l'agent
collectivités locales || du budget de l'Etat ar rapport au précédente compte non|| dans la
o et des budgets des p! réalisation
(titrel hors en rendement du contrôle tenu des affaires enpts
contribution du | collectivités locales l'E Compte non tenu exceptionnelles des objectifs
fonds commun des || (titre1) de l'année des affaires P du poste
collectivités locales) panrappora te exceptionnelles comptable
par rapport à la pi
moyenne des trois
dernières années
20 points 20 points 30 points 30 points 100 points
Evolution selon un]lEvolution selon unEvolution selon unMEvolution selon un!
barème : barème : barème : barème :
Evolution (a) | Nombre || Evoution(a) | Nomb à
_. ) ÊsS ve] Evouon(a) | Nombre Taux (T) Jon Evolron (| Nombre Cette note
@ 2 8% & > 8% 20 >15% 30 15% 30 ss nee
6%<(<8% | 16 66< (AK 8% | 16 n%<(n < 15% | 25 12% < (à) < 15% | 2 agent selon
EE | 12 4% < (AXE 6% m2 10%<(D < 12% 20 10% < (4) < 12% 2 k se
: 15 15 orrnance
2% € (8€ 4% 8 2% < (A) 4% 8 Th<(D) < 10% 7% < (A) < 10% individuelle
0%< (AK 2% 4 0%< (AY 2% 4 S%<(D < 7% 10 5% < (A) < 7% 10
axe d ax 0% o O%< (D) < 5% s 0% (A) & 5% s
Mm< 0% ° @ < 0% o

Art.13. Sont considérés comme intervenant indirectement aux
opérations de contrôle les agents suivants :

- les agents de la direction générale des études et de la législation
fiscales et de la direction générale des avantages fiscaux et financiers,
- les agents des services centraux de la direction générale des impôts à
lexception des agents des catégories « À » et « B » affectés à l’unité
de l’inspection des services fiscaux qui réalisent des travaux
d’inspection sur place ainsi que ceux affectés à l’unité du contrôle
national et des enquêtes fiscales,

- les agents des bureaux de la garantie des ouvrages en métaux
précieux.

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2477
Art.i4. La note de performance individuelle est calculée pour les
agents de la direction générale des études et de la législation fiscales,
de la direction générale des avantages fiscaux et financiers et les
agents des services centraux de la direction générale des impôts à
l'exception des agents affectés à l’unité du contrôle national et des
enquêtes fiscales conformément aux critères prévus à l’article 4 du
présent décret. Le total des points relatif aux critères restant prévus au
tableau visé à l’article 12 du présent décret est calculé d’après les
résultats réalisés à l’échelle nationale.

Art.15. Les critères prévus au tableau visé à l’article 12 du présent
décret s’appliquent aux :

e agents affectés aux bureaux de contrôle des impôts d’après les
résultats réalisés à l’échelle des recettes des finances situées dans
les mêmes circonscriptions territoriales que lesdits bureaux pour
le premier et le deuxième critère et d’après les résultats à
Péchelle du bureau de contrôle des impôts pour le troisième et le
quatrième critère,

e agents affectés aux centres régionaux de contrôle des impôts
d’après les résultats globaux réalisés à l’échelle régionale par les
trésoreries régionales pour le premier et le deuxième critère et
d’après les résultats globaux à l’échelle du centre régional de
contrôle des impôts pour le troisième et le quatrième critère,

e agents affectés à l’unité du contrôle national et des enquêtes
fiscales d’après les résultats réalisés à l’échelle nationale pour le
premier et le deuxième critères et d’après les résultats réalisés à
l’échelle de l’unité du contrôle national et des enquêtes fiscales
pour le troisième et le quatrième critères.

Art.16. Le rendement du contrôle fiscal objet du quatrième critère
prévu au tableau visé à l’article 12 du présent décret s’entend des
montants en principal et pénalités devenus définitivement acquis au
trésor.

Art.17. La note de performance individuelle résultant du cinquième
critère prévu à l’article 12 du présent décret est calculée pour :

Page 2478 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
- les agents des services extérieurs de la direction générale des
impôts chargés des travaux administratifs et les agents des
catégories autres que « À » et « B »,
- les agents de l’unité du contrôle national et des enquêtes fiscales
chargés des travaux administratifs,
comme suit :
- une note d’évaluation variant de 0 à 20 points attribuée par les
supérieurs hiérarchiques,
- une note de présence et de discipline de 60 points calculée
conformément aux dispositions du deuxième tiret de l’article 4 du
présent décret,
- Une note variant de 0 à 20 points attribuée, par la direction générale
des impôts, en fonction du classement du centre régional de contrôle
des impôts et de l’unité du contrôle national et des enquêtes
fiscales effectué compte tenu de la réalisation des objectifs annuels
des travaux de contrôle fiscal.

Art.18. La note de performance individuelle résultant du cinquième
critère visé à l’article 12 du présent décret est calculée pour les agents
des services extérieurs de la direction générale des impôts et les agents
de l’unité de contrôle national et des enquêtes fiscales non cités à
l’article 17 du présent décret comme suit :

1/ Une note d’évaluation variant de O0 à 20 points attribuée par les
supérieurs hiérarchiques,
2/ Une note de présence et de discipline de 20 points calculée
conformément aux dispositions du deuxième tiret de l’article 4 du
présent décret,
3/ Une note sur 20 points est attribuée à chaque agent en fonction du
nombre de dossiers vérifiés comme suit :

20 points * taux de réalisation des objectifs
On entend par taux de réalisation des objectifs, le quotient du nombre
de dossiers vérifiés par l’agent par rapport au nombre de dossiers fixé
comme objectif par la direction générale des impôts. Toutefois, pour
les agents qui n’ont pas été chargés de la vérification des dossiers
fiscaux, le total des points revenant à ce critère sera ajouté au total des
points relatif au rendement annuel du contrôle fiscal réalisé par l’agent
conformément aux tableaux prévus au présent article,

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2479
4/ Une note variant de 0 à 40 points est attribuée en fonction du
rendement annuel de l’agent en principal et pénalités y compris les
montants des réductions du crédit de TVA ou d’impôt sur les revenus
ou bénéfices comme suit :

a/ Pour les agents affectés à l’unité du contrôle national et
des enquêtes fiscales :
e 40 points lorsque le rendement annuel de l’agent est supérieur à
500.000 D,
e 30 points lorsque le rendement annuel de l’agent excède
400.000 D sans dépasser 500.000D,
e 20 points lorsque le rendement annuel de l’agent excède
300.000 D sans dépasser 400.000D,
e 10 points lorsque le rendement annuel de l’agent excède
150.000 D sans dépasser 300.000D,
e 0 point lorsque le rendement annuel de l’agent est inférieur ou
égal à 150.000 D.

b/ Pour les agents affectés dans des structures relevant de

centres régionaux de contrôle des impôts classés à la
première catégorie :

Agents affectés dans des cellules de | Agents affectés aux services de contrôle |
vérification approfondie des dossiers des droits d’enregistrement et de timbre
fiscaux ou aux bureaux de contrôle des impôts

+40 points lorsque le rendement annuel

de l’agent est supérieur à 350.000 D,

°30 points lorsque le rendement annuel

de l’agent excède 250.000 D sans dépasser

350.000D,

| +20 points lorsque le rendement annuel

de l’agent excède 150.000 D sans dépasser

250.000D,

e10 points lorsque le rendement annuel

de l’agent excède 100.000 D sans dépasser

150.000D,

+0 point lorsque le rendement annuel de}
l’agent est inférieur ou égal à 100.000 D. À

°40 points lorsque le rendement annuel
de l’agent est supérieur à 200.000 D,

°30 points lorsque le rendement annuel
de l’agent excède 150.000 D sans dépasser
200.000D,

e20 points lorsque le rendement annuel
de l’agent excède 100.000 D sans dépasser
150.000D,

°10 points lorsque le rendement annuel
de l’agent excède 50.000 D sans dépasser ||
100.000D, |
°0 point lorsque le rendement annuel de
l’agent est inférieur ou égal à 50.000 D.

Page 2480

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
c/ Pour les agents affectés dans des structures relevant de
centres régionaux de contrôle des impôts classés à la

deuxième catégorie :

Agents affectés aux cellules de
vérification approfondie des dossiers
fiscaux

°40 points lorsque le rendement annuel
de l’agent est supérieur à 200.000 D,

°30 points lorsque le rendement annuel
de l’agent excède 150.000 D sans dépasser
200.000D,

°20 points lorsque le rendement annuel
de l’agent excède 100.000 D sans dépasser
150.000D,

| 100.000D,

| l’agent est inférieur ou égal à 50.000 D.

°10 points lorsque le rendement annuel || e 10 points lorsque le rendement annuel de
de l’agent excède 50.000 D sans dépasser] l’agent excède 15.000 D sans dépasser

Agents affectés aux cellules de contrôle
des droits d’enregistrement et de timbre
ou aux bureaux de contrôle des impôts
| ——_#

° 40 points lorsque le rendement annuel de |
l’agent est supérieur à 100.000 D,

+30 points lorsque le rendement annuel de
l’agent excède 75.000 D sans dépasser
100.000D,
+20 points lorsque le rendement annuel de |
l’agent excède 50.000 D sans dépasser|
75.000D,

50.000D,

| °0 point lorsque le rendement annuel dell e0 point lorsque le rendement annuel de]

l’agent est inférieur ou égal à 15.000 D.

d/ Pour les agents affectés dans des structures relevant de
centres régionaux de contrôle des impôts classés à la

troisième catégorie :

l Agents affectés aux cellules de
| vérification approfondie des dossiers
| fiscaux

Agents affectés aux cellules de contrôle
des droits d’enregistrement et de timbre
ou aux bureaux de contrôle des impôts

+ 40 points lorsque le rendement annuel
de l’agent est supérieur à 100.000 D,

e 30 points lorsque le rendement annuel
de l'agent excède 75.000 D sans dépasser
100.000D,

Le 20 points lorsque le rendement annuel
de l'agent excède 50.000 D sans dépasser

| 75.000D,

le 10 points lorsque le rendement annuel
de l’agent excède 25.000 D sans dépasser

| 50.000),

| 0 point lorsque le rendement annuel de

| l’agent est inférieur ou é

al à 25.000 D.

+ 40 points lorsque le rendement annuel de
l’agent est supérieur à 75.000 D,

+30 points lorsque le rendement annuel de}
l'agent excède 50.000 D sans dépasser|
75.000D,

«20 points lorsque le rendement annuel de
l’agent excède 25.000 D sans dépasser
50.000D,

«10 points lorsque le rendement annuel de
l’agent excède 10.000 D sans dépasser
25.000D,

+0 point lorsque le rendement annuel de
l’agent est inférieur ou égal à 10.000 D.

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2481
CHAPITRE 3 : DISPOSITIONS COMMUNES

Art.19. Une bonification allant de 10% à 50% de l’indemnité globale
individuelle peut être accordée par décision du ministre des finances,
sur rapport spécial établi par le directeur général des impôts ou le
directeur général de la comptabilité publique et du recouvrement, au
profit des chefs de structures, des cadres et agents qui se sont
distingués, au cours de l’année concernée par l’attribution de
l’indemnité, par leur contribution concrète à la réalisation des objectifs
du contrôle et du recouvrement.

Art.20. Le nombre des bénéficiaires de la bonification visée à
l’article 19 du présent décret ne peut dépasser :

e 5 chefs de centres régionaux de contrôle des impôts parmi
l'ensemble des chefs de centres y compris le chef de l’unité de
contrôle national et des enquêtes fiscales,

e 5 trésoriers régionaux des finances parmi l'ensemble des
trésoriers régionaux des finances,

e 10 chefs de cellules de vérification approfondie relevant des
centres régionaux de contrôle des impôts ou de l’unité de
contrôle national et des enquêtes fiscales,

°_10 chefs de bureaux de contrôle des impôts parmi l'ensemble des
chefs de bureaux,

°_20 receveurs des finances parmi l'ensemble des receveurs

e 10 agents parmi les cadres et agents de la direction générale de
la comptabilité publique et du recouvrement .

e 10 agents parmi les cadres et agents de la direction générale des
impôts.

Art. 21. L’indemnité de contrôle et de recouvrement n’est pas
attribuée à tout agent ayant été révoqué ou ayant eu une exclusion
temporaire privative de rémunération durant l’année pour une ou
plusieurs périodes dont le cumul des jours est supérieur ou égal à 60
jours.

Page 2482 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Art.22. La deuxième partie de l’indemnité de contrôle et de
recouvrement n’est pas attribuée à tout agent ayant dépassé un cumul
de 180 jours d’absence durant l’année concernée par l’attribution de
Pindemnité.

Art.23. Est attribuée aux agents affectés aux recettes des finances ou
aux bureaux de contrôle des impôts créés au cours de l’année, la
même note résultant du premier, deuxième, troisième et quatrième
critères attribuée respectivement à la trésorerie régionale ou au centre
de contrôle des impôts concerné.

Art.24. l’indemnité revenant à chaque agent est liquidée en fonction
de la catégorie à laquelle il appartient et son poste d’affectation au 31
décembre de l’année au titre de laquelle l’indemnité sera calculée.

Art. 25. L’indemnité est liquidée en fonction de la période de travail
effectif pour les agents affectés ou ayant quitté, au cours de l’année.

Art. 26. L’indemnité visée à l’article premier du présent décret sera
liquidée au cours de l’année suivant celle au titre de laquelle cette
indemnité est calculée, en fonction des résultats réalisés.

En cas de changements exceptionnels indépendant de la volonté des
agents des structures telle qu'une réorganisation des postes ou un
transfert de dossiers importants à d’autres services, il sera tenu compte
lors du calcul des taux d’évolution d’une année à l’autre, des
répercussions de cette situation sur le rendement du poste, et ce par
décision du ministre des finances, sur rapport spécial établi par le
directeur général concerné.

Art.27. L'indemnité de contrôle et de recouvrement est soumise à la
retenue au titre de l'impôt sur le revenu et aux retenues au titre de la
contribution aux régimes de la retraite, de la prévoyance sociale et du
capital décès, conformément à la législation et à la réglementation en
vigueur.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2483
Art. 28. - Sont abrogées, toutes dispositions antérieures
contraires au présent décret et notamment :

- les dispositions des articles premier, 2, 3, 4, 5, 6, 7, 8
et 9 du décret n° 91-807 du 23 avril 1991 portant institution
d’une indemnité de contrôle et d’une prime d’intéressement
au profit du personnel des services chargés du contrôle
fiscal au ministère des finances,

- le décret n° 91-808 du 23 avril 1991 portant institution
d’une indemnité de recouvrement et d’une prime
d’intéressement au profit du personnel des postes
comptables relevant du ministère des finances,

- le décret n° 92-9 du 6 janvier 1992, modifiant et
complétant le décret n° 76- 171 du 1° mars 1976, relatif à
certaines indemnités justifiées par des  sujétions
particulières de services.

Art. 29. — Le ministre des finances est chargé de
l’exécution du présent décret qui sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 17 juillet 2007.
Zine El Abidine Ben Ali

MINISTERE DU DEVELOPPEMENT
ET DE LA COOPERATION
INTERNATIONALE

NOMINATION

Par arrêté du ministre du développement et de la
coopération internationale du 13 juillet 2007.

Madame Faouzia Chaâbane épouse Jabeur est
nommée membre représentant le ministère du
développement et de la coopération internationale au
conseil d’entreprise de l’agence tunisienne de la
coopération technique, en remplacement de Monsieur
Abdelkarim Haji.

MINISTERE DES DOMAINES DE L'ETAT
ET DES AFFAIRES FONCIERES

NOMINATION
Par décret n° 2007-1755 du 13 juillet 2007.

Monsieur Mohamed Ali Omar, administrateur, est
chargé des fonctions de chef de service de la formation et
de perfectionnement à la direction générale des services
communs au ministère des domaines de l'Etat et des
affaires foncières.

MINISTERE DE L'AGRICULTURE
ET DES RESSOURCES HYDRAULIQUES

NOMINATIONS

Par arrêté du ministre de l’agriculture et des
ressources hydrauliques du 13 juillet 2007.

Sont nommés membres au conseil d’administration du
groupement interprofessionnel des produits avicoles et
cunicoles pour une durée de trois ans à compter du ler
septembre 2006, Madame et Messieurs :

- Ali Moussa : représentant le ministère de l’agriculture
et des ressources hydrauliques,

- Soufiane Tarmiz
commerce et de l’artisanat,

représentant le ministère du

- Maher Saidane: représentant le ministère des
finances,

- Halima Thraya: représentant le ministère de
l’industrie, de l’energie et des petites et moyennes
entreprises,

- Chakib Triki : représentant de l’union tunisienne de
l’agriculture et de la pêche,

- Salah Toumi : représentant de l’union tunisienne de
l’agriculture et de la pêche,

- Abdelwaheb Rakik : représentant de l’union tunisienne
de l’agriculture et de la pêche,

- Hbib Chnitir: représentant de l’union tunisienne de
l’agriculture et de la pêche,

- Mohamed Ikbal Souissi: représentant de l’union
tunisienne de l’agriculture et de la pêche,

- Mondher Ben Sliman: représentant de l’union
tunisienne de l’industrie, du commerce et de l’artisanat,

- Abdelwaheb Ben Ayed : représentant de l’union
tunisienne de l’industrie, du commerce et de l’artisanat,

- Abdelhakim Khaldi : représentant le secteur public des
aviculteurs.

Par arrêté du ministre de l’agriculture et des
ressources hydrauliques du 13 juillet 2007.

Sont nommés membres au conseil d’administration du
groupement interprofessionnel des produits de la pêche
pour une durée de trois ans, à compter du 14 décembre
2006, Mesdames et Messieurs :

- Rakia Belkehia: représentant le ministère de
l’agriculture et des ressources hydrauliques,

- Raja Triki : représentant le ministère du commerce et
de l’artisanat,

- Olfa Chammari: représentant le ministère des
finances,

Page 2484

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
- Hmida Belgaïd: représentant le ministère de
l’industrie, de l'énergie et des petites et moyennes
entreprises,

- Noureddine Ben Aïed représentant de l’union
tunisienne de l’agriculture et de la pêche,

- Hafedh Zneïdi : représentant de l’union tunisienne de
l’agriculture et de la pêche,

- Ameur Ben Omar : représentant de l’union tunisienne
de l’agriculture et de la pêche,

- Othman El Ghoul : représentant de l’union tunisienne
de l’agriculture et de la pêche,

- Mohamed Abed Trad : représentant de l’union
tunisienne de l’industrie, du commerce et de l’artisanat,

- Ezzeddine Belagha : représentant de l’union tunisienne
de l’industrie, du commerce et de l’artisanat,

- Mohsen Zoghlami : représentant de l’union tunisienne
de l’industrie, du commerce et de l’artisanat,

- Tarek Ben Hassine : représentant de l’union tunisienne
de l’industrie, du commerce et de l’artisanat,

Par arrêté du mi
ressources hydraul

tre de l’agriculture et des
ues du 13 juillet 2007.

Sont nommés membres au conseil d’administration du
groupement interprofessionnel des légumes pour une durée
de trois ans, à compter du 22 mai 2007, Mesdames et
Messieurs :

- Semia Saidane représentant le ministère de

l’agriculture et des ressources hydrauliques,

- Mohamed Hedi Riahi : représentant le ministère du
commerce et de l’artisanat,

- Jawaher Ben Omar: représentant le ministère des
finances,

- Mohsen Boulaares : représentant le ministère de
l’industrie, de l'énergie et des petites et moyennes

entreprises,

- Mustapha Lassoued représentant de l'union
tunisienne de l’agriculture et de la pêche,

- Hechmi Jelassi : représentant de l’union tunisienne de
l’agriculture et de la pêche,

- Mustapha Ben Jemila : représentant de l’union
tunisienne de l’agriculture et de la pêche,

- Chefik Chbil : représentant de l’union tunisienne de
l’agriculture et de la pêche,

- Samir Majoul : représentant de l’union tunisienne de
l’industrie, du commerce et de l’artisanat,

- Moncef Oubi : représentant de l’union tunisienne de
l’industrie, du commerce et de l’artisanat,

- Zouhir Ben Ch’Hida représentant de l’union
tunisienne de l’industrie, du commerce et de l’artisanat,

- Samir Horchani : représentant de l’union tunisienne de
l’industrie, du commerce et de l’artisanat,

Par arrêté du ministre de l’agriculture et des
ressources hydrauliques du 13 juillet 2007.

Sont nommés membres au conseil d’administration du
groupement interprofessionnel des viandes rouges et du lait
pour une durée de trois ans, à compter du 3 mai 2007,
Mesdames et Messieurs :

- Nejet Boughanmi épouse N’Saïbia : représentant le
ministère de l’agriculture et des ressources hydrauliques,

- Monia Jatlaoui: représentant le ministère du
commerce et de l’artisanat,

- Mohamed Sadok Hosni : représentant le ministère des
finances,

- Monia Bajja : représentant le ministère de l’industrie,
de l’énergie et des petites et moyennes entreprises,

- Karim Daoud : représentant de l’union tunisienne de
l’agriculture et de la pêche,

- Abderrazak Fekih Hassen : représentant de l’union
tunisienne de l’agriculture et de la pêche,

- Mohamed Aziz Bou Hajba : représentant de l’union
tunisienne de l’agriculture et de la pêche,

- Mohamed Ayoub Lasram : représentant de l’union
tunisienne de l’agriculture et de la pêche,

- Slaheddine Ferchiou représentant de l'union
tunisienne de l’industrie, du commerce et de l’artisanat

- Naoufel Akid : représentant de l’union tunisienne de
l’industrie, du commerce et de l’artisanat,

- Habib Jedidi : représentant de l’union tunisienne de
l’industrie, du commerce et de l’artisanat,

- Afif Ben Yahia : représentant de l’union tunisienne de
l’industrie, du commerce et de l’artisanat.

MINISTERE DE L'ENVIRONNEMENT
ET DU DEVELOPPEMENT DURABLE

NOMINATION

Par arrêté du ministre de l’environnement et du
développement durable du 13 juillet 2007.

Monsieur Ezzéddine Lahdhiri, sous-directeur, est
nommé membre représentant le ministère de
l’environnement et du développement durable au conseil
d’entreprise de l’agence nationale de protection de
l’environnement, et ce, en remplacement de Monsieur
Sadok Saidani.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2485
MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

NOMINATIONS
Par décret n° 2007-1756 du 13 juillet 2007.

Monsieur El Mohsen Missaoui, ingénieur principal, est
chargé des fonctions de sous-directeur des industries du
finissage à la direction générale du textile et de
l’habillement au ministère de l’industrie, de l’énergie et des
petites et moyennes entreprises.

Par décret n° 2007-1757 du 13 juillet 2007.

Monsieur Adnêne Zidane, administrateur, est chargé des
fonctions de chef de service de la formation et de la
promotion à la direction des affaires administratives et
financières au ministère de l’industrie, de l’énergie et des
petites et moyennes entreprises.

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 11 juillet
2007, portant institution d’un permis de recherche
de substances minérales du 4°” groupe, situé
dans le gouvernorat de Gafsa au lieu dit « Oum EI
Khecheb ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code minier promulgué par la loi n° 2003-30 du
28 avril 2003,

Vu le décret n° 2003-1725 du il août 2003, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
miniers,

Vu le décret n° 2003-1726 du 11 août 2003, fixant la
composition et les modalités de fonctionnement du comité
consultatif des mines,

Vu le décret n° 2004-1026 du 26 avril 2004, portant
approbation du cahier des charges - type relatif à la
production et aux montants des travaux de recherche et
d’équipement minima devant être réalisés par le titulaire
d’une concession d’exploitation de substances minérales
classées « Mines »,

Vu l'arrêté des ministres des finances et de l’industrie et
de l’énergie du 16 décembre 2003, fixant le droit fixe dû au
titre des demandes d’institution et de renouvellement des
titres miniers,

Vu l'arrêté du ministre de l’industrie et de l’énergie du
ler mars 2004, fixant les modalités de dépôt des demandes
des titres miniers,

Vu la demande, déposée le 26 avril 2007 à la direction
générale des mines, par laquelle la Société de Gypse de
Gafsa a sollicité l’attribution d’un permis de recherche de
substances minérales du 4ème groupe, situé dans le
gouvernorat de Gafsa, au lieu dit « Oum El Khecheb »,
carte de Gafsa à l’échelle 1/100000,

Vu l'avis favorable émis par le comité consultatif des
mines lors de sa réunion du 19 mai 2007,

Vu le rapport du directeur général des mines.

Arrête :

Article premier. - La société de Gypse de Gafsa, faisant
élection de son domicile à Gafsa, route de Tozeur Km 10,
est autorisée à réaliser les travaux de recherche des
substances minérales du 4°" groupe au lieu dit « Oum El
Khecheb » du gouvernorat de Gafsa.

Le permis de recherche prévu au premier paragraphe du
présent article est accordé pour une période de trois années
à compter de la date de publication du présent arrêté au
Journal Officiel de la République Tunisienne.

Ce permis est régi par le code minier sous réserve des
droits des tiers régulièrement acquis.

Ce permis comporte un seul périmètre élémentaire, soit
4 kilomètres carrés et est délimité par les sommets et les
numéros de repères figurant dans le tableau ci-après, et ce,
conformément au décret susvisé n° 2003 -1725 du 11 août
2003 :

Sommets N° de repères
190.518
192.518
192.516
190.516

190.518

EU D —

Art. 2. - Au cours de la période de validité du permis de
recherche prévue à l’article premier du présent arrêté, la
société de Gypse de Gafsa doit réaliser le programme
minimum des travaux de recherche pour lequel elle s’est
engagée et dont le coût total ne doit pas être inférieur à
deux cent vingt quatre mille dinars.

Art. 3. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.

Tunis, le 11 juillet 2007.

Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 11 juillet
2007, portant institution d’un permis de recherche
de substances minérales du 4°" groupe, situé
dans le gouvernorat de Kasserine au lieu dit
« Henchir Mseila ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code minier promulgué par la loi n° 2003-30 du
28 avril 2003,

Vu le décret n° 2003-1725 du 11 août 2003, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
miniers,

Page 2486

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Vu le décret n° 2003-1726 du 11 août 2003, fixant la
composition et les modalités de fonctionnement du comité
consultatif des mines,

Vu le décret n° 2004-1026 du 26 avril 2004, portant
approbation du cahier des charges - type relatif à la
production et aux montants des travaux de recherche et
d’équipement minima devant être réalisés par le titulaire
d’une concession d’exploitation de substances minérales
classées « Mines »,

Vu l'arrêté des ministres des finances et de l’industrie et
de l’énergie du 16 décembre 2003, fixant le droit fixe dû au
titre des demandes d'institution et de renouvellement des
titres miniers,

Vu l'arrêté du ministre de l’industrie et de l’énergie du
ler mars 2004, fixant les modalités de dépôt des demandes
des titres miniers,

Vu la demande, déposée le 2 avril 2007 à la direction
générale des mines, par laquelle la Société Tuniso -
Andalousite de Ciment Blanc a sollicité l’attribution d’un
permis de recherche de substances minérales du 4ème groupe,
situé dans le gouvernorat de Kasserine, au lieu dit « Henchir
Mseila », carte de Jebel Biréno à l’échelle 1/50000,

Vu l’avis favorable émis par le comité consultatif des
mines lors de sa réunion du 19 mai 2007,

Vu le rapport du directeur général des mines.
Arrête :

Article premier. La société Tuniso - Andalousite de
Ciment Blanc, faisant élection de son domicile à
Montfleury, 14 Bis Rue Ali Bouchoucha - 1008 Tunis, est
autorisée à réaliser les travaux de recherche des substances
minérales du 4% groupe au lieu dit « Henchir Mseila » du
gouvernorat de Kasserine.

Le permis de recherche prévu au premier paragraphe du
présent article est accordé pour une période de trois années
à compter de la date de publication du présent arrêté au
Journal Officiel de la République Tunisienne.

Ce permis est régi par le code minier sous réserve des
droits des tiers régulièrement acquis.

Ce permis comporte quatre périmètres élémentaires
contigus, soit 16 kilomètres carrés et est délimité par les
sommets et les numéros de repères figurant dans le tableau
ci-après, et ce, conformément au décret susvisé n° 2003 -
1725 du 11 août 2003 :

Sommets N° de repères
1 190.640
2 194.640
3 194.636
4 190.636
1 190.640

Art. 2. - Au cours de la période de validité du permis de
recherche prévue à l’article premier du présent arrêté, la
Société Tuniso - Andalousite de Ciment Blanc doit réaliser
le programme minimum des travaux de recherche pour
lequel elle s’est engagée et dont le coût total ne doit pas être
inférieur à deux cent douze mille dinars.

Art. 3. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.
Tunis, le 11 juillet 2007.
Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 11 juillet
2007, portant institution d’un permis de recherche
de substances minérales du 3°" groupe, situé
dans les gouvernorats de Sidi Bouzid et Kasserine
au lieu dit « Jebel Mgphila ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code minier promulgué par la loi n° 2003-30 du
28 avril 2003,

Vu le décret n° 2003-1725 du 11 août 2003, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
miniers,

Vu le décret n° 2003 -1726 du 11 août 2003, fixant la
composition et les modalités de fonctionnement du comité
consultatif des mines,

Vu le décret n° 2004-1026 du 26 avril 2004, portant
approbation du cahier des charges - type relatif à la
production et aux montants des travaux de recherche et
d’équipement minima devant être réalisés par le titulaire
d’une concession d’exploitation de substances minérales
classées « Mines »,

Vu l'arrêté des ministres des finances et de l’industrie et
de l’énergie du 16 décembre 2003, fixant le droit fixe dû au
titre des demandes d'institution et de renouvellement des
titres miniers,

Vu l’arrêté du ministre de l’industrie et de l’énergie du
ler mars 2004, fixant les modalités de dépôt des demandes
des titres miniers,

Vu la demande, déposée le 8 mars 2007 à la direction
générale des mines, par laquelle la Société Tunisian Mining
Services a sollicité l’attribution d’un permis de recherche de
substances minérales du 3°% groupe, situé dans les
gouvernorats de Sidi Bouzid et Kasserine, au lieu dit
« Jebel Mghila », cartes de Jebel Trozza, Sbiba et Jebel
Mghila à l’échelle 1/50000,

Vu l'avis favorable émis par le comité consultatif des
mines lors de sa réunion du 19 mai 2007,

Vu le rapport du directeur général des mines.

Arrête :

Article premier. - La société Tunisian Mining Services,
faisant élection de son domicile à Tunis, 9 Rue Danton, est
autorisée à réaliser les travaux de recherche des substances

minérales du 3° groupe au lieu dit « Jebel Mghila » des
gouvernorats de Sidi Bouzid et Kasserine.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2487
Le permis de recherche prévu au premier paragraphe du
présent article est accordé pour une période de trois années
à compter de la date de publication du présent arrêté au
Journal Officiel de la République Tunisienne.

Ce permis est régi par le code minier sous réserve des
droits des tiers régulièrement acquis.

Ce permis comporte vingt neuf périmètres élémentaires
contigus, soit 116 kilomètres carrés et est délimité par les
sommets et les numéros de repères figurant dans le tableau
ci-après, et ce, conformément au décret susvisé n° 2003 -
1725 du 11 août 2003 :

Sommets N° de repères
1 264.644
2 272.644
3 272.642
4 270.642
5 270.638
6 268.638
7 268.636
8 266.636
9 266.634
10 254.634
11
12
13 258.642
14 264.642
1 264.644

Art. 2. - Au cours de la période de validité du permis de
recherche prévue à l’article premier du présent arrêté, la
Société Tunisian Mining Services doit réaliser le
programme minimum des travaux de recherche pour lequel
elle s’est engagée et dont le coût total ne doit pas être
inférieur à un million de dinars.

Art. 3. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.
Tunis, le 11 juillet 2007.
Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 11 juillet 2007,
portant institution d’un permis de recherche de
substances minérales du 3°"° groupe, situé dans le
gouvernorat de Kairouan au lieu dit « Haffouz ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code minier promulgué par la loi n° 2003-30 du
28 avril 2003,

Vu le décret n° 2003-1725 du 11 août 2003, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
miniers,

Vu le décret n° 2003-1726 du 11 août 2003, fixant la
composition et les modalités de fonctionnement du comité
consultatif des mines,

Vu le décret n° 2004-1026 du 26 avril 2004, portant
approbation du cahier des charges - type relatif à la
production et aux montants des travaux de recherche et
d’équipement minima devant être réalisés par le titulaire
d’une concession d’exploitation de substances minérales
classées « Mines »,

Vu l'arrêté des ministres des finances et de l’industrie et
de l’énergie du 16 décembre 2003, fixant le droit fixe dû au
titre des demandes d’institution et de renouvellement des
titres miniers,

Vu l'arrêté du ministre de l’industrie et de l’energie du
ler mars 2004, fixant les modalités de dépôt des demandes
des titres miniers,

Vu la demande, déposée le 29 mars 2007 à la direction
générale des mines, par laquelle la Société Zinifex Australia
Limited a sollicité l’attribution d’un permis de recherche de
substances minérales du 3ème groupe, situé dans le
gouvernorat de Kairouan, au lieu dit « Haffouz », cartes de
Haffouz, Kairouan, Jebel Trozza, Hajeb El Aioun, Nasrallah
et Pavillier à l'échelle 1/50000,

Vu l'avis favorable émis par le comité consultatif des
mines lors de sa réunion du 19 mai 2007,

Vu le rapport du directeur général des mines.
Arrête :

Article premier. - La société Zinifex Australia Limited,
faisant élection de son domicile à Tunis, 126 Rue de
Yougoslavie, est autorisée à réaliser les travaux de
recherche des substances minérales du 3°" groupe au lieu

dit « Haffouz » du gouvernorat de Kairouan.

Le permis de recherche prévu au premier paragraphe du
présent article est accordé pour une période de trois années
à compter de la date de publication du présent arrêté au
Journal Officiel de la République Tunisienne.

Ce permis est régi par le code minier sous réserve des
droits des tiers régulièrement acquis.

Ce permis comporte cent sept périmètres élémentaires
contigus, soit 428 kilomètres carrés et est délimité par les
sommets et les numéros de repères figurant dans le tableau
ci-après, et ce, conformément au décret susvisé n° 2003 -
1725 du 11 août 2003 :

Sommets N° de repères
1 318.662
318.658
310.658
310.656
306.656
306.638

304.638

IS 8 w DR

Page 2488

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Sommets N° de repères
8 304.634
9 302.634
10 302.620
il 300.620
12 300.622
13 298.622
14 298.628
15 296.628
16 296.640
17 298.640
18 298.642
19 302.642
20 302.654
21 294.654
22 294.652
23 292.652
24 292.650
25 290.650
26 290.648
27 288.648
28 288.646
29 282.648
30 282.644
31 278.644
32 278.642
3 272.642
34 272.644
35 276.644
36 276.646
37 280.646
38 280.648
39 282.648
40 282.652
41 276.652
42 276.656
43 288.656
44 288.658
45 296.658
46 296.656
47 302.656
48 302.658
49 304.658
50 304.660
si 310.660
52 310.662
1 318.662

Art. 2. - Au cours de la période de validité du permis de
recherche prévue à l’article premier du présent arrêté, la
Société Zinifex Australia Limited doit réaliser le
programme minimum des travaux de recherche pour lequel
elle s’est engagée et dont le coût total ne doit pas être
inférieur à un million cinq cent mille dollars US.

Art. 3. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.
Tunis, le 11 juillet 2007.
Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 11 juillet
2007, portant quatrième renouvellement du permis
de recherche d'hydrocarbures dit permis
« Amilcar ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le décret du 13 décembre 1948 instituant des
dispositions spéciales pour faciliter la recherche et
l’exploitation des substances minérales du second groupe,
ensemble des textes qui l’ont modifié ou complété,

Vu le décret du 1* janvier 1953 sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985 instituant
des dispositions spéciales concernant la recherche et la
production des hydrocarbures liquides et gazeux ratifié par
la loi n° 85-93 du 22 novembre 1985, tel que modifié par la
loi n° 87-9 du 6 mars 1987,

Vu la loi n° 89-59 du 18 mai 1989, portant approbation
de la convention et ses annexes signées à Tunis le 25
octobre 1988 entre l'Etat Tunisien d’une part, l'Entreprise
Tunisienne d’Activités Pétrolières et la société « Houston
Oil and Minerals of Tunisia » d’autre part,

Vu Ja loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production des
hydrocarbures liquides et gazeux,

Vu la loi n° 92-23 du 9 mars 1992, portant approbation
de l’avenant n° 1 à la convention et ses annexes relatives au
permis « Amilcar »,

Vu la loi n° 2000-80 du 9 août 2000, portant
approbation de l’avenant n°2 à la convention et ses annexes
relatives au permis « Amilcar »,

Vu la loi n° 2007-28 du 14 mai 2007, portant
approbation de l’avenant n°3 à la convention et ses annexes
relatives au permis « Amilcar »,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2489
Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Vu l'arrêté du ministre de l’énergie et des mines du 13
décembre 1988, portant institution du permis de recherche
de substances minérales du second groupe dit permis
«Amilcar » au profit de l’Entreprise Tunisienne d'Activités
Pétrolières et de la société « Houston Oil and Minerals of
Tunisia »,

Vu l'arrêté du ministre de l’économie et des finances du
12 septembre 1990 portant extension de la superficie du
permis « Amilcar »,

Vu l'arrêté du ministre de l’économie nationale du 1°
avril 1992, portant premier renouvellement du permis
« Amilcar »,

Vu l'arrêté du ministre de l’économie nationale du 22
mai 1992, portant institution d’une concession
d’exploitation de substances minérales du second groupe
dite concession « Miskar »,

Vu l’arrêté du ministre de l’industrie du 28 juillet 1995,
portant extension d’une année de la validité du premier

Vu la lettre du 25 avril 2005, par laquelle la société
«British Gas Tunisia Limited » a notifié le changement de
sa dénomination en « B.G Tunisia Limited »,

Vu la demande déposée le 20 octobre 2006, à la
direction générale de l’énergie par laquelle la société « B.G
Tunisia Limited » et l’Entreprise Tunisienne d’Activités
Pétrolières ont sollicité le quatrième renouvellement du
permis « Amilcar »,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 24 novembre 2006,

Vu le rapport du directeur général de l'énergie,

Arrête :

Article unique. - Est renouvelé pour une période de trois
ans, allant du 23 décembre 2006 au 22 décembre 2009, le
permis de recherche d'hydrocarbures dit permis « Amilcar »
au profit de la société «B.G Tunisia Limited» et de
l'Entreprise Tunisienne d’Activités Pétrolières.

Le permis renouvelé couvre une superficie de 1016
km2, soit 254 périmètres élémentaires et est délimité
conformément au décret susvisé n° 2000-946 du 2 mai 2000
par les sommets et les numéros de repères figurant dans le
tableau ci-après :

renouvellement du permis « Amilcar », Block A1 :
Vu l’arrêté du ministre de l’industrie du 16 avril 1996, s © \
: , . ee É ommets N° de repères
portant extension d’une année de la validité du premier
renouvellement du permis « Amilcar » et extension de sa 1 464 534
superficie, 2 468 534
Vu l’arrêté du ministre de l’industrie du 11 mars 1997, 3 468 532
portant deuxième renouvellement du permis « Amilcar », 4 472 532
Vu l’arrêté du ministre de l’industrie du 23 mai 2000, 5 472 528
portant extension de six mois de la validité du deuxième 6 488 528
renouvellement du permis « Amilcar », 7 488 534
Vu l'arrêté du ministre de l’industrie du 3 janvier 2001, 8 496 534
portant extension de dix huit mois de la validité du 9 496 536
deuxième renouvellement du permis « Amilcar »,
ts 5e : : ee 10 508 536
Vu l'arrêté du ministre de l’industrie du 15 février 2001 nu 508 510
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures, 12 506 510
Vu l'arrêté du ministre de l’industrie du 12 février 2002, 15 506 532
portant troisième renouvellement du permis « Amilcar », 14 490 532
Vu l’arrêté du ministre de l’industrie, de l’énergie et des 15 490 510
petites et moyennes entreprises du 21 février 2005, portant 16 498 510
extension de deux ans de la validité du troisième 17 498 504
renouvellement du permis « Amilcar », 18 496 504
Vu l’arrêté du ministre de l’industrie, de l’énergie et des 19 496 502
petites et moyennes entreprises du 18 janvier 2007, portant
pentes er ne Prises $ Janvier 20 492 502
institution d’une concession d’exploitation d'hydrocarbures
dite concession « Hasdrubal », 21 492 504
Vu la lettre du 27 mars 1989, relative à l’achat de la 22 488 504
société « Houston Oil and Minerals of Tunisi» par la 3 488 508
société « British Gas Tunisia Inc », 24 484 508
Vu la lettre du 4 novembre 1992, par laquelle la société 25 484 504
«British Gas Tunisia Inc » a notifié la cession totale de ses
DT : : on 26 482 504
intérêts dans le permis « Amilcar » au profit de « British
Gas Tunisia Limited », 27 482 500
Page 2490 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Sommets N° de repères
28 468 500
29 468 502
30 470 502
31 470 504
32 472 504
33 472 506
34 474 506
35 474 512
36 472 512
37 472 516
38 470 516
39 570 518
40 466 518
41 466 520
42 464 520
43 464 522
44 462 522
45 462 524
46 460 524
47 460 526
48 464 526

49/1 464 534

Block A2 :

Sommets N° de repères
ll 462 484
2 478 484
3 478 476
4 484476
5 484 468
6 476 468
7 476 472
8 474472
9 474 474
10 470 474
11 470 470
12 462 470

13/1 462 484

Tunis, le 11 juillet 2007.

Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises

Vu
Le Premier ministre
Mohamed Ghannouchi

Afif Chelbi

Arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 11 juillet 2007,
portant institution d’un permis de prospection
d'hydrocarbures dit permis « Mahdia ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n°2002-23 du 14 février 2002 et la loi n° 2004- 61 du 27
juillet 2004,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Vu le protocole d’accord signé à Tunis le 4 avril 2007,
par l’Etat Tunisien d’une part, l’Entreprise Tunisienne
d’Activités Pétrolières et la société «Tethys Oil And
Mining INC » d’autre part,

Vu l'arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures,

Vu la demande déposée le 10 janvier 2007, à la direction
générale de l’energie, par laquelle la société « Tethys Oil
And Mining INC » et l'Entreprise Tunisienne d’Activités
Pétrolières, ont sollicité conformément à l’article 10 du
code des hydrocarbures, l’attribution d’un permis de
prospection d’hydrocarbures dit permis « Mahdia »,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 14 mars 2007,

Vu le rapport du directeur général de l’énergie,

Arrête :

Article premier. - Est institué pour une période de deux
ans à compter de la date de publication du présent arrêté au
Journal Officiel de la République Tunisienne un permis de
prospection d’hydrocarbures dit permis « Mahdia» au
profit de l'Entreprise Tunisienne d’Activités Pétrolières en
tant que titulaire et la société «Tethys Oil And Mining
INC » en tant qu’entrepreneur.

Ce permis se situe dans le golfe de Gabès, comporte 945
périmètres élémentaires, soit 3780 kilomètres carrés est
délimité conformément au décret susvisé n° 2000-946 du 2
mai 2000 par les sommets et les numéros de repères
figurant dans le tableau ci-après :

Sommets N° des Repères
476 694
488 694
488 710

Intersection du parallèle 710 avec la
limite du plateau continental Tuniso-
Italien

8 & D —

5 Intersection du parallèle 626 avec la
limite du plateau continental Tuniso-
Italien

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2491
Sommets N° des Repères
6 476 626
7 476 642
8 504 642
9 504 690
10 476 690
al 476 694

Art. 2. - Les droits et obligations relatifs au présent
permis seront régis par la loi n° 99-93 du 17 août 1999, telle
que complétée par la loi n°2002-23 du 14 février 2002 et la
loi n° 2004-61 du 27 juillet 2004 ainsi que par le protocole
d’accord sus-visé du 4 avril 2007.

Tunis, le 11 juillet 2007.
Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 11 juillet
2007, portant autorisation de cession totale
d'intérêts dans la concession d’exploitation
d'hydrocarbures dite concession « Isis ».

Le ministre de l’industrie, de l'énergie et des petites et
moyennes entreprises,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l'exploitation des substances minérales du second groupe et
l’ensemble des textes qui l’ont modifié ou complété,

Vu le décret du 1er janvier 1953 sur les mines,

Vu la loi n° 73-39 du 23 juillet 1973, portant approbation
de la convention et ses annexes, signées à Tunis le 17 mai 1972
par l'Etat Tunisien d’une part et les sociétés « AGIP Spa »,
«AMOCO Tunisia Oil Company (AMOCO) » et « TOTAL
Exploration Tunisie (TOTAL) » d’autre part,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la recherche
et la production des hydrocarbures liquides et gazeux ratifié
par la loi n° 85-93 du 22 novembre 1985, tel que modifié
par la loi n° 87-9 du 6 mars 1987,

Vu Ja loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production
d'hydrocarbures liquides et gazeux,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu l'arrêté du ministre de l’économie nationale du 27
février 1973, portant institution d’un permis de recherche
de substances minérales du second groupe dit permis
« Marin Centre Oriental »,

Vu l'arrêté du ministre de l’économie nationale du 21 mai
1975, portant autorisation de cession partielle des intérêts de la

société « AGIP Spa » dans le permis «Marin Centre Oriental»
au profit de la société « SHELL-TUNIREX »,

Vu l’arrêté du ministre de l’industrie, des mines et de
l’énergie du 10 avril 1978, portant premier renouvellement
du permis « Marin Centre Oriental »,

Vu l’arrêté du ministre de l’économie nationale du 26
mai 1980, portant. institution d’une concession
d’exploitation de substances minérales du 2°” groupe dite
« Concession Isis »,

Vu l'arrêté du ministre de l’économie nationale du 30
mai 1984, portant autorisation de cession totale des intérêts
de la société « AMOCO » dans le permis « Marin Centre
Oriental» au profit des sociétés «TOTAL», «AGIP
(Africa) Ltd » et « SHELL-TUNIREX »,

Vu l'arrêté du ministre de l’économie nationale du 24
septembre 1984, portant autorisation de cession partielle
des intérêts de la société « TOTAL » dans la concession
« Isis » au profit de la société « SHELL-TUNIREX »,

Vu l’arrêté du ministre de l'énergie et des mines du 18
décembre 1986, portant autorisation de cession partielle des
intérêts de la société « TOTAL » dans la concession « Isis »
au profit de la société « SHELL-TUNIREX »,

Vu l'arrêté du ministre de l'énergie et des mines du 5
janvier 1987, portant admission du permis « Marin Centre
Oriental » au bénéfice des dispositions du décret-loi sus-
visé n° 85-9 du 14 septembre 1985,

Vu l'arrêté du ministre de l’économie nationale du 4
janvier 1991, portant autorisation de cession totale des
intérêts de la société « SHELL-TUNIREX » dans la
concession « Isis » au profit de la société « Samedan Of
Tunisia Inc (Samedan) »,

Vu l'arrêté du ministre de l’économie nationale du 27
juillet 1992, portant autorisation de cession totale des
intérêts de la société «AGIP (Africa) Ltd» dans la
concession « Isis » au profit de la société « Samedan »,

Vu l’arrêté du ministre de l’économie nationale du 14
août 1993, portant autorisation de cession partielle des
intérêts détenus par la société «Samedan» dans la
concession « Isis » au profit de la société « Neste (E & P)
Tunisia O.y (Neste) » et la cession totale des intérêts de la
société « TOTAL » dans ladite concession au profit de la
société « Samedan »,

Vu l'arrêté du ministre de l’économie nationale du 20
octobre 1993, portant autorisation de cession partielle des
intérêts de la société « Samedan » dans la concession
« Isis » au profit de la société « Neste »,

Vu l'arrêté du ministre de l’industrie du 25 août 1998,
portant autorisation de cession totale des intérêts des
sociétés «Samedan» et «Neste» dans la concession
«Isis » respectivement au profit des sociétés « Corexland
BV » et « Atlantis Technology Services (Tunisia) AS »,

Vu la lettre du 15 décembre 1975 par laquelle la société
«AGIP Spa » a notifié la cession totale de ses intérêts au
profit de la société « AGIP (Africa) Ltd »,

Vu la lettre du 20 mai 1977 par laquelle l’Etat Tunisien
a levé l’option de participation de 20% au profit de
l’Entreprise Tunisienne d’Activités Pétrolières dans la
concession « Isis »,

Page 2492

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Vu la lettre du 10 août 1998 par laquelle la société
«Corexland BV» a notifié le changement de sa
dénomination en « Coparex Netherlands B.V »,

Vu la lettre du 27 février 2003 par laquelle la société
« Coparex Netherlands B.V » a notifié le changement de sa
dénomination en « Lundin Netherlands B.V »,

Vu la lettre du 19 décembre 2006 par laquelle la société
«Atlantis Technology services (Tunis) AS» a notifié le
changement de sa dénomination en «Atlantis (Tunisia)
Limited »,

Vu les demandes déposées le 23 novembre 2006 à la
direction générale de l’energie, par lesquelles les sociétés
«Lundin Netherlands B.V» et «Atlantis (Tunisia)
Limited » ont sollicité l’autorisation de céder la totalité de
leurs intérêts dans la concession « Isis » au profit de la
société « Colombus Oil And Gas Inc »,

Vu l’avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 14 mars 2007,

Vu le rapport du directeur général de l’énergie,

Arrête :

Article premier. - Est autorisée, la cession totale des intérêts
des sociétés « Lundin Netherlands B.V » et «Atlantis (Tunisia)
Limited » dans la concession d’exploitation « Isis » au profit
de la société « Colombus Oil And Gas Inc ».

Suite à cette cession les pourcentages de participation des
cotitulaires de cette concession seront répartis comme suit :

- Colombus Oil And Gas Inc : 80%,

- Entreprise Tunisienne d’Activités Pétrolières : 20%.

Art. 2. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.

Tunis, le 11 juillet 2007.

Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministère de l’industrie, de l’énergie et des
petites et moyennes entreprises du 11 juillet 2007,
portant autorisation de cessions totales d'intérêts
dans le permis de recherche d'hydrocarbures dit
permis « Borj El Khadhra Sud ».

Le ministre de l’industrie, de l'énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2005-2878 du 18 octobre 2005, portant
approbation de la convention et ses annexes signées à Tunis
le 20 juillet 2005 entre l’Etat Tunisien d’une part,
l'Entreprise Tunisienne d’Activités Pétrolières et les

sociétés «Géosat Technology Limited» et «Pascal
International Petroleum Company » d’autre part,

Vu l'arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d’hydrocarbures,

Vu l'arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 25 octobre 2005, portant
institution d’un permis de recherche d'hydrocarbures dit
permis « Borj El Khadhra Sud »,

Vu les demandes déposées à la direction générale de
l’énergie le 27 janvier 2007, par lesquelles les sociétés
« Géosat Technology Limited » et «Pascal International
Petroleum Company » ont sollicité conformément à l’article
34 du code des hydrocarbures l’autorisation de céder la
totalité de leurs intérêts dans le permis « Borj El Khadhra
Sud» au profit de la société « Voyageur Oil and Gas
Corporation »,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 14 mars 2007,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier. - Sont autorisées les cessions totales des
intérêts détenus par les sociétés « Géosat Technology
Limited » et « Pascal International Petroleum Company »
dans le permis de recherche d'hydrocarbures dit permis
« Borj El Khadhra Sud » au profit de la société « Voyageur
Oil and Gas Corporation ».

Suite à ces cessions d'intérêts, les pourcentages de
participation des cotitulaires seront répartis comme suit :

- l'Entreprise Tunisienne d’Activités Pétrolières :55 %,
- Voyageur Oil and Gas Corporation : 45%.

Art. 2. - Cet arrêté sera publié au Journal Officiel de la
République Tunisienne.
Tunis, le 11 juillet 2007.

Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises

Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi
NOMINATIONS

Par arrêté du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises du 13
juillet 2007.

Sont désignées membres au comité consultatif
d’hydrocarbure les personnes suivantes :

- Mohamed Akrout : président du comité consultatif
d’hydrocarbure,

- Jameleddine Hajji : représentant le ministère de
l’industrie, de l’énergie et des petites et moyennes
entreprises (la direction générale des mines),

- Mohamed Amin Rkik : représentant la Banque
Centrale de la Tunisie.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2493
MINISTERE DE L'EQUIPEMENT,
DE L'HABITAT ET DE L'AMENAGEMENT
DU TERRITOIRE

Arrêté de la ministre de l'équipement, de l’habitat
et de l'aménagement du territoire du 11 juillet
2007, portant déli tion des zones requérant la
révision du plan d'aménagement urbain de la
commune de Tamaghza, gouvernorat de Tozeur.

La ministre de l'équipement, de l'habitat et de
l’aménagement du territoire,

Sur proposition du président de la commune de
Tamaghza,

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation
de la loi organique des communes, telle que modifiée et
complétée par les textes subséquents et notamment la loi
organique n° 2006-48 du 17 juillet 2006,

Vu le code de l’aménagement du territoire et de
l’urbanisme promulgué par la loi n° 94-122 du 28
novembre1994, tel que modifié et complété par la loi n°
2003-78 du 29 décembre 2003 et modifié par la loi n° 2005-
71 du 4 août 2005 et notamment son article 14,

Vu le plan d'aménagement de la commune de
Tamaghza, approuvé par le décret n° 98-517 du 2 mars
1998,

Vu la délibération du conseil municipal de Tamaghza
réuni le 22décembre 2006.

Arrête :

Article premier. - Les zones requérant la révision du
plan d’aménagement urbain de la commune de Tamaghza,
gouvernorat de Tozeur, sont délimitées par la ligne fermée
(A,B, C, D, E, F, G) indiquée par la couleur rouge sur le
plan annexé au présent arrêté et conformément aux

Arrêté de la ministre de l’équipement, de l’habitat
et de l'aménagement du territoire du 11 juillet
2007, portant délimitation des zones requérant la
révision du plan d'aménagement urbain de la
commune de Ksour Essaf concernant la zone de
Salakta, gouvernorat de Mahdia.

La ministre de l'équipement, de l'habitat et de
l’aménagement du territoire,

Sur proposition du président de la commune de Ksour
Essaf,

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation
de la loi organique des communes, telle que modifiée et
complétée par les textes subséquents et notamment la loi
organique n° 2006-48 du 17 juillet 2006,

Vu le code de l’aménagement du territoire et de
l’urbanisme promulgué par la loi n° 94-122 du 28
novembre1994, tel que modifié et complété par la loi n°
2003-78 du 29 décembre 2003 et modifié par la loi n° 2005-
71 du 4 août 2005 et notamment son article 14,

Vu le plan d'aménagement de la commune de Ksour
Essaf, approuvé par le décret n° 77-406 du 28 avril 1977 et
révisé par le décret n° 87-1485 du 31 décembre 1987 et par
l'arrêté du 29 avril1998,

Vu la délibération du conseil municipal de Ksour Essaf
réuni le 27 février 2007.

Arrête :

Article premier. - Les zones requérant la révision du
plan d'aménagement urbain de la commune de Ksour Essaf
concernant la zone de Salakta, gouvernorat de Mahdia, sont
délimitées par la ligne fermée (A, B, C, D, E, F, G H, L J,
K, L, M, N, O, P, Q, R) indiquée par la couleur rouge sur le
plan annexé au présent arrêté et conformément aux
indications insérées dans le tableau suivant :

indications insérées dans le tableau suivant : Points X:en Km Y:en Km

A 603.700 238.720

Points X (en m) Y (en m) B 603.160 239.000

A 322400 124200 Le 602.670 239.040

B 322400 123600 D 602.540 238.970

€ 319200 122100 E 602.570 238.180

D 317800 122400 F 602.870 237.050

E 317800 122700 G 603.110 235.840

F 321400 123500 H 603.070 234.910

G 321400 124200 I 602.760 234.720

Art. 2. - Le président de la commune de Tamaghza est 1 602.450 234.380

chargé de l’exécution du présent arrêté qui sera publié au K 602.800 233.070

Journal Officiel de la République Tunisienne. L 602.650 232.800

Tunis, le 11 juillet 2007. M 602.600 232.440

La ministre de l'équipement, de l'habitat et de N 601.870 231.090

l ‘aménagement du territoire 0 602.040 230.930

Samira Khayech Belhaj

Vu P 602.490 230.570

Le Premier ministre Q 602.390 230.050

Mohamed Ghannouchi R 602.740 230.060
Page 2494 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Art. 2. - Le président de la commune de Ksour Essaf est
chargé de l’exécution du présent arrêté qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 11 juillet 2007.
La ministre de l'équipement, de l'habitat et de
l'aménagement du territoire
Samira Khayech Belhaj
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté de la istre de l'équipement, de l'habitat
et de l'aménagement du territoire du 11 juillet
2007, portant délimitation des zones requérant la
révision du plan d'aménagement urbain de la
commune de Rjich, gouvernorat de Mahdia.

La ministre de l'équipement, de l'habitat et de
l’aménagement du territoire,

Sur proposition du président de la commune de Rjich,

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation
de la loi organique des communes, telle que modifiée et
complétée par les textes subséquents et notamment la loi
organique n° 2006-48 du 17 juillet 2006,

Vu le code de l’aménagement du territoire et de
l’urbanisme promulgué par la loi n° 94-122 du 28
novembre1994, tel que modifié et complété par la loi n°
2003-78 du 29 décembre 2003 et modifié par la loi n° 2005-
71 du 4 août 2005 et notamment son article 14,

Vu le plan d'aménagement de la commune de Rjich,
approuvé par le décret n° 77-593 du 18 juillet 1977 et
révisé par le décret n° 82-465 du 26 février 1982 et le décret
n°93-1845 du 7 septembre 1993,

Vu la délibération du conseil municipal de Rjich réuni le
27 avril 2007.

Arrête :

Article premier. - Les zones requérant la révision du plan
d’aménagement urbain de la commune de Rjich, gouvernorat
de Mahdia, sont délimitées par la ligne fermée (A, B, C, D,E,
FE G H, I J,K, L, M, N, O, P, Q,R,S, T) indiquée par la
couleur rouge sur le plan annexé au présent arrêté et
conformément aux indications insérées dans le tableau suivant :

Points X:en Km Y:en Km
N 602.480 240.570
O 602.970 240.780
P 603.050 238.980
Q 603.160 239.000
R 603.140 238.710
S 603.700 238.720
T 604.250 240.970

Art. 2. - Le président de la commune de Rjich est chargé
de l’exécution du présent arrêté qui sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 11 juillet 2007.
La ministre de l'équipement, de l'habitat et de
l'aménagement du territoire
Samira Khayech Belhaj
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté de la ministre de l’équipement, de l’habitat
et de l'aménagement du territoire du 11 juillet
2007, portant délimitation des zones requérant
l'élaboration du plan d'aménagement urbain de la
commune d’El Golaa, gouvernorat de Kébili.

La ministre de l'équipement, de l'habitat et de
l’aménagement du territoire,

Sur proposition du président de la commune d’El Golaa,

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation
de la loi organique des communes, telle que modifiée et
complétée par les textes subséquents et notamment la loi
organique n°2006-48 du 17 juillet 2006,

Vu le code de l’aménagement du territoire et de
l’urbanisme promulgué par la loi n° 94-122 du 28
novembre1994, tel que modifié et complété par la loi n°
2003-78 du 29 décembre 2003 et modifié par la loi n° 2005-
71 du 4 août 2005 et notamment son article 14,

Vu la délibération du conseil municipal d’El Golaa réuni
le 24 février 2006.

Arrête :

Points X:en Km Y:en Km Article premier. - Les zones requérant l’élaboration du
à 604.840 543.060 plan d aménagement urbain de la commune d'El Golaa,
gouvernorat de Kébili, sont délimitées par la ligne fermée
B 604.750 243.090 (À ,B,C,D,E,F, G H, D) indiquée par la couleur rouge sur
€ 604.690 242.980 le plan annexé au présent arrêté et conformément aux
D 604.230 242.780 indications insérées dans le tableau suivant :
E 603.760 242.600
F 603.620 242.600 Points X Y
G 603.600 242.470 A 415121,4529 316323,7401
H 603.370 242.280 B 412785,1610 315772,7425
ll 602.975 242.200
: 413125,23! 3 4
ï 603.006 312270 c 413125,2369 3138074701
K 603.120 242.170 D 413622,8529 313772,9141
L 602.700 241.390 E 414141,0609 314126,1201
M 602.440 240.730 F 414849,4529 313264,6621
N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2495
Points X Y Points x Y
G 415408,6249 313396,0241 G 417589,5091 329386,9154
H 415457,6739 314929,8551 H 417358,2985 32978,8214
Il 415887,4496 315890,9158 Il 417703,7426 32468,1262

J 419130,2317 329099,7787
Art. 2. - Le président de la commune d’El Golaa est K 419129,7365 331131,0954

chargé de l’exécution du présent arrêté qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 11 juillet 2007.

La ministre de l'équipement, de l'habitat et de
l'aménagement du territoire
Samira Khayech Belhaj
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté de la ministre de l'équipement, de l’habitat
et de l'aménagement du territoire du 11 juillet
2007, portant délimitation des zones requérant
l'élaboration du plan d'aménagement urbain de la
commune de Jemna, gouvernorat de Kébili.

La ministre de l'équipement, de l'habitat et de
l’aménagement du territoire,

Sur proposition du président de la commune de Jemna,

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation
de la loi organique des communes, telle que modifiée et
complétée par les textes subséquents et notamment la loi
organique n° 2006-48 du 17 juillet 2006,

Vu la loi n° 89-11 du 4 février 1989, portant
promulgation de la loi organique des conseils régionaux,
telle que modifiée et complétée par la loi organique
n° 93-119 du 30 septembre 1993,

Vu le code de l’aménagement du territoire et de
l’urbanisme promulgué par la loi n° 94-122 du 28
novembre1994, tel que modifié et complété par la loi n°
2003-78 du 29 décembre 2003 et modifié par la loi n° 2005-71
du 4 août 2005 et notamment son article 14,

Vu la délibération du conseil municipal de Jemna réuni
le 22 février 2006.

Arrête :

Article premier. - Les zones requérant l’élaboration du
plan d'aménagement urbain de la commune de Jemna,
gouvernorat de Kébili, sont délimitées par la ligne fermée
(A, B, C, D, E, FE G H, I, J, K) indiquée par la couleur
rouge sur le plan annexé au présent arrêté et conformément
aux indications insérées dans le tableau suivant :

Points X Y
A 418443,1931 3325776405
B 416866,2893 332114,5266
Le 416669,9634 331155,1174
D 417507,7577 331088,8396
E 417624,8998 330163,4004
F 417407,1967 330001,2527

Art. 2. - Le président de la commune de Jemna est
chargé de l’exécution du présent arrêté qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 11 juillet 2007.

La ministre de l'équipement, de l'habitat et de
l'aménagement du territoire

Samira Khayech Belhaj
Vu
Le Premier ministre
Mohamed Ghannouchi

MINISTERE DU COMMERCE
ET DE L'ARTISANAT

NOMINATIONS
Par décret n° 2007-1758 du 13 juillet 2007.

Monsieur Ben Jazia Tarek, conseiller des services
publics, est chargé des fonctions de sous-directeur des
études, de la programmation et de la planification au bureau
des études, de la programmation et de la planification au
ministère du commerce et de l’artisanat.

Par décret n° 2007-1759 du 13 juillet 2007.

Madame Trabelsi Besma, inspecteur des affaires
économiques, est chargée des fonctions de chef de service
des foires et des manifestations commerciales sur le marché
interne à la direction du commerce intérieur à la direction
générale de la qualité du commerce intérieur et des métiers
et services au ministère du commerce et de l’artisanat.

Par décret n° 2007-1760 du 13 juillet 2007.

Monsieur Ben Saâdallah Salem, inspecteur des affaires
économiques, est chargé des fonctions de chef de service de
la concurrence, de la qualité et de la protection du
consommateur à la direction régionale du commerce de
Zaghouan au ministère du commerce et de l’artisanat.

MINISTERE DU TRANSPORT

NOMINATION
Par décret n° 2007-1761 du 13 juillet 2007.

Madame Mejda Baccouche née Temedda, ingénieur de
travaux, est chargée des fonctions de sous-directeur du
transport aérien à la direction générale de l’aviation civile
au ministère du transport.

Page 2496

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
MINISTERE DES TECHNOLOGIES
DE LA COMMUNICATION

NOMINATIONS
Par décret n° 2007-1762 du 13 juillet 2007.

Monsieur Khemaïes Fourati, administrateur conseiller, est
chargé des fonctions de sous-directeur des bâtiments et des
moyens à la direction des affaires administratives et financières
au ministère des technologies de la communication.

Par décret n° 2007-1763 du 13 juillet 2007.

Madame Aicha Mchella épouse Ammar, inspecteur
central des communications, est chargée des fonctions de
sous-directeur de l’action sociale à la direction de la
formation et de l’action sociale et culturelle au ministère
des technologies de la communication.

Par décret n° 2007-1764 du 13 juillet 2007.

Madame Thouraya Ezzine épouse Ben Haddada, ingénieur
principal au ministère des technologies de la communication,
est nommée au grade d’ingénieur en chef au corps commun
des ingénieurs des administrations publiques.

MAINTIEN EN ACTIVITE
Par décret n° 2007-1765 du 17 juillet 2007.
Monsieur Mohamed Zarrouk, surveillant de distribution à
l'office national des postes, est maintenu en activité pour une
année, à compter du 1% août 2007.

NOMINATION
Par arrêté du ministre des technologies de la
communication du 13 juillet 2007.

Monsieur Skander Ghnia est nommé membre
représentant le ministère des technologies de la
communication au conseil d’administration de l'office
national des postes.

MINISTERE DES AFFAIRES DE LA FEMME,
DE LA FAMILLE, DE L'ENFANCE
ET DES PERSONNES AGEES

NOMINATIONS
Par décret n° 2007-1766 du 13 juillet 2007.

Monsieur Chokri Mañâtoug, professeur principal de
jeunesse et d’enfance, est chargé des fonctions de sous-
directeur de la communication et de l’éducation sociale, à la
direction de la communication et de l’éducation sociale, au
ministère des affaires de la femme, de la famille, de
l'enfance et des personnes âgées.

Par décret n° 2007-1767 du 13 juillet 2007.

Monsieur Nébil Miled, professeur de jeunesse et
d’enfance, est chargé des fonctions de sous-directeur de la
formation et des relations avec les enfants, au centre
national de l'informatique pour enfants, au ministère des
affaires de la femme, de la famille, de l’enfance et des
personnes âgées.

Par décret n° 2007-1768 du 13 juillet 2007.

Madame Basma Arfa épouse Kasmi, administrateur , est
chargée des fonctions de chef de service de l’encadrement
de la femme à besoins spécifiques, à la sous-direction de la
sauvegarde et de l’encadrement de la femme, à la direction
des affaires de la femme, à la direction générale des affaires
de la femme et de la famille, au ministère des affaires de la
femme, de la famille, de l’enfance et des personnes âgées.

MINISTERE DE LA CULTURE
ET DE LA SAUVEGARDE DU PATRIMOINE

NOMINATIONS
Par décret n° 2007-1769 du 13 juillet 2007.

Madame Afifa Mesaadi, conseiller culturel, est chargée
des fonctions de directeur des études et de la promotion de
l’action culturelle à la direction générale de l’action
culturelle au ministère de la culture et de la sauvegarde du
patrimoine.

Par décret n° 2007-1770 du 13 juillet 2007.

Monsieur Moncef Belhaj Salah, professeur principal
d’enseignement secondaire, est chargé des fonctions de
commissaire régional de la culture et de la sauvegarde du
patrimoine au gouvernorat de Béja.

Et en application des dispositions de l’article 3
(nouveau) du décret n° 2004-1430 du 22 juin 2004, il est
accordé à l’intéressé le rang de directeur d’administration
centrale.

Par décret n° 2007-1771 du 13 juillet 2007.

Monssieur Laamari Khlaifia, secrétaire culturel, est
chargé des fonctions de chef de service des affaires
administratives et financières au commissariat régional de
la culture et de la sauvegarde du patrimoine au gouvernorat
de Kébili.

Par décret n° 2007-1772 du 13 juillet 2007.

Monsieur Hichem Zidi, secrétaire culturel, est chargé
des fonctions de chef de service des affaires administratives
et financières au commissariat régional de la culture et de la
sauvegarde du patrimoine au gouvernorat de Gafsa.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2497
MINISTERE DE LA SANTE PUBLIQUE

NOMINATIONS
Par décret n° 2007-1773 du 13 juillet 2007.

Madame Fairouz Frikha épouse Bradai, administrateur
conseiller, est chargée des fonctions de directeur des
services généraux et de la maintenance à l'hôpital « Habib
Bourguiba » de Sfax.

Par décret n° 2007-1774 du 13 juillet 2007.

Monsieur Hassen Ben Brahim, médecin principal de la
santé publique, est chargé des fonctions de sous-directeur
de l’organisation des activités à la direction de
l’organisation hospitalière à la direction générale des
structures sanitaires publiques au ministère de la santé
publique.

Par décret n° 2007-1775 du 13 juillet 2007.

Monsieur Khelifa Reguez, administrateur conseiller, est
chargé des fonctions de sous-directeur des services
généraux à la direction des services généraux et de la
maintenance à l’hôpital « Farhat Hached » de Sousse.

Par décret n° 2007-1776 du 13 juillet 2007.

Madame Amel Ben Nasr Epouse Taâmallah,
administrateur de la santé publique, est chargée des
fonctions de sous-directeur de l’accueil, de l’admission et
de la facturation à la direction de la gestion des affaires des
malades à l’hôpital « Charles Nicolle » de Tunis.

Par décret n° 2007-1777 du 13 juillet 2007.

Madame  Nahla Shili épouse Khemakhem,
administrateur conseiller de la santé publique, est chargée
des fonctions de sous-directeur de la comptabilité à la
direction des affaires financières et de la comptabilité à
l’hôpital « Charles Nicolle » de Tunis.

Par décret n° 2007-1778 du 13 juillet 2007.

Monsieur Néjib Koraichi, architecte général, est chargé
des fonctions de sous-directeur des services généraux à la
direction des services généraux et de la maintenance à
l'hôpital « Charles Nicolle » de Tunis.

Par décret n° 2007-1779 du 13 juillet 2007.

Monsieur Sadok Guidara, administrateur, est chargé des
fonctions de sous-directeur de l’admission à la direction de
la gestion des affaires des malades à l’hôpital « Habib
Bourguiba » de Sfax.

Par décret n° 2007-1780 du 13 juillet 2007.

Madame Irimia Viorika épouse Mathlouthi, ingénieur
principal, est chargée des fonctions de sous-directeur de
l’approvisionnement et des services auxiliaires à l’hôpital
régional « Habib Bougatfa » de Bizerte.

Par décret n° 2007-1781 du 13 juillet 2007.

Madame Latifa Zehri, administrateur conseiller de la
santé publique, est chargée des fonctions de sous-directeur
des affaires des malades à l'hôpital régional « Mohamed
Ben Sassi »de Gabès.

Par décret n° 2007-1782 du 13 juillet 2007.

Madame Rafiâäa Abdennebi, conseiller des services
publics, est chargée des fonctions de sous-directeur des
ressources humaines à l'institut «Hédi  Raïs »
d’ophtalmologie de Tunis.

Par décret n° 2007-1783 du 13 juillet 2007.

Monsieur  Abdelmajid  Djelassi, administrateur
conseiller, est chargé des fonctions de directeur de la
clinique de chirurgie dentaire de Monastir (établissement
hospitalier de la catégorie « A » au ministère de la santé
publique).

En application des dispositions du décret n° 81-1130 du
1% septembre 1981, l'intéressé bénéficie des avantages et
des indemnités de sous-directeur d'administration centrale.

Par décret n° 2007-1784 du 13 juillet 2007.

Monsieur Mnaouar Houcine, administrateur de la santé
publique, est chargé des fonctions de directeur de l’hôpital
de circonscription de Redeyef (établissement hospitalier de
la catégorie « B » au ministère de la santé publique).

Par décret n° 2007-1785 du 13 juillet 2007.

Madame Awatef Ben Hnia, administrateur de la santé
publique, est chargée des fonctions de chef de service des
rémunérations à la sous-direction du personnel à la
direction des ressources humaines à l’hôpital « Charles
Nicolle » de Tunis.

Par décret n° 2007-1786 du 13 juillet 2007.

Monsieur Mondher Belhadj Yahia, administrateur de la
santé publique, est chargé des fonctions de chef de service
de l’admission et des statistiques à la sous-direction de
l’accueil, de l’admission et de la facturation à la direction
de la gestion des affaires des malades à l’hôpital « Charles
Nicolle » de Tunis.

Par décret n° 2007-1787 du 13 juillet 2007.

Sont nommés administrateurs en chef de la santé
publique, les administrateurs conseillers de la santé
publique suivants :

- Abdelkader Makri,

- Hichem Doukali,

- Khaled Charbti,

- Amina El Fkih Youssef,
- Helmi Djebali.

Page 2498

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
MINISTERE DES AFFAIRES SOCIALES,
DE LA SOLIDARITE
ET DES TUNISIENS A L'ETRANGER

NOMINATIONS
Par décret n° 2007-1788 du 13 juillet 2007.

Monsieur Ahmed Ben Hamda, médecin inspecteur
régional du travail, est chargé des fonctions de directeur du
centre de protection sociale « EI Amen ».

Par arrêté du ministre des affaires sociales, de la
solidarité et des Tunisiens à l'étranger du 11 juillet
2007.

Monsieur Nejib Ben Abdelkarim est nommé membre
représentant le ministère du transport au conseil
d’entreprise de l’office des Tunisiens à l’étranger, et ce, en
remplacement de Monsieur Abderrazak Ouled Ali.

MINISTERE DE L'ENSEIGNEMENT
SUPERIEUR, DE LA RECHERCHE
SCIENTIFIQUE ET DE LA TECHNOLOGIE

Arrêté du ministre de l’enseignement supérieur,
de la recherche scientifique et de la technologie
du 13 juillet 2007, fixant les conditions d'obtention
du certificat informatique et internet délivré par
l'université virtuelle de Tunis.

Le ministre de l’enseignement supérieur, de la recherche
scientifique et de la technologie,

Vu la loi n° 89-70 du 28 juillet 1989, relative à
l’enseignement supérieur et à la recherche scientifique,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 2000-67 du 17 juillet 2000,

Vu le décret n° 73-516 du 30 octobre 1973, portant
organisation de la vie universitaire, ensemble les textes qui
l'ont modifié ou complété et notamment le décret n° 2002-
2013 du 4 septembre 2002,

Vu le décret n° 89-1939 du 14 décembre 1989, portant
organisation des universités et des établissements
d’enseignement supérieur et de recherche scientifique,
ensemble les textes qui l’ont modifié ou complété et
notamment le décret n° 2002-23 du 8 janvier 2002,

Vu le décret n° 2002-112 du 28 janvier 2002, portant
création d’une université,

Vu le décret n° 2006-1936 du 10 juillet 2006, fixant la
mission de l’université virtuelle de Tunis, le régime de
formation à ladite université et sa relation avec les autres
universités.

Arrête :

Article premier. - Le présent arrêté fixe les conditions
d’obtention du certificat informatique et internet (C2i)
délivré par l’université virtuelle de Tunis, et ce,
conformément aux dispositions de l’article 14 du décret n°
2006-1936 du 10 juillet 2006 susvisé.

Art. 2. - L'université virtuelle de Tunis organise, au
cours de l’année, des sessions de certification pour les
candidats souhaitant obtenir le certificat informatique et
internet.

Art. 3. - Le certificat informatique et internet a pour
objectif d’attester les aptitudes du candidat et sa maîtrise
des compétences suivantes :

A- Aptitudes générales et transversales:

- tenir compte du caractère évolutif des technologies de
l'information et de la communication,

- intégrer la dimension éthique et le respect de la
déontologie.

B- Aptitudes spécifiques et instrumentales :

- s’approprier l’environnement de travail,

- rechercher l'information,

- sauvegarder, sécuriser et archiver les données en local
et en réseau,

- réaliser des documents destinés à être imprimés,

- réaliser des travaux assistés par ordinateur et les
présenter en présentiel et en ligne,

- échanger et communiquer à distance,

- mener des projets en travail collaboratif à distance.

Art. 4. - Le régime des études pour l’obtention du

certificat informatique et internet comporte un ensemble de
modules à enseigner en mode non présentiel.

Art. 5. - Les épreuves du certificat informatique et
internet se déroulent en mode présentiel et comprennent
deux parties :

- une épreuve théorique dont le coefficient est le un tiers
(1/3) selon la technique des questions à choix multiples
(QCM),

- une épreuve pratique dont le coefficient est deux tiers
(2/3).

Le candidat ne peut passer l’épreuve pratique qu’après
la réussite à l'épreuve théorique.

Art. 6. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.

Tunis, le 13 juillet 2007.

Le ministre de l'enseignement supérieur, de la
recherche scientifique et de la technologie
Lazhar Bououny
Vu
Le Premier ministre
Mohamed Ghannouchi

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2499
Arrêté du ministre de l’enseignement supérieur,
de la recherche scientifique et de la technologie
du 13 juillet 2007, fixant le régime des études et
des examens applicable à l'institut supérieur des
arts et métiers de Sfax en vue de l’obtention du
diplôme national de licence appliquée en arts
appliqués.

Le ministre de l’enseignement supérieur, de la recherche
scientifique et de la technologie,

Vu la loi n° 89-70 du 28 juillet 1989, relative à
l’enseignement supérieur et à la recherche scientifique,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 2000-67 du 17 juillet 2000,

Vu le décret n° 73-516 du 30 octobre 1973, portant
organisation de la vie universitaire, ensemble les textes
qui l’ont modifié ou complété et notamment le décret
n° 2002-2013 du 4 septembre 2002,

Vu le décret n° 89-1939 du 14 décembre 1989, portant
organisation des universités et des établissements
d’enseignement supérieur et de recherche scientifique,
ensemble les textes qui l’ont modifié ou complété et
notamment le décret n° 2002-23 du 8 janvier 2002,

Vu le décret n° 92-1932 du 2 novembre 1992, fixant
l'autorité compétente pour signer les diplômes scientifiques
nationaux,

Vu le décret n° 93-2333 du 22 novembre 1993, fixant le
cadre général du régime des études et les conditions
d’obtention des diplômes nationaux de premier cycle et de
maîtrise dans les disciplines littéraires et artistiques, ainsi
que dans celles des sciences humaines, sociales,
fondamentales et techniques, ensemble les textes qui l’ont
modifié ou complété et notamment le décret n° 2001-1220
du 28 mai 2001,

Vu le décret n° 95-1419 du 31 juillet 1995, fixant la
contribution financière des étudiants à la vie universitaire,
tel que modifié et complété par le décret n° 97-1359 du 14
juillet 1997,

Vu le décret n° 2001-2717 du 20 novembre 2001,
portant changement d’appellation d’un établissement
d’enseignement supérieur et de recherche,

Vu le décret n° 2004-2721 du 21 décembre 2004,
fixant le cadre général du régime des études et les
conditions d’obtention du diplôme national de licence
appliquée dans les disciplines relatives aux arts, aux
langues, aux lettres, ainsi qu’aux sciences humaines,
sociales et fondamentales,

Vu l'arrêté du ministre de l’enseignement supérieur du
12 novembre 1996, relatif à l’attribution de la note
supérieure aux sessions d’examens,

Sur proposition du conseil scientifique de l'institut
supérieur des arts et métiers de Sfax

Après avis du comité scientifique et pédagogique de
l’université de Sfax,

Après délibérations du conseil de l’université de Sfax,

Après habilitation du conseil des universités.

Arrête :

Article premier. - Le présent arrêté fixe le régime des
études et des examens applicable à l'institut supérieur des
arts et métiers de Sfax en vue de l’obtention du diplôme
national de licence appliquée en arts appliqués dans les
spécialités suivantes :

- conception et dessin assistés par ordinateur,

- publication assistée par ordinateur,

- ornementation,

- illustration,

- céramique murale.

CHAPITRE PREMIER
Du régime des études

Art. 2. - La durée des études en vue de l’obtention du
diplôme national de licence appliquée dans chacune des
spécialités visées à l’article premier du présent arrêté est de
1859 heures réparties sur six (6) semestres successifs dont
cinq semestres sont consacrés aux enseignements
théoriques et pratiques alors que le dernier semestre est
consacré à la réalisation d’un projet de fin d’études.

Art. 3. — Le régime des études comporte des modules ou
des groupes de modules obligatoires organisés en un seul
semestre. L'enseignement d’un certain nombre de modules
peut être assuré sous forme d’enseignement à distance.

Les enseignements relatifs à chaque module sont
organisés sous forme de cours théoriques, de travaux
dirigés, d’ateliers et de stages. Le régime des études
comporte outre les modules obligatoires des modules
optionnels. L'étudiant choisit un seul module au moins
parmi une liste préparée par le conseil scientifique au début
de chaque année universitaire.

Art. 4. - Le premier semestre de la première année
constitue un tronc commun. Les étudiants sont orientés vers
l’une des spécialités citées à l’article premier susvisé à la
fin du premier semestre selon leurs choix et dans la limite
de la capacité d’accueil disponible.

Une commission désignée par le directeur de l’institut et
composée des enseignants de toutes les matières, fixe les
critères spécifiques à l’orientation à chaque spécialité et
étudie les demandes d'orientation en fonction des notes
obtenues et dans la limite de la capacité d’accueil
disponible pour chaque spécialité.

Art. 5. - L'objet des modules obligatoires et la forme de
leurs enseignements sont définis conformément aux
tableaux suivants :

Page 2500

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Première année :

Premier semestre : Tronc commun

Forme des enseignements

Modules
Cours théoriques TD Ateliers
- Expression graphique x
- Techniques d'expression x
- Forme X
- Couleur X
- Calligraphie x
- Dessin technique x
- Informatique x
- Terminologie artistique en arabe x
- Terminologie artistique en français x
- Histoire de l’art X
- Anglais x
Deuxième semestre :
Modules Forme des enseignements
Cours théoriques TD Ateliers
- Spécialité (*) x
- Expression graphique x
- Technique d'expression x
- Informatique x
- Informatique appliquée x
- Terminologie artistique en arabe x
- Terminologie artistique en français x
- Histoire de l’art X
- Anglais x
Deuxième année :
Forme des enseignements
Modules
Cours théoriques TD Ateliers
- Spécialité (*) x
- Informatique appliquée x
- Expression graphique x
- technique d'expression x
- Histoire des arts appliqués x
- Initiation au marketing X
- Anglais x
- Stage obligatoire
N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2501

Troisième année :

Forme des enseignements

Modules
Cours théoriques TD Ateliers

- Spécialité (*) x

- Informatique appliquée x

- Histoire des arts appliqués x

- Anglais x

- Création d’entreprises x

- Droits de l'Homme et droit du travail x

- Projet de fin d’études

(*) Le module de spécialité est déterminé en se référant à l’article premier du présent arrêté.

Art. 6. — Le régime des études relatif au diplôme
national de licence appliquée en arts appliqués comporte
aussi :

- un stage obligatoire d’une durée d’un mois, réalisé à la
fin de la deuxième année dans l’un des établissements
publics ou privés dont l’activité est liée au domaine dudit
diplôme. Ce stage est sanctionné par la préparation d’un
rapport de stage.

- un projet de fin d’études réalisé durant le deuxième
semestre de la troisième année, se rapportant à un sujet
innovant dans la spécialité concernée sous la direction de
l’enseignant de la spécialité. Ce projet est sanctionné par la
préparation, la présentation et la soutenance d’un rapport de
projet de fin d’études.

Art. 7. - Une décision du président de l’université de
Sfax fixera, après avis du conseil scientifique de l'institut,
les programmes des différents modules et leur répartition
sur les deux semestres de l’année universitaire, le nombre
d’heures d’enseignement de chaque module, les modalités
d’évaluation, les coefficients des épreuves, le volume
horaire total relatif à chaque année universitaire, les
modalités de contrôle de l’assiduité ainsi que les sanctions
qui en découlent.

CHAPITRE I

Du régime des examens

Art. 8. - Le régime d’évaluation spécifique au diplôme
national de licence appliquée en arts appliqués est basé sur
le contrôle continu et les examens de fin de semestre.

Les enseignements prévus dans le cadre de chaque
module sont sanctionnés par des examens comportant des
épreuves écrites et pratiques selon la nature du module.

Lesdites épreuves sont organisées en deux sessions :

- une session principale à la fin de chaque semestre dont
la date est fixée par le directeur de l’institut, après avis du
conseil scientifique.

- une session de rattrapage ouverte au profit des
étudiants déclarés non admis lors de la session principale.
Cette session aura lieu une semaine au moins après la
proclamation des résultats de la session principale de la fin
de l’année universitaire.

Les enseignants assurés sous forme d’ateliers ne font
pas l’objet de la session de rattrapage.

Art. 9. - Est admis pour le passage d’une année d’étude
à une autre, tout étudiant ayant obtenu une moyenne égale
ou supérieure à 10/20 dans chaque module de l’année
d’étude concernée. Cependant les notes obtenues dans les
différents modules de l’année d’étude concernée peuvent
être compensées entre elles et est déclaré admis tout
étudiant ayant obtenu la moyenne générale.

Les étudiants déclarés non admis à la session
principale ne repassent que les examens relatifs aux
modules dans lesquels ils ont obtenu une moyenne
inférieure à 10/20.

A la session de rattrapage, l’étudiant bénéficie, pour
chaque épreuve, de la meilleure des deux notes finales
obtenues à la session principale et à la session de rattrapage.

Pour le passage de la première à la deuxième année,
l’étudiant peut bénéficier du système de crédits
conformément aux conditions fixées par la décision du
président de l’université citée à l’article 7 susvisé.

L'étudiant redoublant garde le bénéfice des modules
dans lesquels il a obtenu la moyenne et ne repasse que ceux
dans lesquels il n’a pas obtenu la moyenne.

Art. 10. - L’attestation de réussite dans chacune des
années d’études porte une mention en fonction de la
moyenne générale obtenue dans tous les modules se
rapportant à l’année concernée. Cette mention sera comme
suit :

- Passable : si l’étudiant obtient une moyenne égale ou
supérieure à 10/20 et inférieure à 12/20,

- Assez bien : si l’étudiant obtient une moyenne égale ou
supérieure à 12/20 et inférieure à 14/20,

- Bien : si l’étudiant obtient une moyenne égale ou
supérieure à 14/20 et inférieure à 16/20,

- Très bien : si l’étudiant obtient une moyenne égale ou
supérieure à 16/20.

Page 2502

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
Art. 11. - Le diplôme national de licence appliquée en
arts appliqués est délivré aux étudiants déclarés admis aux
examens et ayant accompli toutes les exigences dudit
diplôme se rapportant notamment à la validation des stages,
la préparation des rapports des projets de fin d’études et
leur soutenance avec succès devant un jury nommé par le
directeur de l’institut après avis du conseil scientifique et
composé de trois (3) enseignants dont l'enseignant
encadreur. Il est possible de faire appel à un représentant du
métier reconnu pour sa compétence.

Pour être déclaré admis à la troisième année, il faut
réussir aux examens du premier semestre et soutenir avec
succès le projet de fin d’études.

Le directeur de l’institut peut autoriser les étudiants qui
n’ont pas obtenu la moyenne au premier semestre à réaliser
et soutenir le projet de fin d’études, et ce, sur la base d’un
rapport de l’enseignant de la spécialité. L'étudiant doit
repasser les modules dans lesquels il n’a pas obtenu la
moyenne au cours de l’année suivante.

Les étudiants qui n’ont pas soutenu avec succès le projet
de fin d’études peuvent bénéficier d’une prorogation
exceptionnelle dont la durée est fixée par la décision du
président de l’université de Sfax prévue à l’article 7 susvisé.

Art. 12. - Les étudiants titulaires du diplôme national de
licence appliquée en arts appliqués délivré par l'institut
supérieur des arts et métiers de Sfax peuvent s’inscrire en
première année du deuxième cycle du diplôme national de la
maîtrise correspondant à leur spécialité, et ce, dans la limite
des places ouvertes et conformément aux conditions et
réglementations relatives à l’inscription au niveau indiqué.

Art. 13. - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne et entre en vigueur à
partir de l’année universitaire 2003-2004.

Tunis, le 13 juillet 2007.

Le ministre de l'enseignement supérieur, de la
recherche scientifique et de la technologie
Lazhar Bououny

Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’enseignement supérieur,
de la recherche scientifique et de la technologie
du 13 juillet 2007, fixant le régime des études et
des examens applicable à l'institut supérieur des
arts et métiers de Kairouan en vue de l'obtention
du diplôme national de licence appliquée en arts
appliqués.

Le ministre de l’enseignement supérieur, de la recherche
scientifique et de la technologie,

Vu la loi n° 89-70 du 28 juillet 1989, relative à
l’enseignement supérieur et à la recherche scientifique,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 2000-67 du 17 juillet 2000,

Vu le décret n° 73-516 du 30 octobre 1973, portant
organisation de la vie universitaire, ensemble les textes qui
l'ont modifié ou complété et notamment le décret n° 2002-
2013 du 4 septembre 2002,

Vu le décret n° 89-1939 du 14 décembre 1989, portant
organisation des universités et des établissements
d’enseignement supérieur et de recherche scientifique,
ensemble les textes qui l’ont modifié ou complété et
notamment le décret n° 2002-23 du 8 janvier 2002,

Vu le décret n° 92-1932 du 2 novembre 1992, fixant
l’autorité compétente pour signer les diplômes scientifiques
nationaux,

Vu le décret n° 93-2333 du 22 novembre 1993, fixant le
cadre général du régime des études et les conditions
d’obtention des diplômes nationaux de premier cycle et de
maîtrise dans les disciplines littéraires et artistiques, ainsi que
dans celles des sciences humaines, sociales, fondamentales et
techniques, ensemble les textes qui l'ont modifié ou complété
et notamment le décret n° 2001-1220 du 28 mai 2001,

Vu le décret n° 95-1419 du 31 juillet 1995, fixant la
contribution financière des étudiants à la vie universitaire, tel
que modifié et complété par le décret n° 97-1359 du 14 juillet
1997,

Vu le décret n° 2002-1623 du 9 juillet 2002, portant
création d’établissements d’enseignement supérieur et de
recherche,

Vu le décret n° 2004-2721 du 21 décembre 2004, fixant
le cadre général du régime des études et les conditions
d’obtention du diplôme national de licence appliquée dans
les disciplines relatives aux arts, aux langues, aux lettres,
ainsi qu’aux sciences humaines, sociales et fondamentales,

Vu l’arrêté du ministre de l’enseignement supérieur du
12 novembre 1996, relatif à l’attribution de la note
supérieure aux sessions d'examens,

Sur proposition du conseil scientifique de l'institut
supérieur des arts et métiers de Kairouan,

Après avis du comité scientifique et pédagogique de
l’université de Kairouan,

Après délibérations du conseil de l’université de
Kairouan,

Après habilitation du conseil des universités.

Arrête :

Article premier. - Le présent arrêté fixe le régime des
études et des examens applicable à l'institut supérieur des
arts et métiers de Kairouan en vue de l'obtention du

diplôme national de licence appliquée en arts appliqués
dans les spécialités suivantes :

- infographie et publicité,

- sculpture et moulage,

- céramique,

- gravure et impression,

- tapisserie,

- bande dessinée,

- mosaïque.
CHAPITRE PREMIER
Du régime des études

Art. 2. - La durée des études pour l'obtention du
diplôme national de licence appliquée en arts appliqués
dans l’une des spécialités citées à l’article premier du
présent arrêté est de trois (3) ans.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2503
Chaque année d’études comporte au moins vingt six
(26) semaines d’enseignement réparties sur deux semestres.
Le second semestre de la troisième année est consacré à la
préparation d’un projet de fin d’études et la réalisation d’un
stage professionnel final.

Art. 3. - Le régime des études comporte des modules ou
des groupes de modules organisés en un seul semestre.
L'enseignement d’un certain nombre de modules peut être
assuré sous forme d’enseignement à distance.

Les enseignements se rapportant à chaque module sont
organisés sous forme de cours théoriques, de travaux
dirigés et de stages.

Le régime des études comporte outre les modules
obligatoires des modules optionnels. L'étudiant choisi
parmi les modules optionnels deux modules au moins parmi
une liste préparée par le directeur de l’institut après avis du
conseil scientifique au début de chaque année universitaire.

Art. 4. - La première année du diplôme national de licence
appliquée en arts appliqués constitue un tronc commun. Les
étudiants admis aux examens de la première année sont
orientés, selon leur choix et dans la limite des capacités
d’encadrement pédagogique disponibles à l'institut, vers l’une
des spécialités citées à l’article premier susvisé.

Art. 5. - L'objet des modules obligatoires ainsi que la
forme des enseignements s’y rapportant sont définis
conformément aux tableaux suivants :

Première année :

Forme des
Les modules enseignements
Cours TD
Dessin X
Forme et structure X
Dessin technique et perspective x
Couleur et techniques d'expression x
Informatique appliquée x
Esthétique et terminologie des arts x
Histoire des arts X
Art et patrimoine X
Sociologie de l’art x
Langues x
Deuxième année :
Forme des
Les modules enseignements
Cours TD
Spécialité * X
Dessin X
Dessin technique et perspective x
Informatique appliquée x
Analyse des matériaux x
sémiologie x

* Le module de spécialité est déterminé en se

rant à l'article premier

du présent arrêté.

Les modules ni di ms
Cours TD
Histoire des arts appliqués x
Marketing x
Gestion x
Langues x
Stage professionnel obligatoire
Troisième année :
Forme des
Les modules enseignements
Cours TD
Spécialité* X
Dessin X
Informatique appliquée et multimédia x
Création des entreprises x
Propriété intellectuelle et Droits de l’homme X
Anglais appliqué x
Projet de fin d’études et stage professionnel final

* Le module de spécialité est déterminé en se référant à l’article premier

du présent arrêté.

Art. 6. - Le régime des études relatif au diplôme
national de licence appliquée en arts appliqués comporte
aussi :

- pour la deuxième année : un stage obligatoire d’une
durée d’un mois, réalisé à la fin de l’année universitaire
dans l’un des établissements publics ou privés dont
l’activité est liée au domaine dudit diplôme. Ce stage est
sanctionné par la préparation d’un rapport de stage.

Pour la troisième année : l’étudiant doit préparer :

* un projet de fin d’études réalisé sous la direction de
l’un des enseignants de l’institut . Ce projet est sanctionné
par la préparation, la présentation et la soutenance d’un
rapport de projet de fin d’études,

* un stage professionnel final dans l’une des entreprises
publiques ou privées dont l’activité est liée au domaine
dudit diplôme. Ce stage est sanctionné par la préparation et
la soutenance d’un rapport de stage professionnel final.

Art. 7. - Une décision du président de l’université de
Kairouan, après avis du conseil scientifique de l'institut,
fixe les programmes des modules, leur répartition sur les
deux semestres de l’année universitaire, le nombre des
heures d’enseignement, les modalités d’évaluation, les
coefficients des épreuves, le volume horaire total relatif à
chaque année d’études, les modalités de contrôle de
l’assiduité ainsi que les sanctions qui en découlent.

CHAPITRE I
Du régime des examens

Art. 8. - Le régime d’évaluation relatif au diplôme
national de licence appliquée en arts appliqués est basé sur
le contrôle continu et les examens de fin de semestre.

Page 2504

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Les enseignements prévus dans le cadre de chaque
module sont sanctionnés par des examens comportant des
épreuves écrites, orales ou pratiques selon la nature du
module.

Lesdites épreuves sont organisées en deux sessions :

- une session principale dont la date est fixée par le
directeur de l’institut après avis du conseil scientifique,

- une session de rattrapage ouverte au profit des
étudiants déclarés non admis lors de la session principale.
Cette session aura lieu une semaine au moins après la
proclamation des résultats de la session principale de la fin
de l’année universitaire.

Art. 9. - Est admis pour le passage d’une année d’étude
à une autre, tout étudiant ayant obtenu une moyenne égale
ou supérieure à 10/20 dans chaque module de l’année
d’étude concernée. Toutefois, les notes obtenues dans les
différents modules de l’année concernée peuvent être
compensées entre elles. L'étudiant ayant obtenu la moyenne
générale est autorisé à passer à l’année supérieure.

Art. 10. - L’attestation de réussite dans chacune des
années d’études porte une mention en fonction de la
moyenne générale obtenue dans tous les modules se
rapportant à l’année concernée. Cette mention sera comme
suit :

- Passable : si l'étudiant obtient une moyenne égale ou
supérieure à 10/20 et inférieure à 12/20,

- Assez bien : si l’étudiant obtient une moyenne égale ou
supérieure à 12/20 et inférieure à 14/20,

- Bien : si l’étudiant obtient une moyenne égale ou
supérieure à 14/20 et inférieure à 16/20,

- Très bien : si l'étudiant obtient une moyenne égale ou
supérieure à 16/20.

Les étudiants déclarés non admis à la session principale
ne repassent que les examens relatifs aux modules dans
lesquels ils ont obtenu une moyenne inférieure à 10/20.

À la session de rattrapage, l’étudiant bénéficie, pour
chaque épreuve d’examen, de la meilleure des deux notes
finales obtenues à la session principale et à la session de
rattrapage.

Pour le passage de la première à la deuxième année,
l'étudiant peut bénéficier du système de crédits
conformément aux conditions fixées par la décision du
président de l’université sus-indiquée.

L'étudiant redoublant garde le bénéfice des modules
dans lesquels il a obtenu la moyenne et ne repasse que ceux
dans lesquels il n’a pas obtenu la moyenne.

Art. 11. - Le diplôme national de licence appliquée en
arts appliqués est délivré aux étudiants déclarés admis aux
examens et ayant accomplis toutes les exigences dudit
diplôme se rapportant notamment à la validation des stages,
la préparation des rapports de projets de fin d’études et les
rapports des stages professionnels finaux et leur soutenance
avec succès devant un jury désigné par le directeur de
l'institut et composé de trois (3) enseignants dont
l'enseignant encadreur. De même, il est possible de faire
appel à un professionnel dont la compétence est reconnue.

Ne peuvent se présenter à la soutenance que les
étudiants ayant passé avec succès les examens de la
troisième année.

Les étudiants dont les stages ne sont pas validé ou
n'ayant pas soutenu avec succès le rapport du projet de fin
d’études ou le rapport de stage professionnel, peuvent
bénéficier d’une prorogation exceptionnelle dont la durée
est fixée par la décision du président de l’université de
Kairouan, prévue à l’article 7 susvisé.

Art. 12. - Les étudiants titulaires du diplôme national de
licence appliquée en arts appliqués délivré par l’institut
supérieur des arts et métiers de Kairouan peuvent s’inscrire
en première année du deuxième cycle du diplôme national
de la maîtrise correspondant à leur spécialité, et ce, dans la
limite des places ouvertes et conformément aux conditions
et réglementations relatives à l'inscription au niveau
mentionné.

Art. 13. - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne et entre en vigueur à
partir de l’année universitaire 2002-2003.

Tunis, le 13 juillet 2007.
Le ministre de l'enseignement supérieur, de la
recherche scientifique et de la technologie
Lazhar Bououny
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’enseignement supérieur,
de la recherche scientifique et de la technologie
du 13 juillet 2007, fixant le régime des études et
des examens applicable à l'institut supérieur des
arts et métiers de Kairouan en vue de l'obtention
du diplôme national de licence appliquée en
design mobilier et en design produit.

Le ministre de l’enseignement supérieur, de la recherche
scientifique et de la technologie,

Vu la loi n° 89-70 du 28 juillet 1989, relative à
l’enseignement supérieur et à la recherche scientifique,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 2000-67 du 17 juillet 2000,

Vu le décret n° 73-516 du 30 octobre 1973, portant
organisation de la vie universitaire, ensemble les textes qui
l’ont modifié ou complété et notamment le décret n° 2002-
2013 du 4 septembre 2002,

Vu le décret n° 89-1939 du 14 décembre 1989, portant
organisation des universités et des établissements
d’enseignement supérieur et de recherche scientifique,
ensemble les textes qui l’ont modifié ou complété et
notamment le décret n° 2002-23 du 8 janvier 2002,

Vu le décret n° 92-1932 du 2 novembre 1992, fixant
l’autorité compétente pour signer les diplômes scientifiques
nationaux,

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2505
Vu le décret n° 93-2333 du 22 novembre 1993, fixant le
cadre général du régime des études et les conditions
d’obtention des diplômes nationaux de premier cycle et de
maîtrise dans les disciplines littéraires et artistiques, ainsi que
dans celles des sciences humaines, sociales, fondamentales et
techniques, ensemble les textes qui l’ont modifié ou complété
et notamment le décret n° 2001-1220 du 28 mai 2001,

Vu le décret n° 95-1419 du 31 juillet 1995, fixant la
contribution financière des étudiants à la vie universitaire,
tel que modifié et complété par le décret n° 97-1359 du 14
juillet 1997,

Vu le décret n° 2002-1623 du 9 juillet 2002, portant
création d'établissements d’enseignement supérieur et de
recherche,

Vu le décret n° 2004-2721 du 21 décembre 2004, fixant
le cadre général du régime des études et les conditions
d’obtention du diplôme national de licence appliquée dans
les disciplines relatives aux arts, aux langues, aux lettres,
ainsi qu'aux sciences humaines, sociales et fondamentales,

Vu l'arrêté du ministre de l’enseignement supérieur du
12 novembre 1996, relatif à l’attribution de la note

Le régime des études comporte outre les modules
obligatoires des modules optionnels. L'étudiant choisit au
début de chaque année universitaire parmi les modules
optionnels deux modules au moins parmi une liste préparée
par le directeur de l'institut après avis du conseil
scientifique.

Art. 4. - La première année du diplôme national de
licence appliquée en design mobilier et en design produit
constitue un tronc commun. Les étudiants admis aux
examens de la première année sont orientés, selon leur
choix et dans la limite des capacités d’encadrement
pédagogique existantes vers l’une des spécialités citées à
l’article premier susvisé.

Art. 5. - La durée des études pour l'obtention du
diplôme national de licence appliquée dans les spécialités
design mobilier et design produit durent une période de
2174 heures.

L'objet des modules obligatoires et la forme des
enseignements s’y rapportant sont définis conformément
aux tableaux suivants :

Première année : (tronc commun) :

supérieure aux sessions d’examens,
es n Due su Forme des
Sur proposition du conseil scientifique de l'institut Modul enseignements
supérieur des arts et métiers de Kairouan odules
à ñ Le chanté A : Cours TD
Après avis du comité scientifique et pédagogique de =
l’université de Kairouan, Dessin X
Après délibérations du conseil de l’université de Forme et Structure X
Kairouan, Dessin technique et Perspective X
Après habilitation du conseil des universités. Couleur et Techniques d'expression x
Arrête : Informatique appliquée x
| Article premier. - Le présent arrêté fixe le régime des Esthétique et Terminologie des arts x
études et des examens applicable à l'institut supérieur des Histoire des art x
arts et métiers de Kairouan en vue de l’obtention du SIOME ces arts
diplôme national de licence appliquée dans les deux Art et patrimoine x
spécialités suivantes : Sociologie de l’art x
- design mobilier, Langues x
- design produit :
8- spécialité bijouterie, Deuxième année : Design mobilier :
b- spécialité design industriel et création artisanale. 5
Forme des
CHAPITRE PREMIER Modules enseignements
Du régime des études Cours TD
Art. 2. - La durée des études pour l'obtention du diplôme Méthodologie du projet X
national de licence appliquée dans les deux spécialités citées à Maquette et Techniques de fabrication x
l’article premier du présent arrêté est de trois (3) ans. -
se d'é + . Dessin X
Chaque année d’études comporte au moins 26 semaines _ = =
d’enseignement réparties sur deux semestres. Le second Dessin technique et perspective X
semestre de la troisième année est consacré pour réaliser un Informatique appliquée X
stage professionnel final et pour préparer un projet de fin Analyse des matériaux x
d’études. d ï
soi k Histoire des arts appliqués X
Art. 3. - Le régime des études comporte des modules ou — PR
des groupes de modules organisés en un seul semestre. sémiologie x
L'enseignement d’un certain nombre de modules peut être Marketing X
assuré sous forme d’enseignement à distance. Gestion x
les enseignements relatifs à chaque module sont
un . pou Langues x
organisés sous forme de cours théoriques, de travaux - —
dirigés et de stages. Stage professionnel obligatoire
Page 2506 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Troisième année : Design mobilier :

Deuxième anné

Design produit : spécialité design

Stage professionnel obligatoire

Troisième année : Design produit : spécialité bijouterie

5 industriel et création artisanale :
Forme des
Modules enseignements Forme des
Modul enseignements
Cours | TD odules Lg,
Cours TD
Méthodologie du projet x - = =
Méthodologie du projet x
Maquette et Techniques de fabrication x :
Maquette et techniques de fabrication X
Dessin X Dessin x
Informatique appliquée et multimédia X Dessin technique et perspective x
Création des entreprises x Informatique appliquée x
Propriété intellectuelle et droits de l'Homme Analyse des matériaux x
Anglais appliqué Histoire des arts appliqués x
Projet de fin d’études et stage professionnel final Sémiologie x
Marketing x
Deuxième année : Design produit : spécialité bijouterie : Gestion X
Forme des Langues x
Modules enseignements Stage professionnel obligatoire
Cours TD
Méthodologie du projet x Troisième anné È Design produit : spécialité design
industriel et création artisanale
Maquette et techniques de fabrication x
Forme des
Dessin x Modules enseignements
Dessin technique et perspective x Cours | TD
Informatique appliquée x Méthodologie du projet x
Analyse des matériaux x Maquette et techniques de fabrication x
Histoire des arts appliqués ie Dessin X
Sémiologie x Informatique appliquée et multimédia X
Marketing x Création des entreprises x
Dora u ;
Gestion x Propriété intellectuelle et Droits de l’homme X
Angla liqué X
Langues x nglais appliqué

Projet de fin d’études et stage professionnel final

Art. 6. - Le régime des études comporte aussi :

Pour la deuxième année : un stage professionnel

Forme des obligatoire d’un mois au minimum, dans l’une des
Modules enseignements entreprises publiques ou privées dont l’activité est liée au
domaine de la spécialité de l’étudiant. Ce stage est
Cours TD A A : >
sanctionné par la préparation d’un rapport de stage.
Méthodologie du prjet X - Pour la troisième année, l’étudiant doit préparer :
Maquette et Techniques de fabrication X # un projet de fin d’études sous la direction de l’un des
Dessin x enseignants de l'institut. Ce projet est sanctionné par la
D. LL préparation, la présentation et la soutenance d’un rapport de
Informatique appliquée et Multimédia x à ee be
projet de fin d’études,
Création des entreprises # un stage professionnel final dans des entreprises
Propriété intellectuelle et Droits de l’homme publiques ou privées dont l’activité est liée au domaine de
Anglais appliqué x la spécialité de l’étudiant. Ce stage est sanctionné par la
préparation et la soutenance d’un rapport de stage
Projet de fin d’études et stage professionnel final professionnel final.
N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2507
Art. 7. - Une décision du président de l’université de
Kairouan, après avis du conseil scientifique de l'institut
supérieur des arts et métiers de Kairouan, fixe les
programmes des modules, leur répartition sur les deux
semestres de l’année universitaire, le nombre des heures
d’enseignement, les modalités d’évaluation, les coefficients
des épreuves, le volume horaire total relatif à chaque année
universitaire, les modalités de contrôle de l’assiduité ainsi
que les sanctions qui en découlent.

CHAPITRE I
Du régime des examens

Art. 8. - Le régime d’évaluation relatif au diplôme
national de licence appliquée dans les deux spécialités
indiquées à l’article premier du présent arrêté se base sur le
contrôle continu et les examens de fin de semestre.

Les enseignements prévus dans le cadre de chaque
module sont sanctionnés par des examens comportant des
épreuves écrites, orales ou pratiques selon la nature du
module.

Lesdites épreuves sont organisées en deux sessions :

- une session principale à la fin de chaque semestre dont
la date est fixée par le directeur de l’institut, après avis du
conseil scientifique,

- une session de rattrapage ouverte au profit des
étudiants déclarés non admis lors de la session principale.
Cette session aura lieu une semaine au moins après la
proclamation des résultats de la session principale de la fin
de l’année universitaire.

Art. 9. - Est admis pour le passage d’une année à une
autre, tout étudiant ayant obtenu une moyenne égale ou
supérieure à 10/20 dans chaque module de l’année d’étude
concernée. Cependant, les notes obtenues dans les
différents modules de l’année d’étude concernée peuvent se
compléter entre elles, et est déclaré admis tout étudiant
ayant obtenu la moyenne générale.

Les étudiants non admis lors de la session principale ne
repassent que les épreuves se rapportant aux modules dans
lesquels ils ont obtenu une moyenne inférieure à 10/20.

L'étudiant bénéficie, lors de la session de rattrapage,
dans chaque épreuve, de la meilleure des deux notes finales
obtenues dans les deux sessions d’examen.

Pour le passage de la première à la deuxième année,
l'étudiant peut bénéficier du système de crédit
conformément aux conditions fixées par la décision du
président de l’université mentionnée à l’article 6 sus-
indiquée.

L'étudiant redoublant conserve les modules dans
lesquels il a obtenu la moyenne et ne repasse, que ceux dans
lesquels il n’a pas obtenu la moyenne.

Art. 10. - L’attestation de réussite dans chacune des années
d’études porte une mention en fonction de la moyenne

générale obtenue dans tous les modules se rapportant à l’année
concernée. Cette mention sera comme suit

- Passable : si l'étudiant obtient une moyenne égale ou
supérieure à 10/20 et inférieure à 12/20,

- Assez bien : si l’étudiant obtient une moyenne égale ou
supérieure à 12/20 et inférieure à 14/20,

- Bien : si l’étudiant obtient une moyenne égale ou
supérieure à 14/20 et inférieure à 16/20,

- Très bien : si l’étudiant obtient une moyenne égale ou
supérieure à 16/20.

Art. 11. - Le diplôme national de licence appliquée dans
les deux spécialités citées à l’article premier du présent
arrêté est délivré aux étudiants déclarés admis aux examens
et ayant accomplis toutes les exigences du diplôme se
rapportant notamment à la validation des stages, à la
préparation et la soutenance avec succès des rapports de
projets de fin d’études et les rapports des stages
professionnels finaux devant un jury désigné par le
directeur de l’institut, après avis du conseil scientifique et
composé de trois enseignants dont l’enseignant encadreur,
de même, il est possible de faire appel à un représentant du
métier reconnu pour sa compétence.

Ne peuvent se présenter à la soutenance que les
étudiants ayant passé avec succès les examens de la
troisième année.

Les étudiants n’ayant pas validé leurs stages ou n’ayant
pas soutenu avec succès le rapport de projet de fin d’études
ou le rapport de stage professionnel final peuvent bénéficier
d’une prorogation exceptionnelle dont la durée est fixée par
décision du président de l’université de Kairouan
mentionnée à l’article 7 sus-indiquée.

Art. 12. - Les étudiants titulaires du diplôme de licence
appliquée délivré par l’institut supérieur des arts et métiers de
Kairouan peuvent s’inscrire en première année du deuxième
cycle du diplôme national de la maîtrise correspondant à leur
spécialité, et ce dans la limite des places ouvertes et
conformément aux conditions et réglementations relatives à
l'inscription au niveau mentionné.

Art. 13. - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne et entre en vigueur à
partir de l’année universitaire 2002-2003.

Tunis, le 13 juillet 2007.

Le ministre de l'enseignement supérieur, de la
recherche scientifique et de la technologie

Lazhar Bououny

Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’enseignement supérieur,
de la recherche scientifique et de la technologie
du 13 juillet 2007, fixant le régime des études et
des examens applicable à l'institut supérieur des
sciences appliquées et de technologie de Mahdia
en vue de l'obtention du diplôme universitaire de
technologie en électronique et
télécommunications, en nouveaux matériaux et
capteurs et en biologie et agroalimentaire.

Le ministre de l’enseignement supérieur, de la recherche
scientifique et de la technologie,

Vu la loi n° 89-70 du 28 juillet 1989, relative à
l’enseignement supérieur et à la recherche scientifique,
ensemble les textes qui l’ont modifiée ou complétée et
notamment la loi n° 2000-67 du 17 juillet 2000,

Page 2508

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Vu le décret n° 73-516 du 30 octobre 1973, portant
organisation de la vie universitaire, ensemble les textes qui
l'ont modifié ou complété et notamment le décret n° 2002-
2013 du 4 septembre 2002,

Vu le décret n° 89-1939 du 14 décembre 1989, portant
organisation des universités et des établissements
d’enseignement supérieur et de recherche scientifique,
ensemble les textes qui l’ont modifié ou complété et
notamment le décret n° 2002-23 du 8 janvier 2002,

Vu le décret n° 92-1932 du 2 novembre 1992, fixant
l'autorité compétente pour signer les diplômes scientifiques
nationaux,

Vu le décret n° 93-2333 du 22 novembre 1993, fixant le
cadre général du régime des études et les conditions
d’obtention des diplômes nationaux de premier cycle et de
maîtrise dans les disciplines littéraires et artistiques, ainsi
que dans celles des sciences humaines, sociales,
fondamentales et techniques, ensemble les textes qui l’ont
modifié ou complété et notamment le décret n° 2001-1220
du 28 mai 2001,

Vu le décret n° 95-1419 du 31 juillet 1995, fixant la
contribution financière des étudiants à la vie universitaire,
tel que modifié et complété par le décret n° 97-1359 du 14
juillet 1997,

Vu le décret n° 95-2602 du 25 décembre 1995, fixant le
cadre général du régime des études et les conditions
d’obtention du diplôme national d'ingénieur,

Vu le décret n° 2004-2722 du 21 décembre 2004, fixant
le cadre général du régime des études et les conditions
d'obtention du diplôme universitaire de technologie dans
les disciplines techniques et technologiques,

Vu le décret n° 2005-1971 du 14 juillet 2005, portant
création d'établissements d’enseignement supérieur et de
recherche,

Vu l'arrêté du ministre de l’enseignement supérieur du
12 novembre 1996, relatif à l’attribution de la note
supérieure aux sessions d’examens,

Vu l'arrêté des ministres de l’enseignement supérieur,
de l’agriculture et des communications du 18 janvier 1997,
fixant les conditions et les modalités d’organisation des
concours spécifiques d’entrée en première et en deuxième
année dans les établissements de formation d’ingénieurs,
ensemble les textes qui l’ont modifié et notamment l’arrêté
du 26 avril 2002,

Sur proposition du conseil scientifique de l'institut
supérieur des sciences appliquées et de technologie de
Mahdia,

Après avis du comité scientifique et pédagogique de
l’université de Monastir,

Après délibération du conseil de l’université de
Monastir,

Après habilitation du conseil des universités.
Arrête :

Article premier. - Le présent arrêté fixe le régime des
études et des examens applicable à l'institut supérieur des
sciences appliquées et de technologie de Mahdia en vue de
l'obtention du diplôme universitaire de technologie dans les
spécialités suivantes :

- électronique et télécommunications,

- nouveaux matériaux et capteurs,

- biologie et agroalimentaire.

CHAPITRE I
Du régime des études

Art. 2. - Les enseignements en vue de l'obtention du
diplôme universitaire de technologie délivré par l'institut
supérieur des sciences appliquées et de technologie de
Mahdia, sont répartis sur six (6) semestres successifs dont
cinq semestres sont consacrés aux enseignements
théoriques et pratiques. La première moitié du dernier
semestre comportera des enseignements théoriques et
pratiques et la deuxième moitié sera consacrée à la
réalisation du projet de fin d’études.

Art. 3. — La présence aux différentes formes
d’enseignements et de stages est obligatoire. Les modalités
de contrôle de l’assiduité et les sanctions qui en découlent
sont fixées par décision du président de l’université
conformément à l’article 6 du décret n° 2004-2722 susvisé.

Art. 4. - Le régime des études relatif au diplôme
universitaire de technologie délivré par l'institut supérieur
des sciences appliquées et de technologie de Mahdia,
comporte des modules obligatoires organisés en un seul
semestre. Il comporte en outre, et pour chacune des
deuxième et troisième années d’études, un module
optionnel au minimum choisi par l’étudiant parmi une liste
préparée par le conseil scientifique au début de chaque
année universitaire.

L'institut peut assurer l’enseignement d’un certain
nombre desdits modules sous forme d’enseignement à
distance.

Art. 5. - Le régime des études relatif au diplôme
universitaire de technologie dans la spécialité
électronique et télécommunications comporte 28
modules obligatoires. Les enseignements s’y rapportant
sont assurés sous forme de cours théoriques, de travaux
dirigés, de travaux pratiques et de cours intégrés. Le
volume global des heures de formation dans cette
spécialité est de 2000 heures, hormis le volume des
heures destiné aux modules optionnels, au stage
professionnel obligatoire et au projet de fin d’études.

L'objet des modules obligatoires et la forme des
enseignements s’y rapportant sont définis conformément
aux tableaux suivants :

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2509
Spécialité électronique et télécommunications

Première année :

Forme des ensi

Modules Enseignements
Cours | TD
1_| Mathématiques 1 Algèbre, analyse x |x
2_| Physique 1 Electrostatique, magnétostatique, optique géométrique x |[x/|x
3 | Electronique et Informatique 1 | Electrocinétique, électronique analogique/initiation à un langage de| X | X | X
programmation
4 [Langues 1 Français, anglais x
5_| Mathématiques 2 Algèbre linéaire, équations différentielles x _|x
6_| Physique 2 Electromagnétisme, relativité x |[x/|x
7_| Electronique et informatique 2 | Electronique analogique/ réseaux x |[x/|x
8 [Langues 2 Français, anglais x

Deuxième année :

Forme des enseignements

Modules Enseignements
Cours | TD | TP] CI
1_| Mathématiques Outils mathématiques x |x
2 | Physique 1 Electromagnétisme et optique ondulatoire x [x|x
Ondes non guidées
3_| Physique 2 Physique des composants à semi conducteurs 1 x |[x]x
4_|Electronique 1 Electronique analogique 3 x |[x/|x
5 | Informatique 1 Réseaux X x
6 |Langue et divers 1 | 2 matières au choix arabe scientifique, français, anglais, épistémologie, gestion x
7_| Physique 3 Ondes et propagation, antennes x x|x
8 _| Physique 4 Optoélectronique x |[x]x
9_ | Electronique 2 Electronique analogique 4 x |[x/|x
10_| Informatique 2 Interfaçage entre machine et homme x |[x|x
11 | langue et divers 2 | 2 matières au choix : arabe scientifique, français, anglais, épistémologie, gestion x

Stage professionnel obligatoire

Troisième année :

Forme des enseignements

Modules Enseignements
Cours | TD|TP| CI
1_| Physique 1 Physique des composants à semi conducteurs 2 x |[x]|x
2_|Physique 2 Hyperfréquences x |[x]|x
3_| Electronique 1 Traitement de signaux, électronique x |[x]|x
4_| Informatique 1 Informatique x [x]x
5 _| Langues et divers 2 matières au choix arabe scientifique, français, anglais, marketing, gestion x
6 | Hétérostructures Hétérostructures semiconductrices X X
7_| Capteur Electronique des circuits capteurs x |[x]|x
8_|Electronique 2 Interfaçage entre machine et homme x [x]x
9_ | Informatique 2 Informatique x x

Projet de fin d’études

Art. 6. - Le régime des études relatif au diplôme universitaire de technologie dans la spécialité nouveaux matériaux et capteurs
comporte 31 modules obligatoires. Les enseignements s’y rapportant sont assurés sous forme de cours théoriques, de travaux dirigés,
de travaux pratiques et de cours intégrés. Le volume global des heures de formation dans cette spécialité est de 2000 heures, hormis le
volume des heures destiné aux modules optionnels, au stage professionnel obligatoire et au projet de fin d’études.

Page 2510

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
L'objet des modules obligatoires et la forme des enseignements s’y rapportant sont définis conformément aux tableaux

suivant:

Spécialité : Nouveaux matériaux et capteurs

Première année :

Forme des enseignements

Modules Enseignements
Cours | TD | TP] CI
1_| Mathématiques 1 | Algèbre, analyse x |x
2_| Physique Electrostatique, magnétostatique, optique géométrique x |[x/|x
3 |Chimiel Atomistique, cinétique, thermodynamique x |[x/|x
4_ [Informatique 1 Initiation à un langage de programmation x x
5 [Langues 1 Français, anglais x
6 |Mathématiques 2 | Algèbre linéaire, équations différentielles x |x
7_| Physique 2 Electromagnétisme, thermodynamique x |[x/|x
8 |Chimie2 Chimie des solutions, chimie organique x |[x/|x
9 | Informatique 2 Réseaux X X x
10 | Langues 2 Français, anglais x
Deuxième année :
Modules Enseignements Forme des enseignements
Cours | TD | TP] CI
1_| Mathématiques Outils mathématiques x |x
2_| Physique 1 Electromagnétisme , physique quantique x |[x/|x
3_| Capteur Capteur physico-chimique x |[x/|x
4_| Chimie 1 Composite 1, chimie des polymères x |[x/|x
5 | Informatique 1 Réseaux X x
6 [Langues et divers 1 | 2 matières au choix : arabe scientifique, français, anglais, épistémologie, gestion x
7_| Physique 2 Optique ondulatoire, mécanique des fluides x |[x/|x
8_| Capteur 2 Capteur physique x |[x/|x
9 | Electronique Electronique analogique x x|x
10 | Chimie 2 Composite 2, chimie des surfaces x |[x/|x
11_ | Informatique 2 Interfaçage entre machine et homme x x
12 | Langues et divers 2 | 2 matières au choix : arabe scientifique, français, anglais, épistémologie, gestion x
Stage professionnel obligatoire
Troisième année :
Modules Enseignements Forme des enseignements
Cours | TD | TP] CI
1 | Matériaux 1 Physique des matériaux 1 x x|x
2 _|semiconducteurs 1 Introduction à la physique des semiconducteurs, hétéro structures x |[x/|x
3 _| Electronique Electronique des circuits capteurs x |[x]x
4_| Physique des interfaces | Surfaces et interfaces x |[x/|x
5 | Informatique et divers | Informatique et 2 matières au choix : arabe scientifique, français, anglais, | X x| x
épistémologie, gestion
6 _| Matériaux 2 Physique des matériaux 2 x _|x
7_|Semiconducteurs 2 | Hétérostructures x |x
8 _| Techniques d'analyse | Techniques d'analyses physico-chimiques x |[x]x
9_ | Informatique Informatique x x
Projet de fin d’études
N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2511
Art. 7. - Le régime des études relatif au diplôme universitaire de technologie dans la spécialité biologie et agroalimentaire
comporte 43 modules obligatoires. Les enseignements s’y rapportant sont assurés sous forme de cours théoriques, de travaux
dirigés, de travaux pratiques et de cours intégrés. Le volume global des heures de formation dans cette spécialité est de 2000
heures, hormis le volume des heures destiné aux modules optionnels, au stage professionnel obligatoire et au projet de fin

d’études.

L'objet des modules obligatoires et la forme des enseignements s’y rapportant sont définis conformément aux tableaux

suivants :

Spécialité : Biologie et agroalimentaire

Première année :

Forme des enseignements

Modules Enseignements
Cours | TD | TP] CI
1_| Mathématiques 1 Statistique, analyse x _|x
2_| Physique 1 Electrostatique, électrocinétique x |[x]x
3 |Chimiel Atomistique, cinétique, thermodynamique x |[x/|x
4 _|Biologie 1 Biologie animale 1 x x
5 _|Biologie 2 Biologie végétale 1 x x
6 |Biologie 3 Biologie cellulaire x x
7_| Biologie 4 Génétique x
8 |Langues 1 Français Langlais 1 x
9_ | Mathématiques 2 Algèbre x _|x
10_| Physique 2 Thermodynamique, mécanique des fluides x |[x/|x
11 | Chimie 2 Chimie des solutions, chimie organique x |[x]x
12 | Biologie 5 Biochimie structurale x x
13 | Biologie 6 Biologie animale 2 x x
14 | Biologie 7 Biologie végétale 2 x x
15 | Informatique Initiation à l'informatique, langage de 1° informatique x x
16 | Langues 2 Français 2, anglais 2 x

Deuxième année :

Forme des enseignements

Modules Enseignements
Cours | TD | TP] CI
1_|Physique Vibrations et ondes, métrologie x |[x]x
2_|Biologie 1 Biochimie métabolique x |[x/|x
3_|Biologie 2 Biologie moléculaire x x
4_|Biologie 3 Toxicologie générale x x
5_|Biologie 4 Génie génétique et culture cellulaire x x
6 |Biologie 5 Microbiologie x x
7_| Biologie 6 Analyse des aliments x x
8 _| Informatique Réseaux x x
9 |Langues et divers 1 [2 matières au choix : arabe scientifique, français, anglais, épistémologie, x
gestion

10 | Biologie 7 Variation et exploitation des génomes végétaux x x
11_ | Biologie 8 Pathologie des plantes cultivées x x
12 | Biologie 9 Variation et exploitation des génomes animaux x x
13 [Biologie 10 Pathologie des animaux à intérêt alimentaire x x

Page 2512 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Forme des enseignements

Modules Enseignements
Cours | TD | TP | CI
14 |Biologie 11 Bioénergétique et nutrition animale x x
15 | Biologie 12 Bioprocédés x |x
16 | Biologie 13 Technologie de fabrication alimentaire x x
17 | Biologie 14 Assurance qualité en biotechnologie x x
18 | Bio-statistiques Bio-statistiques x |[x]x
19 | Langues et divers2 [2 matières au choix arabe scientifique, français, anglais, épistémologie, x
gestion

Stage professionnel obligatoire

Troisième année :

Forme des enseignements

Modules Enseignements
Cours | TD | TP | CI
1 | Capteur Capteur chimique et biocapteur x x|x
2 _| Techniques d'analyses | Analyses physico-chimiques, analyses biologiques x |[x]x
3_| Biotechnologie Biotechnologie, techniques immunologiques x x
4_| Hygiène HACCP, hygiène alimentaire-épidémiologie x x
5 _|Bio-statistiques Bio-statistiques x |[x]x
6 | Langue et divers 2 matières au choix : arabe scientifique, français, anglais, droit — entreprise - x
marketing, gestion
7_| Capteur Biocapteur x x|x
8 _| Culture cellulaire Culture cellulaire x x

Projet de fin d’études

Art. 8. - Le régime des études relatif au diplôme
universitaire de technologie dans chacune des spécialités
indiquées ci-dessus comporte auss

- un stage professionnel obligatoire durant les vacances
d’été suivant la deuxième année dans une entreprise
publique ou privée, d’une durée de quatre (4) à huit (8)
semaines sanctionné par la préparation d’un rapport de
stage.

- un projet de fin d’études réalisé durant le deuxième
semestre de la troisième année, au sein de l’institut ou dans
une entreprise publique ou privée avec l’encadrement d’un
enseignant de l'institut aidé, le cas échéant, par un
représentant du métier dont la compétence est reconnue. Ce
projet est sanctionné par la préparation, la présentation et la
soutenance d’un rapport de projet de fin d’études.

Avant la préparation et la réalisation du projet de fin
d’études, l’étudiant doit obtenir l’accord de l'enseignant
chargé de l’encadrement. Le sujet accordé sera inscrit sur
un registre spécial à l’administration de l'institut.

Deux étudiants, au plus, peuvent être autorisés à
s’associer pour la réalisation d’un projet de fin d’études
commun et ce, après accord de l’enseignant chargé de
l’encadrement et du directeur de l’institut.

Art. 9. - Une décision du président de l’université de
Monastir, après avis du conseil scientifique de l’institut
supérieur des sciences appliquées et de technologie de
Mahdia, fixe les programmes des modules, leur répartition
sur les deux semestres de l’année universitaire, le nombre
des heures d’enseignement, les modalités d'évaluation, les
coefficients des épreuves, le volume horaire total relatif à
chaque année universitaire, les modalités de contrôle de
l’assiduité ainsi que les sanctions qui en découlent.

CHAPITRE II
Du régime des examens

Art. 10.- Le système d’évaluation relatif au diplôme
universitaire de technologie délivré par l’institut supérieur
des sciences appliquées et de technologie de Mahdia se
base sur le contrôle continu et les examens de fin de
semestre.

Les enseignements prévus dans le cadre de chaque
module sont sanctionnés par des examens comportant des
épreuves écrites et pratiques ou orales organisées en deux
sessions :

- une session principale à la fin de chaque semestre dont
la date est fixée par le directeur de l’institut après avis du
conseil scientifique.

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2513
- une session de rattrapage ouverte aux étudiants qui
n’ont pas été déclarés admis à la session principale. Cette
session a lieu une semaine au moins après la proclamation
des résultats de la session principale de la fin de l’année
universitaire.

Art. 11. - Est admis pour le passage d’une année à une
autre tout étudiant ayant obtenu une moyenne égale ou
supérieure à 10/20 dans chaque module de l’année d’étude
concernée. Cependant, les notes obtenues dans les
différents modules de l’année d’étude concernée peuvent se
compléter entre elles, et est déclaré admis tout étudiant
ayant obtenu la moyenne générale.

Les étudiants déclarés non admis à la session principale
ne repassent que les examens relatifs aux modules dans
lesquels ils ont obtenu une moyenne inférieure à 10/20.

A la session de rattrapage l’étudiant bénéficie, pour
chaque épreuve, de la meilleure des deux notes finales
obtenues à la session principale et à la session de rattrapage.

Pour le passage de la première à la deuxième année,
l'étudiant peut bénéficier du système de crédits
conformément aux conditions fixées par la décision du
président de l’université indiquée à l’article 9 susvisé.

L'étudiant redoublant garde le bénéfice des modules
dans lesquels il a obtenu la moyenne et ne repasse que ceux
dans lesquels il n’a pas obtenu la moyenne.

Art. 12. - Les stages obligatoires d’été sont sanctionnés
par la préparation d’un rapport que l'étudiant remet lors de
son inscription à l’année supérieure. Il demeure, le cas
échéant, tenu d’effectuer et de valider son stage d’été pour
obtenir le diplôme final.

Art. 13. - Le rapport du projet de fin d’études est
soutenu publiquement devant un jury dont le président et
les membres sont désignés à cet effet par le directeur de
l'institut. Ledit jury est composé de trois membres, au
moins, dont l’enseignant ayant assuré l’encadrement du
projet de fin d’études. Ses décisions sont rendues à la
majorité des voix.

Les étudiants n'ayant pas réussi la soutenance du
rapport du projet de fin d’études peuvent bénéficier d’une
prorogation exceptionnelle dont la durée est fixée par la
décision du président de l’université mentionnée à l’article
9 du présent arrêté.

Art. 14. - L’attestation de réussite dans chacune des
années d’études porte une mention en fonction de la
moyenne générale obtenue dans tous les modules se
rapportant à l’année concernée. Cette mention sera comme
suit :

- Passable : si l’étudiant obtient une moyenne égale ou
supérieure à 10/20 et inférieure à 12/20,

- Assez bien : si l’étudiant obtient une moyenne égale ou
supérieure à 12/20 et inférieure à 14/20,

- Bien : si l’étudiant obtient une moyenne égale ou
supérieure à 14/20 et inférieure à 16/20,

- Très bien : si l’étudiant obtient une moyenne égale ou
supérieure à 16/20.

Le diplôme universitaire de technologie dans les
spécialités concernées est délivré aux étudiants déclarés
admis aux examens et ayant accomplis toutes les exigences
dudit diplôme se rapportant à la validation des stages, la
préparation et la soutenance avec succès du rapport du
projet de fin d’études.

Le diplôme final délivré à l'étudiant mentionne la
spécialité concernée et la mention finale obtenue.

Art. 15. - Les titulaires du diplôme universitaire de
technologie délivré par l'institut supérieur des sciences
appliquées et de technologie de Mahdia peuvent participer
aux concours spécifiques d’inscription en première année
du deuxième cycle du diplôme national de maîtrise
correspondant à leur spécialité.

Les titulaires dudit diplôme peuvent, aussi, participer
aux concours spécifiques d’entré en première année dans
les établissements de formation des ingénieurs et ce, selon
les conditions fixées par les dispositions de l’arrêté des
ministres de l’enseignement supérieur, de l’agriculture et
des communications du 18janvier 1997 susvisé.

Art. 16. - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne et prend effet à partir
de l’année universitaire 2005/2006.

Tunis, le 13 juillet 2007.

Le ministre de l'enseignement supérieur, de la
recherche scientifique et de la technologie
Lazhar Bououny
Vu
Le Premier ministre
Mohamed Ghannouchi

Liste des agents à titulariser dans le grade de
secrétaire d'administration

Au titre de l’année 2006
1- Sihem Mnassri épouse Zouari

Page 2514

Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
PREMIER MINISTERE

REPUBLIQUE TUNISIENNE

LA COUR DE
DISCIPLINE FINANCIERE

DIX-HUITIEME
RAPPORT ANNUEL
2006

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2515
(TRADUCTION )

La Cour de Discipline Financière a
l'honneur de présenter, dd Son
Excellence Monsieur LE
PRESIDENT DE LA REPUBLIQUE,
le dix-huitième rapport annuel qui
retrace son activité au cours de

l'année 2006.

Page 2516 Journal Officiel de la République Tunisienne — 20 juillet 2007
TABLE DES MATIERES

INTRODUCTION : ACTIVITE DE LA COUR DE
DISCIPLINE FINANCIERE

I- LES ARRÊTS PORTANT
CONDAMNATION A L'AMENDE

II- LES ARRÊTS PRONONCANT LE NON LIEU

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2517
INTRODUCTION

La Cour de Discipline Financière a été saisie, au cours
de l'année 2006, de dix (10) affaires déférées par le
Commissaire du Gouvernement, conformément aux
dispositions de l'article 9 de la loi n° 85-74 du 20 juillet
1985 , sur la base de saisines émanant, du Ministre de
l'intérieur et du développement local (1) , du Ministre de
l'éducation et de la formation (3), du Ministre des affaires
sociales de la solidarité et des tunisiens à l'étranger (3),
du Ministre de la santé publique (2) et du Ministre de

l'enseignement supérieur (1).

Lesdites dix (10) saisines de l'année sont venues
s'ajouter à vingt-neuf (29) affaires déjà en cours
d'instruction au début de l'année 2006 devant la

Juridiction .

La Cour a statué , durant ladite année 2006 , sur six
(6) affaires . Les arrêts rendus se répartissent comme
suit :

- quatre (4) arrêts , portant condamnation à une

amende, dont l'un a concerné deux affaires,

Page 2518 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
- et un (1) arrêt prononçant le non lieu .

De même qu'il a été procédé à la clôture de
l'instruction de treize (13) affaires , qui sont en cours de
procédure avant de les soumettre à la formation de

jugement pour y statuer.

Le nombre d'affaires , encore au stade de l'instruction

à la fin de l'année 2006, a atteint vingt (20) affaires.

L'examen des arrêts rendus par la cour fait ressortir
que les fautes de gestion , objet de condamnation , ont été
commises notamment du fait de la méconnaissance des
dispositions et des règles régissant les marchés et les
dépenses publics , la gestion des biens meubles mis à la
réforme , les logements de fonction , la tenue de la
comptabilité matière et la saisie d'inventaire annuel , le
contrôle de la présence du personnel et des agents publics

et la gestion des congés annuels alloués .

S'agissant des parties publiques lésées du fait des
fautes de gestion retenues , les arrêts rendus ont
concerné un service relevant d'un département ministériel
et un nombre d'établissements publics à caractère

administratif.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2519
I-LES ARRÊTS PORTANT
CONDAMNATION A UNE
AMENDE

Arrêt n° 247 du 2 juin 2006 statuant sur les deux
affaires 247 et 250.
Partie Publique : Un établissement public à caractère
administratif - un hôpital régional de la santé publique -,
Organe de contrôle: Inspection des affaires
administratives et financières du Ministère de la santé
publique .
Matière : dépassement des crédits inscrits au budget -
dissimulation de dépassement des crédits - responsabilité
induite de l'exercice de la gestion suite à un acte de
désignation pris en dehors des formes légales.
Fondement juridique :

* Les dispositions des articles 237 et 84 du code de la

comptabilité publique.
LE PRINCIPE :

1- Les opérations financières et comptables des
établissements publics sont soumises aux règles
prescrites par le titre II du code de la comptabilité

publique relatif au budget de l'Etat , sous réserve des

Page 2520

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
modalités inhérentes à leur organisation spéciale telle
qu'elle résulte des textes qui ont institué ces
établissements ou les ont organisés:

2- Aucune dépense ne peut être engagée , ni
acquittée , si elle n'a pas été prévue au budget des
dépenses ,

3- Nonobstant le caractère régulier ou irrégulier
de sa désignation , l'agent public assume la
responsabilité de ses actes de gestion d'un

établissement public .

Suite à la saisine de la juridiction , par la même
autorité, de deux affaires , inscrites respectivement sous
les numéros 247 et 250 , engageant des poursuites à
l'encontre du même agent public , en l'occurrence un
directeur d'hôpital régional de la santé publique , pour des
griefs interdépendants , la Cour a décidé de joindre la
seconde affaire à la première et d'y statuer par un arrêt
unique . Il a été retenu la responsabilité du prévenu et sa
condamnation à une amende équivalente au douzième (1/12)
de son traitement brut annuel , soit un montant de sept

cents (700) dinars et ce pour avoir délibérément engagé ,

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2521
au cours de la gestion 2001 , des dépenses en dépassement,
d'un montant de plus de 548.000 dinars , des crédits
définitifs inscrits au titre de ladite gestion et pour avoir
également arrêté le règlement définitif du budget , lequel
n'a comporté que les dépenses dûment payées , occultant
ainsi les dépenses réellement engagées mais non payées .
Par de tels agissements , le prévenu a enfreint les
dispositions des articles 237 et 84 du code de la
comptabilité publique , ce qui constitue une faute de
gestion au sens de l'alinéa dernier de l'article premier de la
loi n°85-74 du 20 juillet 1985 telle que modifiée et
complétée par la loi n° 87-34 du 6 juillet 1987 , et par
les lois n°88-54 du 2 juin 1988 et n°2005-106 du 19
décembre 2005 et relative à la définition et à la sanction
des fautes de gestion commises à l'égard de l'Etat, des
établissements publics administratifs, des collectivités
publiques locales et des entreprises publiques et à la

création d'une Cour de Discipline Financière.

Le prévenu a soulevé un moyen en défense visant le
rejet de l'affaire , au motif que sa nomination au poste de
directeur de l'établissement l'a été en vertu d'un arrêté

aux lieu et place d'un décret , concluant ainsi que ledit acte

Page 2522

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
de nomination , ayant été ainsi pris contrairement aux
dispositions légales en vigueur , ne saurait dés lors être

admis pour preuve pour le poursuivre en cette qualité .

La cour a rejeté ce moyen en défense et s'est
prévalue , dans sa motivation , du fait que , dès lors que
l'intéressé a accepté la charge de la direction de l'hôpital
et a effectivement exercé la gestion en cette qualité , les
conditions requises du gestionnaire ont été ainsi réunies ,
et ce abstraction faite de la régularité ou de l'irrégularité
de l'acte portant sa nomination en la matière . Et la cour de
conclure que l'intéressé se doit ainsi d'assumer la

responsabilité de ses actes de gestion.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2523
Arrêt n°248 du 2 juin 2006.

Partie publique : L'Etat - la direction générale des services
communs auprès d'un département ministériel -,
Organe de contrôle : Inspection générale du Ministère des
technologies des communications et du transport,
Matière : Acquisition et utilisation des pièces de rechange -
gestion des pneus usagés .
Fondement juridique :

* Les dispositions de l'article 41 du code de la
comptabilité publique,

* Les dispositions de l'arrêté du directeur des
finances en date du 18 septembre 1952 relatif à la gestion

et à l'aliénation du domaine mobilier de l'Etat .
LE PRINCIPE :
1-Aucun paiement ne peut être effectué qu'au

véritable créancier justifiant de ses droits et pour

l'acquittement d'un service fait ,

Page 2524 Journal Officiel de la République Tunisienne — 20 juillet 2007
2- Doivent être remis au Service des Domaines,
aux fins d'aliénation , spontanément ou sur sa
demande, tous les objets mobiliers ou matériels
quelconques , détenus par un service de l'Etat , dés que
ce service ne peut ni les utiliser directement ni les
réemployer , qu'il s'agisse de matériel usagé ou inutile

ou de déchets et résidus de fabrication .

La Cour a retenu la responsabilité d'un agent public
chargé de la supervision d'un atelier de maintenance des
voitures administratives auprès d'un département
ministériel et l'a condamné à une amende équivalant à la
moitié (1/2) de son traitement brut annuel , soit un
montant de trois mille cinq cents (3.500) dinars, et ce pour

avoir commis les fautes de gestion ci-après :

* La prise en charge de factures et la confection de
faux documents administratifs attestant , à tort , de la
réception faite de pièces de rechange acquises sur le
budget du département, aux fins de réparation des
voitures de l'administration : alors qu'il a été établi que

lesdites pièces de rechange n'ont pas été livrées par le

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2525
fournisseur , étant donné que le prévenu s'est prévalu d'un
bon d'avoir produit en la matière. Par de tels agissements,
le prévenu a méconnu les dispositions de l'article 41 du code
de la comptabilité publique et occasionné , de ce fait , au
budget de l'Etat des engagements financiers indus : ce qui
constitue une faute de gestion au sens du dernier alinéa de

l'article premier de la loi n° 85-74 du 20 juillet 1985.

* Le manquement aux diligences devant être
apportées, lors du renouvellement des pneus des voitures
administratives , aux fins de la récupération des pneus
usagés ainsi que le défaut de leur suivi et inventaire en
vue de leur aliénation , enfreignant ainsi les dispositions de
l'article 2 de l'arrêté du directeur des finances du 18
septembre 1952 relatif à la gestion et à l'aliénation du
domaine mobilier de l'Etat , ce qui constitue une faute de
gestion au sens du dernier alinéa de l'article premier de la

loi n° 85-74 du 20 juillet 1985 .

Page 2526 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
Arrêt n°252 du 23 juin 2006.

Partie publique: Etablissement public à caractère
administratif - restaurant universitaire -,
Organe de contrôle : Inspection générale du ministère de
l'enseignement supérieur,
Matière: Exercice du contrôle sur les recettes
recouvrées au titre des prestations de l'établissement-
engagement de dépenses en dehors d'un marché - émission
de bons de commandes ne précisant pas certaines données-
tenue de livres d'inventaire et de fiches de stock et saisie
des opérations d'entrée et de sortie de matières -
inventaire annuel .
Fondement juridique :

* les dispositions des articles 95,212,238,241, et 253
du code de la comptabilité publique

* Les dispositions de l'article 2 du décret 89-442 du
22 avril 1989 portant réglementation des marchés publics,

* Instruction générale du Ministre des finances du 2

août 1975 parue sous le n° 186.

° 58

Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2527
LE PRINCIPE

* Les titres de chaque liquidation doivent offrir la
preuve des droits acquis aux créanciers de l'Etat et
être rédigés dans la forme déterminée par les

règlements:

* Le directeur d'un établissement public en est

l'ordonnateur principal des recettes et des dépenses ,

* Les recettes de l'établissement public sont
liquidées par l'ordonnateur dans les conditions prévues

par les lois et règlements en vigueur ,

* Doivent faire l'objet de marchés écrits , les
commandes de travaux , transport , fournitures de
biens ou de services d'un montant supérieur à 30.000

dinars,

* Le bon de commande est émis par l'ordonnateur
des dépenses : il est daté et fait obligatoirement

mention des quantités commandées et de leur prix :

Page 2528

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
* Les comptabilités spéciales de matière , valeurs
et titres ont pour objet de décrire les existants et les
mouvements concernant les biens meubles et immeubles
appartenant aux organismes soumis aux règles de la
comptabilité publique ainsi que les objets qui leur sont

remis en dépôt.

* Est tenue par l'ordonnateur , la comptabilité
matière des biens mobiliers et immobiliers appartenant à

l'établissement public.

* Aux fins de suivi et de contrôle de la
consommation des matières , les fiches de stock font
obligatoirement mention des quantités reçues , de la
date de leur réception , des quantités livrées , de la

date de leur livraison et de la partie bénéficiaire.

La Cour a retenu la responsabilité d'un agent public
chargé des fonctions de directeur d'un restaurant
universitaire et l'a condamné à une amende équivalente au

sixième (1/6) de son traitement brut annuel , soit un

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2529
montant de deux mille quatre cent (2.400) dinars, et ce

pour avoir commis les fautes de gestion ci après :

* Le défaut de contrôle des recettes provenant de la
vente de tickets de restaurant , ce qui a ouvert la voie à
des connivences et abus de leur utilisation. Lesdits
agissements ont engendré un déficit dans les receïtes d'un
montant de 18.182,800 dinars . Dans le cas d'espèce ,, le
prévenu , en sa qualité de directeur de l'établissement,
ordonnateur de ses dépenses et ses recettes , accuse un
manquement aux charges à lui dévolues, en vertu des
dispositions des articles 238 et 241 du code de la
comptabilité publique , ce qui constitue une faute de
gestion au sens du dernier alinéa de l'article premier de la

loi n° 85-74 du 20 juillet 1985.

* L'engagement , hors marché , de dépenses
d'approvisionnement de denrées alimentaires d'un montant
annuel ayant dépassé le seuil de 30.000 dinars ,
méconhaissant ainsi les dispositions de l'article 2 du décret
89-442 du 22 avril 1989 , tel que modifié par le décret
n°94-1892 du 12 septembre 1994 , portant réglementation

Page 2530

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
des marchés publics , outrepassant de ce fait les limites de
ses attributions et mettant par là même à la charge de
l'établissement des engagements financiers en dehors de la
légalité , ce qui constitue une faute de gestion au sens de
l'alinéa dernier de l'article premier de la loi n° 85-74 du 20

juillet 1985.

* L'émission de bons de commande non datés et ne
comportant ni les quantités commandées ni leur prix ,
enfreignant de ce fait les dispositions de l'article 95 du
code de la comptabilité publique: ce qui constitue une
faute de gestion au sens de l'alinéa dernier de l'article

premier de la loi n° 85-74 du 20 juillet 1985.

* L'usage fait , s'agissant des supports de la
comptabilité matière , de registres , tels le journal des
biens meubles et les fiches de stock , ne répondant pas
aux conditions requises , ce qui a fait obstacle au contrôle
de leur consommation , méconnaissant de ce fait tant les
dispositions des articles 212 et 253 du code de la
comptabilité publique que les prescriptions de l'instruction

générale du Ministre des finances du 2 août 1975 parue

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2531
sous le n°186 . Ladite instruction générale prescrit ,
s'agissant des consommables de l'année , de tenir , à cet
effet , un registre d'inventaire devant être à même d'en
assurer le suivi et le contrôle de la consommation. Un tel
manquement constitue une faute gestion au sens du dernier
alinéa de l'article premier de la loi n° 85-74 du 20 juillet
1985.

* Le défaut de saisie d'inventaire des biens de
l'établissement , enfreignant ainsi les dispositions des
articles 212 et 253 du code de la comptabilité publique , ce
qui constitue une faute gestion au sens du dernier alinéa de

l'article premier de la loi n° 85-74 du 20 juillet 1985.

Page 2532 Journal Officiel de la République Tunisienne — 20 juillet 2007
Arrêt n°243 du 29 décembre 2006 .

Partie publique: Etablissement public à caractère
administratif,

Organe de contrôle : Inspection générale du Ministère de
l'agriculture , de l'environnement et des ressources
hydrauliques,

Matière : Gestion des congés annuels de repos et des
congés de maladie - contrôle de présence du personnel -
location d'une buvette - visa du service de contrôle des

dépenses publiques .

Fondement juridique :

* Les dispositions de l'article 38 de la loi n° 83-112 du
12 décembre 1983 portant statut général des personnels
de l'Etat , des collectivités locales et des établissements
publics à caractère administratif,

* Les dispositions des articles 41, 238 et 253 du code
de la comptabilité publique ,

° 58

Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2533
* Les dispositions de l'article 3 du décret n° 72-199 du
31 mai 1972 fixant le régime d'occupation de logements par
les personnels civils de l'Etat,

* Les dispositions des articles 4,6,8,et 9 du décret
n° 88-189 du 11 février 1988 relatif à l'utilisation des
voitures de l'Etat , des collectivités publiques locales et
des établissements publics à caractère administratif ,

* La circulaire n°58 du Premier Ministre parue le 12
octobre 1994 et fixant les modalités de détermination de

la note professionnelle et de la prime de rendement .

LE PRINCIPE :

1- L'administration peut décider , pour des
raisons que l'intérêt du service peut rendre
nécessaires, le report du congé de repos annuel
attribué aux fonctionnaires et ce , pour une seule

année suivant celle au titre de laquelle le congé est dû,

2- L'admission de l'agent public au bénéfice
d'un congé payé , en dehors des dispositions légales ,

fait grever le budget de l'établissement public de

Page 2534

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
dépenses indues , ce qui est constitutif d'une faute de

gestion

3- Les agents publics sont tenus , quel que
soit leur grade , de même que les ouvriers et les
agents temporaires , d'émarger , au début et au terme
de chaque séance de travail , une feuille de présence.
Ladite feuille de présence est élaborée conformément
à un modèle type : elle est destinée à l'usage d'une
seule journée de travail et est tenue sous la
responsabilité du directeur général , du directeur ou
le cas échéant du chef de la cellule dont dépend

l'agent concerné ,

4- Le bon de commande est émis par
l'ordonnateur des dépenses ; il consacre l'engagement
de la dépense . Il s'ensuit que l'ordonnateur des
dépenses se doit , au préalable , de s'assurer à cet
effet de la disponibilité des crédits et de déterminer

la nature des matières à commander , leur quantité et

leur prix ,

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2535
S

5- Lorsque le besoin dicte à l'agent public
d'agir en dehors de la légalité , en raison d'une
urgence ou sur instructions de l'autorité de tutelle ,
celui ci se doit d'exciper par écrit des justifications en

la matière ,

6- Aucun paiement ne peut être effectué qu'au
véritable créancier justifiant de ses droits et pour

l'acquittement d'un service fait,

7- Le directeur d'un établissement public en
est l'ordonnateur des recettes et des dépenses : il lui
appartient à ce titre d'assurer la tenue de la

comptabilité matière de ses biens ,

8- La gestion régulière des stocks dicte la
tenue de registres et de supports dont notamment :
- un grand livre des biens meubles ,
un journal devant constater les diverses

opérations ,

- un registre devant ventiler les fiches de

stock,

Page 2536

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
NS

- et une fiche de stock propre à chacun des

équipements , matériels et matières,

9- Les impératifs de la bonne gestion des
voitures administratives dictent de veiller à la
régularité de leur utilisation , à leur maintenance et à
la constatation des opérations d'entretien à même les
fiches prévues en la matière . Lesdites fiches doivent,
aux fins de l'évaluation annuelle de la consistance des

différentes opérations d'entretien, faire mention des

pièces de rechange utilisées et de leur prix ,

10- L'avantage du logement en nature n'ouvre
droit qu'au bénéfice de la gratuité du logement nu et
non meublé : les frais de consommation de gaz ,
d'électricité , d'eau et de chauffage demeurent à la

charge du bénéficiaire du logement .

La Cour a retenu la responsabilité du directeur d'un
établissement public et l'a condamné à une amende

équivalant au sixième (1/6) de son traitement brut annuel,

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2537
soit un montant de cinq mille (5.000) dinars, et ce pour

avoir commis les fautes de gestion ci après :

* L'admission , de nombre d'agents de l'établissement ,
au bénéfice de congés de repos annuel , au titre d'années
antérieures , sans que cela ne fût dans le cadre d'un report
de congés pour motif de nécessité de service , ignorant
ainsi les dispositions de l'article 38 de la loi n° 83-112 du 12
décembre 1983 portant statut général des personnels de
l'Etat , des collectivités locales et des établissements
publics à caractère administratif et occasionnant de ce
fait , au budget de l'établissement , des dépenses indues ,
ce qui constitue une faute de gestion au sens de l'alinéa
dernier de l'article premier de la loi n° 85-74 du 20 juillet

1985.

* Le manquement dans la tenue des feuilles de
présence du personnel de l'établissement , en ce sens que
lesdites feuilles de présence sont demeurées , la journée
durant , à la portée des agents , ce qui fait obstacle à leur
contrôle ; de même qu'il est établi , à la charge du prévenu ,

la soustraction de nombre d'autres agents de l'obligation de

Page 2538 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
l'émargement de ces feuilles de présence , ignorant ainsi
les termes de la circulaire n°58 du Premier Ministre en
date du 12 octobre 1994 fixant les modalités de
détermination de la note professionnelle et de la prime de
rendement, ce qui constitue une faute de gestion au sens
de l'alinéa dernier de l'article premier de la loi n° 85-74 du

20 juillet 1985.

* L'engagement de dépenses sans , au préalable ,
l'émission de bons de commandes à cet effet ,
méconnaissant ainsi , les principes généraux présidant à la
gestion des deniers publics , ce qui constitue une faute de
gestion au sens de l'alinéa dernier de l'article premier de la

loi n° 85-74 du 20 juillet 1985.

Le prévenu s'est prévalu d'avoir agi ainsi, en raison de
circonstances exceptionnelles d'urgence et sur instructions
de l'autorité de tutelle . Cependant , faute d'avoir excipé
en la matière de support écrit à même d'administrer la
preuve de ses allégations , le prévenu a été débouté par la

cour.

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2539
* Le défaut de tenue de comptabilité matière ,
conformément aux dispositions légales en la matière,
l'absence , entre autres , de fiches signalétiques relatives
aux biens meubles affectés aux bureaux , aux laboratoires
et aux dépôts , enfreignant ainsi les dispositions de
l'article 253 du code de la comptabilité publique qui
mettent à la charge de l'ordonnateur des dépenses la tenue
de la comptabilité matière relative aux biens de
l'établissement . Les manquements du prévenu , sont dès
lors constitutifs d'une faute de gestion au sens de l'alinéa
dernier de l'article premier de la loi n° 85-74 du 20 juillet

1985.

* Le transfert , à son logement de fonction ,
d'équipements et de meubles appartenant à l'établissement,
en méconnaissance des dispositions de l'article 3 du décret
n° 72-199 du 31 mai 1972 fixant le régime d'occupation de
logements par les personnels civils de l'Etat , énonçant que
l'avantage du logement en naïure n'ouvre droit qu'au
bénéfice de la gratuité du logement nu , non meublé et que
les frais de consommation de gaz , d'électricité , d'eau et

de chauffage demeurent à la charge du bénéficiaire du

Page 2540

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
logement. Faute d'avoir observé ces dispositions , le
prévenu a commis une faute de gestion au sens de l'alinéa
dernier de l'article premier de la loi n° 85-74 du 20 juillet

1985.

* Le défaut d'émission d'ordres de mission lors de
l'utilisation d'une voiture de service , laquelle n'a pas été
pourvue de carnet de bord , le défaut de suivi des
opérations d'entretien et de maintenance des voitures
administratives et le défaut de mention de ces opérations
à même les fiches prévues à cet effet , la précision devant
être notamment faite , quant à la nature des pièces de
rechange utilisées et leur prix et ce aux fins de
l'évaluation du volume des différentes opérations
intervenues annuellement , comme le dictent les règles de
bonne gestion en matière d'utilisation des moyens de
transport . De tels manquements sont contraires tant à la
réglementation en vigueur dont notamment les dispositions
des articles 4,6,8 et 9 du décret 88-189 du 11 février 1988
relatif à l'utilisation des voitures de l'Etat , des
collectivités publiques locales et des établissements

publics à caractère administratif, qu'aux règles de bonne
gestion du parc automobile, ce qui constitue une faute de
gestion au sens de l'alinéa dernier de l'article premier de la

loi n° 85-74 du 20 juillet 1985.

* Le paiement d'une entreprise , préalablement à
l'achèvement des travaux , faisant ainsi infraction aux
dispositions de l'article 41 du code de la comptabilité
publique , ce qui constitue une faute de gestion au sens de
l'alinéa dernier de l'article premier de la loi n° 85-74 du 20

juillet 1985 .

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2541
II - LES ARRETS
PRONONCANT UN NON LIEU

Arrêt n°227 du 2 juin 2006 .

Partie publique : Etablissement public à caractère
administratif  - Hôpital de circonscription  -,
Organe de contrôle: Inspection des affaires
administratives et financières du Ministère de la santé
publique,

Matière : Tenue de comptabilité matière - détermination
de besoins - gestion des voitures administratives et du
carburant - raccordement du téléphone du service au
logement de fonction - transport de biens personnels aux
frais du budget de l'établissement - perte de matières et

d'équipements relevant de l'établissement .

Fondement juridique :

* Les dispositions de l'article 50 du décret n°81-1634

du 30 novembre 1981, portant règlement général intérieur
des hôpitaux , instituts et centres spécialisés relevant du

ministère de la santé publique ,

Page 2542 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
* Les dispositions de l'article 15 du décret n° 58-194

du 11 août 1958 relatif aux indemnités représentatives de

frais .

LE PRINCIPE

Lorsqu'à l'occasion de la passation de service

entre deux agents publics , le procès verbal , dressé à
cet effet et visé par les parties , ne fait mention
d'aucune réserve au sujet des stocks et qu'il est
procédé ultérieurement à une prise d'inventaire mettant
au jour un manquant injustifié de matières : ledit
manque ne peut alors être mis à la charge du

prédécesseur .

* Ont droit au remboursement de leurs débours ,

les agents déplacés d'office , à titre définitif , avec
changement de résidence , hors le cas de mesure

disciplinaire .

° 58

Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2543
* Les charges imparties au directeur d'un

établissement hospitalier lui dictent d'être en contact
permanent avec les services dudit établissement : il
s'ensuit que son logement de fonction se doit d'être

raccordé au standard téléphonique de l'hôpital .

La présente affaire a été engagée à l'encontre du
directeur d'un hôpital de circonscription , auquel il a été
reproché le défaut de constatation comptable des
opérations de réception des matières et des mouvements
de stocks , le défaut de saisie d'inventaire annuel des biens
meubles , le défaut des soins devant être apportés à la
tenue des registres comptables et le défaut de précision
dans la détermination des besoins lors de la passation d'un
marché de prestation de services de nettoyage et de
gardiennage . Lesdits manquements ont été , selon l'acte
d'accusation, à l'origine du paiement aux tiers , par
l'établissement , de sommes indues , de la non
régularisation de la situation de la voiture administrative
utilisée par le prévenu à des fins personnelles , du défaut
de suivi d'utilisation , d'entretien et de maintenance du

parc des véhicules , de la constatation d'abus d'usage du

Page 2544

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
carburant et le branchement du logement de fonction du
prévenu au standard téléphonique de l'hôpital , la mise , à la
charge du budget de l'établissement , de frais de
transport de ses affaires personnelles ainsi que la perte de

matières et équipements.

Il appert à la cour , s'agissant du grief relatif au
manquement à la tenue des registres réglementaires et la
constatation comptable des opérations de réception des
matières et des mouvements de stocks y relatifs , que le
bien fondé de l'accusation n'est pas établi quant au fond . Il
a été avéré , s'agissant , entre autres , du défaut de prise
d'inventaire annuel, que le prévenu a exercé sa mission à la
tête dudit établissement jusqu'au 8 mars 2002 , date de la
passation de service avec son successeur , formalisée par
un procès verbal visé par les deux parties , lequel procès
verbal n'a fait mention d'aucune réserve au sujet des
stocks. Bien plus , la prise d'inventaire l'a été à une date
ultérieure et précisément au cours du mois de décembre de
la même année : il s'ensuit dés lors qu'il ne saurait être
question de demander des comptes , en la matière , au

prévenu au sujet des discordances entre les données

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2545
découlant de l'inventaire permanent d'une part et les
résultats de la prise d'inventaire physique d'autre part . De
même , le procès verbal de passation de service n'a
nullement fait état de la responsabilité du prévenu au sujet
des griefs à lui reprochés au sujet des pertes de matières

et d'équipements .

Il a par ailleurs été établi à la cour , au sujet du grief
tenant au défaut de précision dans la détermination des
besoins lors de la passation d'un marché de prestation de
services de nettoyage et de gardiennage, que le prévenu
avait bien auparavant élaboré deux cahiers de charges ,
ayant ultérieurement servi de support pour la passation
des deux marchés en question . De même qu'il n'a pas été
établi de preuve en la matière au sujet du paiement de

sommes indues .

Quant au grief fait au prévenu d'avoir continué , lors
de la prise de ses nouvelles fonctions à la tête de
l'établissement , à utiliser , à des fins personnelles , une
voiture administrative , s'étant prévalu en cela d'une

autorisation antérieure à lui accordée , en sa qualité d'ex

Page 2546 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
directeur d'un autre établissement , la cour a admis que
certes le prévenu n'a pas expressément bénéficié , lors de
ses nouvelles fonctions , d'une autorisation d'utilisation
d'une voiture relevant du nouvel établissement , il n'en
demeure pas moins vrai que les services de l'administration
centrale du ministère de tutelle ont continué à opérer ,
sur la rémunération de l'intéressé , la retenue au titre de
l'indemnité kilométrique , ce qui donne lieu à conclure à un
accord tacite de l'administration pour reconduire
l'autorisation accordée à l'intéressé dans ses fonctions

antérieures et l'étendre ainsi à ses fonctions nouvelles .

De même qu'il a été établi , s'agissant du grief relatif
au manquement au suivi d'utilisation , d'entretien et de
maintenance du parc des véhicules et l'émission continue
d'ordres de mission pour des journées entières au profit
des ambulances et pour une période d'un mois durant , voire
plus pour les voitures de service , que lesdites émissions
d'ordres de mission l'ont été conformément aux
prescriptions de la circulaire du Ministre de la santé
publique relative à l'utilisation des voitures administratives

et parue sous le n°5 en date du 23 janvier 1997 . S'agissant

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2547
des autres aspects du présent grief , le dossier de l'affaire

s'est avéré non appuyé des pièces justificatives .

Au sujet du grief relatif à l'abus fait du carburant
du service , la cour a conclu que dès lors que le dossier de
l'affaire n'a pas administré la preuve d'un manque dans les
quantités , l'acte d'accusation demeure non fondé quant à

l'élément matériel .

Quant au reproche fait au prévenu au sujet du
raccordement de son logement de fonction au standard
téléphonique de l'établissement , la cour a conclu , à la
lumière des dispositions de l'article 50 du décret
n°81-1634 du 30 novembre 1981 , portant règlement
général intérieur des hôpitaux , instituts et centres
spécialisés relevant du ministère de la santé publique , que
le directeur de l'hôpital est investi de plusieurs missions ,
dont celle de veiller au maintien de l'ordre et de la sécurité
dans l'établissement , ce qui lui dicte d'être en contact
permanent avec les services de l'hôpital : il en découle la

nécessité d'assurer le raccordement du logement de

Page 2548 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
discipline financière en sa séance du 24 février 2007 sous

rembourser ses débours et ce,

l'établissement .

fonction du directeur au standard téléphonique de

Au sujet du grief reproché au prévenu tenant au

1958 relatif aux indemnités représentatives de frais .

Le présent rapport a été arrêté par la cour de

la présidence de Madame Faïza KEFI.

Présents :

Messieurs :

Mohamed KOLSI VICE-PRÉSIDENT,
TIsmaïl  M'RABET MEMBRE ,
Abdessalem CHAABANE MEMBRE,

Zouheir BEN TANFOUS MEMBRE,

Ridha Ben MAHMOUD MEMBRE ,

Et Khélil CHEMINGUI COMMISSAIRE
GOUVERNEMENT .

LA PRESIDENTE
Faïza KEFI

DU

remboursement des frais par lui engagés lors de sa
mutation de ses précédentes fonctions , il a été avéré à la
cour que l'intéressé était bien dans son droit de se faire
conformément aux

dispositions de l'article 15 du décret n° 58-194 du 11 août

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2549
BANQUE CENTRALE DE TUNISIE

SITUATION GENERALE DECADAIRE
AU 10 JUIN 2007

{en dinar)
ACTIF

Encaisse-or 4 402 477)
Souscriptions aux organismes internationaux 2 371 793]
Position de réserve au FMI 39 733 12.
Avoirs et placements en droits de tirage spéciaux 6 630 978]
Avoirs en devises 8 845 485
Titres achetés dans le cadre des opérations d'open market 153 720 02
Créances achetées ferme 161 447 333
Avance à l'Etat / souscriptions aux fonds monétaires | 576 282 950]
Avance permanente à l'Etat 25 000 00!
Avance remboursable à l'Etat 1 553 125)
Compte courant postal 4 999 029
Valeurs en cours de recouvrement 2217 890)
Effets à l'encaissement 23 173 881
Portefeuille-titres de participation 30 430 449
Immobilisations 26 707 347]
Débiteurs divers 25 181 578
Comptes d'ordre et à régulariser 52 350 116|

9 981 687 537]

PASSIF ET CAPITAUX PROPRES

Billets et monnaies en circulation 3 908 937 196]
Comptes courants des banques et des établissements financiers 307 583 237]
Comptes du Gouvernement 589 774 138]
Allocations de droits de tirage spéciaux 67 149 667]
Comptes courants en dinars des organismes étrangers 532 122771
Engagements en devises envers les IAT 1165 748 25.
Comptes étrangers en devises 80 573 406)
Autres engagements en devises 38 636 616]
Déposants d'effets à l'encaissement 26 416 065)
Ecarts de conversion et de réévaluation 111 992 00:
Créditeurs divers 17 013 439]
Provisions pour charges de fabrication des billets monnaies et médailles 16 529 947]
Comptes d'ordre et à régulariser 3 025 096 571
Capital 6 000 000
Réserves 87 684 798
Autres capitaux propres 350 000!
Résultats reportés 79 423]

9 981 687 537]

Page 2550 Journal Officiel de la République Tunisienne — 20 juillet 2007 N°58
SITUATION GENERALE DECADAIRE
AU 20 JUIN 2007

ACTIF

Encaisse-or

Souscriptions aux organismes internationaux
Position de réserve au FMI

Avoirs et placements en droits de tirage spéciaux
Avoirs en devises

Titres achetés dans le cadre des opérations d'open market
Créances achetées ferme

Avance à l'Etat / souscriptions aux fonds monétaires
Avance permanente à l'Etat

Avance remboursable à l'Etat

Compte courant postal

Valeurs en cours de recouvrement

Effets à l'encaissement

Portefeuille-titres de participation

Immobilisations

Débiteurs divers

Comptes d'ordre et à régulariser

PASSIF ET CAPITAUX PROPRES

Billets et monnaies en circulation

Comptes courants des banques et des établissements financiers
Comptes du Gouvernement

Engagements envers les établissements de crédit liés aux op.de politique monétaire
Allocations de droits de tirage spéciaux

Comptes courants en dinars des organismes étrangers

Engagements en devises envers les IAT

Comptes étrangers en devises

Autres engagements en devises

Déposants d'effets à l'encaissement

Ecarts de conversion et de réévaluation

Créditeurs divers

Provisions pour charges de fabrication des billets,kmonnaies et médailles
Comptes d'ordre et à régulariser

Capital

Réserves

Autres capitaux propres
Résultats reportés

{en dinar)

576 282 950]
25 000 000

532 129 692
1 050 402 758]
11 085 059)
38 636 615)
28 788 588]
111 992 009]
17 027 431

16 528 591

3 045 562 736]

6 000 000
87 685 130]

N°58 Journal Officiel de la République Tunisienne — 20 juillet 2007

Page 2551
SITUATION GENERALE DECADAIRE
AU 30 JUIN 2007

{en dinar)

ACTIF

Encaisse-or

Souscriptions aux organismes internationaux
Position de réserve au FMI

Avoirs et placements en droits de tirage spéciaux
Avoirs en devises

Titres achetés dans le cadre des opérations d'open market
Créances achetées ferme

Avance à l'Etat / souscriptions aux fonds monétaires
Avance permanente à l'Etat

Avance remboursable à l'Etat

Compte courant postal

Effets à l'encaissement

Portefeuille-titres de participation

Immobilisations

Débiteurs divers

Comptes d'ordre et à régulariser

PASSIF ET CAPITAUX PROPRES

Billets et monnaies en circulation

Comptes courants des banques et des établissements financiers
Comptes du Gouvernement

Engagements envers les établissements de crédit liés aux op.de politique monétaire
Allocations de droits de tirage spéciaux

Comptes courants en dinars des organismes étrangers

Engagements en devises envers les IAT

Comptes étrangers en devises

Autres engagements en devises

Valeurs en cours de recouvrement

Déposants d'effets à l'encaissement

Ecarts de conversion et de réévaluation

Créditeurs divers

Provisions pour charges de fabrication des billets monnaies et médailles
Comptes d'ordre et à régulariser

Capital
Réserves
Autres capitaux propres
Résultats reportés
Pour la légalisation de la signature : le président de la municipalité ISSN.0330.7921 Certifié conforme : le président directeur général de l'LO.R.T

"Ce numéro du Journal Officiel de la République Tunisienne a été déposé au siège du gouvernorat de Tunis le 21 juillet 2007"

